



EXECUTION COPY


REVOLVING CREDIT AND SECURITY AGREEMENT
among
OFSCC-FS, LLC,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
BNP PARIBAS,
as Administrative Agent,
OFSCC-FS HOLDINGS, LLC,
as Equityholder,
OFS CAPITAL CORPORATION,
as Servicer,
VIRTUS GROUP, LP,
as Collateral Administrator,
and
CITIBANK, N.A.,
as Collateral Agent
Dated as of June 20, 2019




--------------------------------------------------------------------------------






ofstoc1.jpg [ofstoc1.jpg]


i

--------------------------------------------------------------------------------





ofstoc2.jpg [ofstoc2.jpg]


ii

--------------------------------------------------------------------------------





ofstoc3.jpg [ofstoc3.jpg]


iii

--------------------------------------------------------------------------------





ofstoc4.jpg [ofstoc4.jpg]


iv

--------------------------------------------------------------------------------





ofstoc5.jpg [ofstoc5.jpg]


v

--------------------------------------------------------------------------------






REVOLVING CREDIT AND SECURITY AGREEMENT
REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of June 20, 2019, among
OFSCC-FS, LLC, a Delaware limited liability company, as borrower (the
“Borrower”), the LENDERS from time to time party hereto, BNP PARIBAS (“BNP”), as
administrative agent for the Secured Parties (as hereinafter defined) (in such
capacity, the “Administrative Agent”), OFSCC-FS HOLDINGS, LLC, a Delaware
limited liability company (in such capacity, the “Equityholder”), OFS CAPITAL
CORPORATION, a Delaware corporation (“OFS”), as servicer (in such capacity, the
“Servicer”), CITIBANK, N.A. (“Citibank”), as collateral agent for the Secured
Parties (as hereinafter defined) (in such capacity, the “Collateral Agent”) and
VIRTUS GROUP, LP (in such capacity, the “Collateral Administrator”).
W I T N E S S E T H:
WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and
WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS
Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated:
“Account Control Agreement” means that certain Account Control Agreement, dated
as of the Closing Date, among the Borrower, the Servicer, the Collateral Agent
and Citibank, N.A., as Securities Intermediary, which agreement relates to the
Covered Accounts.
“Adjusted Principal Balance” means, for any Eligible Collateral Loan, as of any
date of determination, an amount equal to the Loan Value of such Eligible
Collateral Loan as of such date multiplied by the Principal Balance of such
Eligible Collateral Loan as of such date; provided that, the parties hereby
agree that the Adjusted Principal Balance of any Ineligible Collateral Loan as
of such date of determination shall be zero.
“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.
“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Closing Date, by and among the Administrative Agent, the Structuring Agent, the
Borrower and the Servicer.
“Administrative Expense Cap” means, for any Payment Date, an amount, when taken
together with any Administrative Expenses paid on each of the immediately
preceding three Payment Dates, not to exceed $200,000.




--------------------------------------------------------------------------------





“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower (or any Tax Blocker Subsidiary) due or accrued
with respect to any Payment Date and payable in the following order:
(a)first, on a pro rata basis, to the Collateral Agent, the Collateral
Administrator, the Custodian and the Securities Intermediary, any amounts and
indemnities payable to such entities pursuant to the Facility Documents; and
(b)second, on a pro rata basis, to:
(i)the Independent Accountants, agents (other than the Servicer) and outside
counsel of the Borrower for fees and expenses related to the Collateral and the
Facility Documents and to the Independent Manager of the Borrower for its fees
and expenses incurred in acting in such capacity; and
(ii)to any rating agency for fees and expenses in connection with the rating of
(or provision of credit estimates in respect of) any Collateral Loan.
“Advance” means each loan advanced by the Lenders to the Borrower on a Borrowing
Date pursuant to Article II.
“Advance Rate” means, with respect to any Collateral Loan, the percentage set
forth in the below table corresponding to the Loan Type and Loan Class of such
Collateral Loan, subject to the exceptions and adjustments set forth immediately
following such table:
Loan Type
Loan Class
Advance Rate
First Lien Loans
Class 1 Loans
75%
 
Class 1A Loans
67.5%
 
Class 2 Loans
65%
 
Class 3 Loans
60%
First Lien Last Out Loans
Class 1 Loans
60%
 
Class 1A Loans
55%
 
Class 2 Loans
55%
 
Class 3 Loans
50%
Second Lien Loans
Class 1 Loans
40%
 
Class 1A Loans
35%
 
Class 2 Loans
35%
 
Class 3 Loans
25%



Notwithstanding the percentages set forth in the preceding table:




(a)the Advance Rate of any First Lien Last Out Loan that has First Out Leverage
exceeding 1.50:1.00 will be a blended rate, calculated by summing (1) a
percentage equal to the product of (x) the percentage set forth in the preceding
table applicable to such Collateral Loan in the preceding table and (y) the
First Out Excess Factor and (2) a percentage equal to the product of (x) 45% and
(y) one minus the First Out Excess Factor; and


2

--------------------------------------------------------------------------------







(b)the Advance Rate of any First Lien Loans with a Senior Net Leverage Ratio
exceeding the First Lien Loan Senior Leverage Cut-Off will be a blended rate,
calculated by summing:


(i)a percentage equal to the product of (x) the percentage set forth in the
preceding table applicable to such Collateral Loan in the preceding table and
(y) the First Lien Loan Senior Leverage Cut-Off Factor; and
(ii)a percentage equal to the product of (x) the percentage set forth in the
preceding table corresponding to Second Lien Loans of the Loan Class applicable
to such Collateral Loan and (y) the First Lien Loan Senior Leverage Cap Factor.


“Affected Person” means (a) the Administrative Agent, each Lender and each of
their respective Affiliates and (b) any assignee or participant of any Lender
(unless the benefit of any particular provision hereof to any such Affected
Person is otherwise expressly excluded herein).


“Affiliate” means, in respect of a referenced Person at any time, another Person
Controlling, Controlled by or under common Control with such referenced Person
but which shall not, with respect to the Borrower, include the obligors under
any Collateral Loan; provided that (a) an obligor will not be considered an
“Affiliate” of any other obligor solely due to the fact that each such obligor
is under the control of the same financial sponsor and (b) obligors in respect
of Collateral Loans shall be deemed not to be “Affiliates” if they have distinct
corporate family ratings and/or distinct issuer credit ratings. The Borrower
will be deemed to have no “Affiliates.”
“Agent” means the Administrative Agent, the Collateral Agent or the Collateral
Administrator, as the context requires.
“Aggregate Adjusted Collateral Balance” means, as of any date of determination,
an amount equal to the sum of the Adjusted Principal Balances of all Collateral
Loans in the Collateral (including each potential Collateral Loan that the
Borrower has entered into a binding commitment to purchase that has not yet
settled) on such date, after giving effect to all Collateral Loans added to and
removed from the Collateral on such date.
“Aggregate Class 1 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 1 Loans as of such date of determination.
“Aggregate Class 1A Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 1A Loans as of such date of determination.
“Aggregate Class 2 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 2 Loans as of such date of determination.


3

--------------------------------------------------------------------------------





“Aggregate Class 3 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 3 Loans as of such date of determination.
“Aggregate Net Collateral Balance” means, as of any date of determination, the
Aggregate Adjusted Collateral Balance minus the Excess Concentration Amount, in
each case, as of such date of determination.
“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.
“Agreement” means this Revolving Credit and Security Agreement.
“Applicable Law” means, for any Person, any Law of any Governmental Authority,
including all federal and state banking or securities laws, to which the Person
in question is subject or by which it or any of its assets or properties are
bound.
“Applicable Margin” has the meaning assigned to such term in the Lender Fee
Letter.
“Appraisal” means an appraisal of a Collateral Loan that is conducted by an
Approved Appraisal Firm, which may be in the form of an update or reaffirmation
by an Approved Appraisal Firm of an appraisal previously performed by such
Approved Appraisal Firm or another Approved Appraisal Firm.
“Approval Request” has the meaning specified in Section 2.02 hereof.
“Approved Appraisal Firm” means Lincoln International LLC (f/k/a Lincoln
Partners LLC), Valuation Research Corporation, Alvarez & Marsal, Duff & Phelps,
Houlihan Lokey, Murray Devine, FTI Consulting and any appraisal or valuation
firm providing such service to OFS; provided that any independent appraisal firm
or independent financial advisor recognized as being experienced in conducting
valuations of secured loans may be added as an “Approved Appraisal Firm” with
the consent of the Administrative Agent (such consent not the be unreasonably
withheld, delayed or conditioned).
“Approved List” has the meaning specified in Section 2.02 hereof.
“Asset Information” means, with respect to any Obligor, in each case to the
extent available to the Borrower and subject to any confidentiality obligations
or any redactions required by the Servicer’s internal policies and procedures
(it being understood that to the extent any of the information described in any
of the following is contained in the Servicer’s internal credit memo described
in clause (d) below, such information need not be separately represented by any
document or file and, for all purposes of this Agreement, will be deemed
delivered upon delivery of such internal credit memo): (a) the legal name of
such Obligor, (b) the jurisdiction in which such Obligor is domiciled, (c) the
audited financial statements for the two prior fiscal years of such Obligor (or
such shorter period of time for which such audited financial statements have
been prepared and are available) or, in lieu of audited financial statements for
any such period, a quality of earnings report for such period prepared by a
nationally or regionally recognized accounting or financial advisory firm,
(d) the Servicer’s internal credit memo with respect to such Obligor and the
related Collateral Loan, (e) the informational memorandum, offering memorandum
or similar document, if any, issued by the bookrunner or the administrative
agent for such Obligor and relating to such Collateral Loan, (f) a company
forecast of such Obligor including plans related to capital expenditures,
(g) the business model, company strategy and names of known peers of such
Obligor, (h) the shareholding pattern and details of the management team of such
Obligor, (i) details of any banking facilities and the debt maturity schedule of
such Obligor, (j) [reserved] and (k) a copy of the related credit agreement
(which may be a draft) specifying the terms and governing the


4

--------------------------------------------------------------------------------





repayment of such Collateral Loan; provided, that, in each case, to the extent
any of the above information is unavailable, the Servicer shall notify the
Administrative Agent of such missing information, and the Administrative Agent
may, in its sole discretion, provide a waiver with respect to such information.
“Asset List” has the meaning specified in Section 2.02(a) hereof.
“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D, entered into by a Lender, an assignee, the Administrative
Agent and, if applicable, the Borrower.
“AUP Report Date” has the meaning assigned to such term in Section 8.09 hereof.
“Average Life” means, on any date of determination with respect to any
Collateral Loan, the quotient obtained by dividing (i) the sum of the products
of (a) the number of years (rounded to the nearest one hundredth thereof) from
such date of determination to the respective dates of each successive scheduled
distribution of principal of such Collateral Loan and (b) the respective amounts
of principal of such scheduled distributions by (ii) the sum of all successive
scheduled distributions of principal on such Collateral Loan.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union (as amended or re-enacted) establishing a framework for
the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. For the purposes
of this definition, a reference to “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation.
“Bankruptcy Code” means the United States Bankruptcy Code, Title 11, United
States Code §§101 et seq., or foreign bankruptcy, insolvency, receivership or
similar law from time to time in effect and affecting the rights of creditors
generally.
“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.50%. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer of any Agent or any Lender. Interest
calculated pursuant to clause (a) above will be determined based on a year of
365 or 366 days, as applicable, and actual days elapsed. Interest calculated
pursuant to clause (b) above will be determined based on a year of 360 days and
actual days elapsed. If the calculation of the Base Rate results in a Base Rate
of less than zero (0), the Base Rate shall be deemed to be zero (0) for all
purposes hereunder.
“BNP” has the meaning assigned to such term in the introduction to this
Agreement.
“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.
“Borrowing Base” means, at any time, an amount equal to the sum of (i) the
amounts in the Principal Collection Subaccount, (ii) an amount equal to the
product of (x) the Weighted Average Advance Rate (excluding any Sale Settlement
Pending Collateral from the calculation of the Weighted Average Advance Rate) as
of such date, (y) the Aggregate Net Collateral Balance as of such date
(excluding any Sale Settlement Pending Collateral from the calculation of the
Aggregate Net Collateral Balance) and (z) the


5

--------------------------------------------------------------------------------





Portfolio Advance Rate Adjustment and (iii) the aggregate sale price (expressed
in Dollars) of the Sale Settlement Pending Collateral.
“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified as mutually
agreed by the Administrative Agent and the Borrower from time to time.
“Borrowing Date” means the date of an Advance.
“Broadly Syndicated Loan” means a Collateral Loan that (a) is a syndicated
commercial loan and (b) has a tranche size of not less than $200,000,000
(without consideration of reductions thereon from scheduled amortization
payments).
“Business Day” means any day of the year except: (a) a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close; and (b) if such day relates to any interest rate setting as to an
Advance determined by reference to LIBOR, any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Cash” means Dollars immediately available on the day in question.
“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” hereunder regardless of the date of effectiveness.
“Change of Control” means an event or series of events by which (A) the
Equityholder or its Affiliates, collectively, (i) ceases to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Borrower or to
direct the management policies and decisions of the Borrower or (ii) ceases,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Borrower or (B) OFS or its Affiliates ceases to be the
investment advisor of the Equityholder.
“Class” means the Class 1 Advances, Class 1A Advances, Class 2 Advances or the
Class 3 Advances, as the context requires.
“Class 1” means, at any time, all Class 1 Loans at such time.
“Class 1 Advance” means each Advance allocated to Class 1 pursuant to, and in
accordance with, this Agreement.


6

--------------------------------------------------------------------------------





“Class 1 Borrowing Base” means, at any time, an amount equal to the sum of
(i) the amounts in the Principal Collection Subaccount, (ii) the product of
(x) the Weighted Average Class 1 Advance Rate (excluding any Sale Settlement
Pending Collateral from the calculation of the Weighted Average Class 1 Advance
Rate) as of such date, (y) the Aggregate Class 1 Net Collateral Balance as of
such date and (z) the Portfolio Advance Rate Adjustment as of such date, and
(iii) the aggregate sale price on any Sale Settlement Pending Collateral for the
Class 1 Loans.
“Class 1 Loan” means any Collateral Loan that (1) as of the Trade Date of such
Collateral Loan, has a tranche size of not less than $250,000,000 or such lesser
tranche size as otherwise agreed by the Administrative Agent in its sole
discretion at the time such Collateral Loan is added to the Approved List,
(2) other than with respect to clause (b) thereof, satisfies the definition of
Broadly Syndicated Loan, and (3) is rated (or no later than the settlement date
of such Collateral Loan, will be rated) by S&P or Moody’s (or the related
Obligor is rated by S&P or Moody’s).
“Class 1 Minimum OC Coverage Test” means a test that shall be satisfied if the
Class 1 OC Ratio is equal to or greater than 100%.
“Class 1 OC Ratio” means, as of any Business Day, (a) the Class 1 Borrowing
Base, divided by (b) the sum of (x) the aggregate outstanding principal balance
of the Class 1 Advances and (y) the aggregate purchase price of all Class 1
Loans for which the Borrower has entered into a binding commitment to purchase
that have not yet settled.
“Class 1A” means, at any time, all Class 1A Loans at such time.
“Class 1A Advance” means each Advance allocated to Class 1A pursuant to, and in
accordance with, this Agreement.
“Class 1A Borrowing Base” means, at any time, an amount equal to the sum of
(i) the amounts in the Principal Collection Subaccount, (ii) the product of
(x) the Weighted Average Class 1A Advance Rate as of such date (excluding any
Sale Settlement Pending Collateral from the calculation of the Weighted Average
Class 1A Advance Rate), (y) the Portfolio Advance Rate Adjustment as of such
date and (z) the Aggregate Class 1A Net Collateral Balance as of such date, and
(iii) the aggregate sale price of any Sale Settlement Pending Collateral for the
Class 1A Loans.
“Class 1A Loan” means a Collateral Loan that (a) as of the Trade Date of such
Collateral Loan, has a tranche size of not less than $200,000,000 or such lesser
tranche size as otherwise agreed by the Administrative Agent in its sole
discretion at the time such Collateral Loan is added to the Approved List,
(b) other than with respect to clause (b) thereof, satisfies the definition of
Broadly Syndicated Loan, and (c) is not a Class 1 Loan.
“Class 1A Minimum OC Coverage Test” means a test that shall be satisfied if the
Class 1 OC Ratio is equal to or greater than 100%.
“Class 1A OC Ratio” means, as of any Business Day, (a) the Class 1A Borrowing
Base, divided by (b) the sum of (x) the aggregate outstanding principal balance
of the Class 1A Advances and (y) the aggregate purchase price of all Class 1A
Loans for which the Borrower has entered into a binding commitment to purchase
that have not yet settled.
“Class 2” means, at any time, all Class 2 Loans at such time.


7

--------------------------------------------------------------------------------





“Class 2 Advance” means each Advance allocated to Class 2 pursuant to, and in
accordance with, this Agreement.
“Class 2 Borrowing Base” means, at any time, an amount equal to the sum of
(i) the amounts in the Principal Collection Subaccount, (ii) the product of (x)
the Weighted Average Class 2 Advance Rate (excluding any Sale Settlement Pending
Collateral from the calculation of the Weighted Average Class 2 Advance Rate) as
of such date, (y) the Aggregate Class 2 Net Collateral Balance as of such date
and (z) the Portfolio Advance Rate Adjustment as of such date, and (iii) the
aggregate sale price of any Sale Settlement Pending Collateral for the Class 2
Loans.
“Class 2 Loan” means a Collateral Loan (a) that is not a Broadly Syndicated
Loan, and (b) as of the settlement date of such Collateral Loan, the Obligor of
which has an EBITDA of not less than $20,000,000 as calculated in accordance
with the Related Documents.
“Class 2 Minimum OC Coverage Test” means a test that shall be satisfied if the
Class 2 OC Ratio is equal to or greater than 100%.
“Class 2 OC Ratio” means, as of any Business Day, (a) the Class 2 Borrowing
Base, divided by (b) the sum of (x) the aggregate outstanding principal balance
of the Class 2 Advances and (y) the aggregate purchase price of all Class 2
Loans for which the Borrower has entered into a binding commitment to purchase
that have not yet settled.
“Class 3” means, at any time, all Class 3 Loans at such time.
“Class 3 Advance” means each Advance allocated to Class 3 pursuant to, and in
accordance with, this Agreement.
“Class 3 Borrowing Base” means, at any time, an amount equal to the sum of
(i) the amounts in the Principal Collection Subaccount, (ii) the product of (x)
the Weighted Average Class 3 Advance Rate (excluding any Sale Settlement Pending
Collateral from the calculation of the Weighted Average Class 3 Advance Rate) as
of such date, (y) the Aggregate Class 3 Net Collateral Balance as of such date
and (z) the Portfolio Advance Rate Adjustment as of such date, and (iii) the
aggregate sale price on any Sale Settlement Pending Collateral for the Class 3
Loans.
“Class 3 Loan” means a Collateral Loan (a) that is not a Broadly Syndicated
Loan, and (b) as of the settlement date of such Collateral Loan, the Obligor of
which has an EBITDA of less than $20,000,000 as calculated in accordance with
the Related Documents.
“Class 3 Minimum OC Coverage Test” means a test that shall be satisfied if the
Class 3 OC Ratio is equal to or greater than 100%.
“Class 3 OC Ratio” means, as of any Business Day, (a) the Class 3 Borrowing
Base, divided by (b) the sum of (x) the aggregate outstanding principal balance
of the Class 3 Advances and (y) the aggregate purchase price of all Class 3
Loans for which the Borrower has entered into a binding commitment to purchase
that have not yet settled.
“Class Minimum OC Coverage Test” means the Class 1 Minimum OC Coverage Test, the
Class 1A Minimum OC Coverage Test, the Class 2 Minimum OC Coverage Test or the
Class 3 Minimum OC Coverage Test, as applicable.


8

--------------------------------------------------------------------------------





“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.
“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
“Closing Date” means June 20, 2019.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning assigned to such term in Section 7.01(a).
“Collateral Account” has the meaning assigned to such term in
Section 8.02(a)(i).
“Collateral Administrator” has the meaning assigned to such term in the
introduction to this Agreement.
“Collateral Administrator and Collateral Agent Fee Letter” means the fee letter
between the Collateral Agent, the Collateral Administrator and the Borrower
setting forth the fees and other amounts payable by the Borrower to the
Collateral Agent and the Collateral Administrator under the Facility Documents,
in connection with the transactions contemplated by this Agreement.
“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.
“Collateral Interest Amount” means, as of any date of determination, without
duplication, the sum of (a) the aggregate amount of Interest Proceeds that has
been received or that is expected to be received (other than Interest Proceeds
expected to be received from Defaulted Collateral Loans and Ineligible
Collateral Loans) and (b) the aggregate amount of Interest Proceeds that the
Servicer has determined, in accordance with the Servicing Standard, are likely
to be received from Defaulted Collateral Loans and Ineligible Collateral Loans,
in each case, during the Collection Period (and, if such Collection Period does
not end on a Business Day, the next succeeding Business Day) in which such date
of determination occurs.
“Collateral Loan” means a loan, debt obligation, debt security or participation
therein acquired by the Borrower.
“Collateral Loan Buy Confirmation” means with respect to any Collateral Loan,
documentation evidencing, in reasonable detail, the Borrower’s acquisition of
such Collateral Loan, and which shall identify at least the obligor, price and
the Principal Balance of such Collateral Loan.
“Collection Account” has the meaning assigned to such term in
Section 8.02(a)(ii) and includes the Principal Collection Subaccount and the
Interest Collection Subaccount.
“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Interest and fees and
all other Obligations (other than contingent indemnification and reimbursement
obligations which are unknown, unmatured and/or for which no claim


9

--------------------------------------------------------------------------------





giving rise thereto has been asserted) have been paid in full, and the Borrower
shall have no further right to request any additional Advances.
“Collection Period” means, with respect to any Payment Date, the quarterly
period from and including the date on which the first Advance is made hereunder
to but excluding the first Collection Period Start Date following the date of
such Advance and each successive quarterly period from and including a
Collection Period Start Date to but excluding the immediately succeeding
Collection Period Start Date or, in the case of the Collection Period
immediately preceding the Final Maturity Date or the Collection Period
immediately preceding an optional prepayment in whole of the Advances, ending on
the day preceding the Final Maturity Date or the date of such prepayment,
respectively.
“Collection Period Start Date” means the first calendar day of March, June,
September and December of each year (or, if any such date is not a Business Day,
the immediately succeeding Business Day), commencing in December 2019.
“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions and redemption and withdrawal proceeds payable to
the Borrower under or in connection with any such Collateral Loans and all
Proceeds from any sale or disposition of any such Collateral Loans, but
excluding (a) any amounts received by the Borrower from or on behalf of an
Obligor in respect of such Collateral Loan following the sale of such Collateral
Loan by the Borrower that the Borrower is required to pay to the purchaser of
such Collateral Loan, so long as such amounts are not included in the net
proceeds reported to be received by the Borrower from such sale, and (b) any
amounts in respect of indemnities received by the Borrower but owing to parties
other than the Borrower in accordance with the Related Documents for any
Collateral Loan.
“Concentration Limitations” means, as of any date of determination, the
following limitations (calculated without duplication) as applied to the
Eligible Collateral Loans owned (or, in relation to a proposed purchase of a
Collateral Loan, proposed to be owned, with respect to which, if such purchase
results in noncompliance with the limitations, the relevant requirements must be
maintained or improved after giving effect to the purchase) by the Borrower,
unless a waiver is provided in writing by the Administrative Agent specifying
the agreed treatment of such Collateral Loan or Concentration Limitation:
(a)not less than 80.00% of the Aggregate Adjusted Collateral Balance may consist
of First Lien Loans;
(b)not more than 20.00% of the Aggregate Adjusted Collateral Balance may consist
of First Lien Last Out Loans or Second Lien Loans;
(c)not more than 15.00% of the Aggregate Adjusted Collateral Balance may consist
of Second Lien Loans;
(d)not more than 20.00% of the Aggregate Adjusted Collateral Balance may consist
of Collateral Loans, the Obligors of which individually have EBITDA of less than
$7,500,000;
(e)not less than 90.00% of the Aggregate Adjusted Collateral Balance may consist
of Collateral Loans denominated in Dollars;
(f)not less than 90.00% of the Aggregate Adjusted Collateral Balance may consist
of Collateral Loans, the Obligors of which have a principal place of business in
or are organized or incorporated in the United States;


10

--------------------------------------------------------------------------------





(g)not more than 10.00% of the Aggregate Adjusted Collateral Balance may consist
of Revolving Collateral Loans or Delayed Drawdown Collateral Loans;
(h)not more than 5.00% of the Maximum Portfolio Amount may consist of Collateral
Loans that are issued by any Obligor and its Affiliates, except that Collateral
Loans that are issued by the three largest Obligors and their respective
Affiliates may consist of up to 12.00%, 10.00% and 7.00% of the Maximum
Portfolio Amount, respectively;
(i)not more than 10.00% of the Maximum Portfolio Amount may consist of
Collateral Loans that are issued by Obligors and their Affiliates that belong to
any single Moody’s Industry Classification, except that up to 15.00% may consist
of Collateral Loans with Obligors and their Affiliates in the two largest
Moody’s Industry Classifications; and
(j)not more than 5.00% of the Aggregate Adjusted Collateral Balance may consist
of Fixed Rate Loans.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Control” means the direct or indirect possession of the power to vote 50% or
more of the voting securities of such Person or the power to direct or cause the
direction of the management or policies of a Person, whether through ownership,
by contract, arrangement or understanding, or otherwise. “Controlled” and
“Controlling” have the meaning correlative thereto.
“Cov-Lite Loan” means a Collateral Loan that does not contain any financial
maintenance covenants; provided that any such Collateral Loan that either
(i) contains a cross-default provision to, or (ii) is pari passu with, another
loan of the Obligor that requires the Obligor to comply with a maintenance
covenant will be deemed not to be a Cov-Lite Loan.
“Coverage Test” means each of (a) the Minimum OC Coverage Test and (b) the
Interest Coverage Ratio Test.
“Covered Account” means each of the Collection Account (including the Interest
Collection Subaccount and Principal Collection Subaccount therein), the Payment
Account, the Collateral Account, the Revolving Reserve Account and any other
account established by the Borrower at the Securities Intermediary with the
consent of the Administrative Agent and subject to the Lien of the Collateral
Agent.
“Custodian” means Citibank, and any successor thereto under the Custodian
Agreement.
“Custodian Agreement” means that certain Custodial and Loan Administration
Agreement, dated as of the Closing Date, among the Custodian, the Borrower and
the Collateral Administrator.
“Data File” has the meaning assigned to such term in Section 8.07(a).


11

--------------------------------------------------------------------------------





“Debt Service Coverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Debt Service Coverage Ratio,” “Pro Forma
Debt Service Coverage Ratio” or any comparable term in the Related Documents for
such Collateral Loan, and in any case that “Debt Service Coverage Ratio,” “Pro
Forma Debt Service Coverage Ratio” or such comparable term is not defined in
such Related Documents, the ratio, for such Collateral Loan, of (a) EBITDA of
the related Obligor for the Relevant Test Period to (b) total debt service for
borrowed money (including, for the avoidance of doubt, all required principal
and interest payments) for the Relevant Test Period, in each case, as calculated
by the Servicer in good faith using information from and calculations consistent
with the relevant compliance statements and financial reporting packages
provided by the relevant Obligor as per the requirements of the applicable
Related Documents.
“Default” means any event which, with the passage of time, the giving of notice,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.
“Defaulted Collateral Loan” means any Collateral Loan as to which at any time:
(a)a default as to all or any portion of one or more payments of principal
and/or interest has occurred after the earlier of (i) any grace period
applicable thereto and (ii) five (5) Business Days, in each case, past the
applicable due date;
(b)a default (other than a default described in clause (a) of this definition)
has occurred under the applicable Related Documents and for which the Borrower
(or the agent or required lenders pursuant to the applicable Related Documents,
as applicable) has elected to exercise any of its rights or remedies under the
applicable Related Documents (including acceleration or foreclosing on
collateral, but excluding any imposition of default interest);
(c)any portion of principal and/or interest (other than default interest)
payable thereunder has been waived or forgiven by the holders of such
obligation; or
(d)a Revaluation Event under clause (c) of the definition thereof has occurred.
“Defaulting Lender” means, at any time, any Lender that (a) has failed for three
(3) or more Business Days after a Borrowing Date to fund its portion of an
Advance required pursuant to the terms of this Agreement (other than failures to
fund as a result of a bona fide dispute as to whether the conditions to
borrowing were satisfied on the relevant Borrowing Date), (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, receivership,
insolvency, reorganization or similar debtor relief laws of the United States or
other applicable jurisdiction, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation


12

--------------------------------------------------------------------------------





or any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgment or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) shall be
conclusive and binding absent manifest error.
“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the applicable
Related Documents, (b) specifies a maximum amount that can be borrowed on one or
more fixed borrowing dates, and (c) does not permit the re-borrowing of any
amount previously repaid by the Obligor thereunder; provided that any such
Collateral Loan will be a Delayed Drawdown Collateral Loan only to the extent of
undrawn commitments and solely until all commitments by the Borrower to make
advances on such Collateral Loan to the Obligor under the Related Documents
expire or are terminated or are reduced to zero.
“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:
(a)in the case of each Instrument, causing the Securities Intermediary to
maintain continuous possession of such Instrument;
(b)subject to clause (i) below, in the case of each Certificated Security (other
than a Clearing Corporation Security):
(i)causing the delivery of such Certificated Security to the Securities
Intermediary by registering the same in the name of the Securities Intermediary
or its nominee or by endorsing the same to the Securities Intermediary in blank;
(ii)causing the Securities Intermediary to credit such Certificated Security to
and continuously maintain such Certificated Security in (x) a Covered Account or
(y) another securities account for which the Securities Intermediary has agreed
in a control agreement in form and substance reasonably satisfactory to the
Collateral Agent that the Collateral Agent has Control (as defined in the UCC)
over such securities account; or
(iii)causing such Certificated Security to be in the possession of the
Collateral Agent and (x) registered in the name of the Collateral Agent (or its
nominee) or (y) endorsed to the Collateral Agent or in blank;
(c)subject to clause (i) below, in the case of each Uncertificated Security
(other than a Clearing Corporation Security):
(i)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Securities Intermediary (or its nominee)
under an arrangement where the Securities Intermediary (or its nominee) has
credited the same to and continuously maintains the same in (x) a Covered
Account or (y) another securities account for which the Securities Intermediary
has agreed in a control agreement in form and substance reasonably satisfactory
to the Collateral Agent that the Collateral Agent has Control (as defined in the
UCC) over such securities account;


13

--------------------------------------------------------------------------------





in the case of each Clearing Corporation Security:
(ii)causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to and continuously maintain such Clearing Corporation
Security in (x) a Covered Account or (y) another securities account for which
the Securities Intermediary has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that the Collateral
Agent has Control (as defined in the UCC) over such securities account; or
(iii)causing the Securities Intermediary to continuously indicate on its books
and records that such Clearing Corporation Security is credited to the
applicable Covered Account;
(d)in the case of each security issued or guaranteed by the United States of
America or an agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security a
“Government Security”):
(i)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Securities Intermediary at such FRB; and
(ii)causing the Securities Intermediary to continuously indicate on its books
and records that such Government Security is credited to the applicable Covered
Account;
(e)in the case of each Security Entitlement not governed by clauses (a) through
(e) above:
(i)causing (x) the underlying Financial Asset to be credited to and continuously
maintained in the appropriate Covered Account or another securities account for
which the Securities Intermediary has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that the Collateral
Agent has Control (as defined in the UCC) over such securities account, (y) the
Securities Intermediary to receive a Financial Asset from a securities
intermediary (as defined in Section 8-102(a)(14) of the UCC) or to acquire the
underlying Financial Asset from a securities intermediary, and in either case,
accepting it for credit to and continuously maintaining it in the appropriate
Covered Account or other securities account for which the Securities
Intermediary has agreed in a control agreement in form and substance reasonably
satisfactory to the Collateral Agent that the Collateral Agent has Control (as
defined in the UCC) over such securities account; or (z) a securities
intermediary (as defined in Section 8-102(a)(14) of the UCC) to become obligated
under other law, regulation or rule to credit the underlying Financial Asset to
Securities Intermediary’s securities account and causing Securities Intermediary
to make entries on its books and records that such Security Entitlement is
credited to one of the Covered Accounts, which shall at all times be securities
accounts; and
(ii)causing the Securities Intermediary to continuously indicate on its books
and records that such Security Entitlement (or all rights and property of the
Securities Intermediary representing such Security Entitlement) is credited to
the applicable Covered Account;
(f)in the case of Cash or Money:
(i)causing such Cash or Money to be credited to a deposit account or securities
account as to which the bank or securities intermediary (as defined in
Section 8-102(a)(14) of the UCC)maintaining such deposit account or securities
account, as applicable, (i) has agreed pursuant to a control agreement in form
and substance acceptable to the Collateral Agent that the Collateral Agent has
Control (as defined in the UCC) over such deposit account or securities


14

--------------------------------------------------------------------------------





account or (ii) has arranged for the establishment of such deposit account or
securities account in the name of the Securities Intermediary and the Securities
Intermediary has credited to and continuously maintains its rights in respect of
such deposit account or securities account (the “Underlying Accounts”) in a
securities account under an arrangement where the Securities Intermediary has
agreed in a control agreement in form and substance reasonably satisfactory to
the Collateral Agent that the Collateral Agent has Control (as defined in the
UCC) over such securities account;
(g)with respect to such of the Collateral as constitutes an account or a general
intangible or is not otherwise described in the foregoing clauses (a) through
(g), causing to be filed with the Secretary of State of the State of Delaware a
properly completed UCC financing statement that names the Borrower as debtor and
the Collateral Agent as secured party and that describes such Collateral (which
financing statement may have been previously filed) or any equivalent filing in
the jurisdiction required for perfection by filing under the UCC (or the Uniform
Commercial Code as in effect in any applicable jurisdiction); or
(h)in the case of any certificated security or uncertificated security either
physically located outside of the United States or issued by a Person organized
outside of the United States, that such additional actions shall have been taken
as shall be necessary under applicable law or as shall be reasonably requested
by the Administrative Agent under applicable law to accord the Administrative
Agent rights substantially equivalent to those accorded to a secured party under
the UCC that has possession or Control (as defined in the UCC) of such
certificated security or uncertificated security.
In addition, the Servicer on behalf of the Borrower will obtain any and all
consents required by the Related Documents relating to any Instruments, accounts
or general intangibles for the transfer of ownership and/or pledge hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Section 9-406 of the UCC).
“Determination Date” means the last day of each Collection Period.
“Disqualified Lenders” means (i) such Persons that have been mutually agreed
between the Servicer and the Administrative Agent on or prior to the Closing
Date as constituting “Disqualified Lenders”, (ii) those Persons who are
competitors of the Servicer, the Equityholder and/or the Borrower that are
mutually agreed between the Servicer and the Administrative Agent from time to
time, and (iii) in the case of each of clauses (i) and (ii), any Affiliates of
such Persons that are either (a) identified in writing by the Borrower from time
to time or (b) readily identifiable on the basis of such Affiliate’s name;
provided that no permitted supplement or modification to the list of
Disqualified Lenders will apply retroactively to disqualify any Persons that
have previously acquired an assignment or participation in accordance with
Section 13.06.
“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 7 hereto, as such Diversity Scores shall be
updated at the option of the Administrative Agent in its sole discretion if
Moody’s publishes revised criteria.
“Dollars” and “$” mean lawful money of the United States of America.
“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.


15

--------------------------------------------------------------------------------





“EBITDA” means, with respect to the Obligor of any Collateral Loan for any
Relevant Test Period, the meaning of the term “Adjusted EBITDA,” the term
“EBITDA” or any comparable definition in the Related Documents for such period
and Collateral Loan (or, in the case of a Collateral Loan for which the Related
Documents have not been executed, as set forth in the relevant marketing
materials or financial model in respect of such Collateral Loan) as determined
in the good faith discretion of the Servicer, and, in any case that the term
“Adjusted EBITDA,” the term “EBITDA” or such comparable definition is not
defined in such Related Documents, an amount, for the principal Obligor
thereunder and any of its parents or subsidiaries that are obligated as
guarantor pursuant to the Related Documents for such Collateral Loan (determined
on a consolidated basis without duplication in accordance with GAAP (and also on
a pro forma basis as determined in good faith by the Servicer in case of any
acquisitions)) equal to earnings from continuing operations for such period plus
interest expense, income taxes, depreciation and amortization for such period,
other non-cash charges and organization costs, extraordinary, one-time and/or
non-recurring losses or charges, any other customary add-backs for similarly
situated obligors the Servicer deems to be appropriate and any other item the
Servicer and the Administrative Agent mutually deem to be appropriate.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any body that has authority to exercise any
Write-down and Conversion Powers.
“Eligible Collateral Loan” means, as of any date of determination, a Collateral
Loan that meets each of the following criteria:
(a)it is (i) a First Lien Loan, (ii) a Second Lien Loan or (iii) a First Lien
Last Out Loan;
(b)if such Collateral Loan is a Class 1 Loan, the long-term obligation rating
assigned by Moody’s at origination to such Collateral Loan not less than “Caa1”
and the long-term issue credit rating assigned by S&P at origination to such
Collateral Loan is not less than “CCC+”;
(c)if such Collateral Loan is a Class 2 Loan or a Class 3 Loan, it is not a
Cov-Lite Loan;
(d)the Obligor of such Collateral Loan has a minimum EBITDA of $5,000,000 at
origination;
(e)it was acquired by the Borrower for a price of not less than 90% of its
Principal Balance;
(f)it is denominated in a Permitted Currency and does not permit the currency or
country in which such Collateral Loan is payable to be changed except to another
Permitted Currency;
(g)the relevant Obligor’s main place of business and/or incorporation and/or
headquarters are in an Eligible Country;


16

--------------------------------------------------------------------------------





(h)the Related Documents for such Collateral Loan are governed by the laws of
the United States or Canada;
(i)it does not constitute Margin Stock and is not by its terms convertible into
or exchangeable for an equity security at the option of either the Borrower
thereof or the holder, and it does not have attached warrants to purchase equity
securities;
(j)it is not a Defaulted Collateral Loan at the time of acquisition by the
Borrower;
(k)it is not a credit linked note or a single purpose real estate loan;
(l)it has an original term to maturity of not more than eight (8.0) years;
(m)it has been approved by the Administrative Agent in its sole discretion in
accordance with Section 2.02;
(n)the Related Documents for such Collateral Loan permit the pledge to the
Collateral Agent by the Borrower;
(o)the Related Documents for such Collateral Loan provide for payments that do
not, at the time the obligation is acquired, subject to the Borrower to
withholding tax or other similar taxes, unless the related Obligor is required
to make “gross-up” payments that ensure that the net amount actually received by
the Borrower (after payment of all taxes, whether imposed on such Obligor or the
Borrower) will equal the full amount that the Borrower would have received had
no such taxes been imposed;
(p)it is capable of being sold, assigned or participated to the Borrower,
together with any associated security, without any breach of applicable selling
restrictions, any contractual provisions or any legal or regulatory requirements
and the Borrower does not require any authorizations, consents, approvals or
filings (other than such as have been obtained or effected) as a result of or in
connection with any such sale, assignment or participation under any Applicable
Law;
(q)it is not subject to a tender offer from the related Obligor other than (A) a
Permitted Offer or (B) an exchange offer in which a security is exchanged for a
security that would otherwise qualify for purchase herein;
(r)it is not a Structured Finance Obligation, a Zero Coupon Obligation or a
Synthetic Security;
(s)it is not a corporate rescue loan, PIK Loan, unsecured senior loan or
Mezzanine Obligation;
(t)it is not a project, shipping/aircraft or infrastructure/construction
financings;
(u)the Obligor of such Collateral Loan is not a Governmental Authority (other
than Eligible Investments);
(v)the Obligor of such Collateral Loan is not a commodity trader and producer,
an oil field services company or other entity highly exposed to commodity
price/volume risk;


17

--------------------------------------------------------------------------------





(w)the Obligor of such Collateral Loan is not operating, domiciled or conducting
business in a country subject to Sanctions;
(x)it is not a lease; and
(y)it will not cause the Borrower or the pool of assets to be required to be
registered as an investment company under the Investment Company Act;
provided that the Administrative Agent may agree in writing to specifically
waive any criteria set forth in clauses (a) through (v) with respect to any
single Collateral Loan (it being understood that the Administrative Agent is not
required to provide any such waiver under any circumstances), and upon such
waiver, such waived criteria will not constitute a requirement for such
Collateral Loan to qualify as an “Eligible Collateral Loan”.
“Eligible Country” means (a) the United States, (b) the Netherlands and (c) OECD
countries with a country ceiling for foreign currency bonds of at least “Aa2” by
Moody’s and a foreign currency issuer credit rating of at least “AA” by S&P.
“Eligible Investments” means any Dollar investment that, at the time it is
Delivered, is Cash or one or more of the following obligations or securities:
(a)direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;
(b)demand or time deposits in, certificates of deposit of, bank deposit
products, demand notes of, or bankers’ acceptances issued by any depository
institution or trust company organized under the laws of the United States or
any State thereof (including any federal or state branch or agency of a foreign
depository institution or trust company) and subject to supervision and
examination by federal and/or state banking authorities (including, if
applicable, the Collateral Agent, the Custodian or the Administrative Agent or
any agent thereof acting in its commercial capacity); provided that the
short-term unsecured debt obligations of such depository institution or trust
company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A-1” by S&P and “P-1” by Moody’s;
(c)commercial paper that (i) is payable in Dollars and (ii) is rated at least
“A-1” by S&P and “P-1” by Moody’s; and
(d)units of money market funds having a rating of the Highest Required
Investment Category from each of S&P and Moody’s (or, if such money market fund
is only rated by one of Moody’s or S&P, the Highest Required Investment Category
from such rating agency).
No Eligible Investment shall have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective Affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Custodian or any of their respective Affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Eligible Investment at the time of acquisition) or acts as offeror of; provided
that, notwithstanding the foregoing clauses (a) through (d), unless the Borrower
and the Servicer have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
officer’s certificate of the Borrower or the Servicer to the Administrative
Agent, the Collateral Administrator and the Collateral Agent that the advice
specified in this definition has been received by the Borrower and the
Servicer), Eligible


18

--------------------------------------------------------------------------------





Investments may only include obligations or securities that constitute cash
equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B) of
the exclusions from the definition of “covered fund” for purposes of the Volcker
Rule. The Collateral Agent and Custodian shall have no obligation to determine
or oversee compliance with the foregoing.
“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right.
“Equityholder” has the meaning given to such term in the recitals.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) (i) the receipt by the
Borrower or any member of its ERISA Group from the PBGC of a notice of
determination that the PBGC intends to seek termination of any Plan or to have a
trustee appointed for any Plan under Section 4042 of ERISA, or (ii) the filing
by the Borrower or any member of its ERISA Group of a notice of intent to
terminate any Plan; (g) the incurrence by the Borrower or any member of its
ERISA Group of any liability (i) with respect to a Plan pursuant to
Sections 4063 and 4064 of ERISA, (ii) with respect to a facility closing
pursuant to Section 4062(e) of ERISA, or (iii) with respect to the withdrawal or
partial withdrawal from any Multiemployer Plan; (h) the receipt by the Borrower
or any member of its ERISA Group of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in endangered status or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA or is or is expected to be
insolvent, within the meaning of Title IV of ERISA; or (i) the failure of the
Borrower or any member of its ERISA Group to make any required contribution to a
Multiemployer Plan, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Code Section 414(b) or (c) or, for purposes of ERISA,
Code Section 302 or Code Section 412, Code Section 414(m) or (o), with the
Borrower.
“Establishment” means an “establishment” for the purposes of Regulation (EU)
2015/848 of the European Parliament and of the Council of 20 May 2015 on
insolvency proceedings (recast).
“EU Bail-In Legislation Schedule” means the document described as the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time.


19

--------------------------------------------------------------------------------





“EU Due Diligence Requirements” means the due diligence and verification
requirements applicable to EU Institutional Investors under Article 5 of the
Securitisation Regulation (together with any delegated regulations, applicable
guidance, regulatory technical standards, or implementing technical standards
made thereunder) in respect of securitization positions, other than paragraph
1(e) thereof.
“EU Institutional Investor” has the meaning given to “institutional investor”
under the Securitisation Regulation.
“EU Risk Retention Requirement” means Article 6 of the Securitisation Regulation
(together with any delegated regulations, applicable guidance, regulatory
technical standards, or implementing technical standards made thereunder,
together with Chapters I, II and III and Article 22 of Delegated Regulation (EU)
No 625/2014 where such provisions are applicable pursuant to the transitional
provisions in Article 43(7) of the Securitisation Regulation).
“Euros” or “€” means the lawful currency of the EEA Member Countries that have
adopted and retain the single currency in accordance with the treaty
establishing the European Community, as amended from time to time.
“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.
“Excess Concentration Amount” means, as of any date of determination on which
any one or more of the Concentration Limitations are exceeded, an amount
(calculated by the Servicer and without duplication) equal to the aggregate
principal amount by which each such Concentration Limitations is exceeded.
“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Interest Collection Subaccount representing
Interest Proceeds over (2) the projected amount required to be paid pursuant to
Section 9.01(a)(i)(A), (B), (C) and (D), on the next Payment Date, any
prepayment date or the Final Maturity Date, as applicable, in each case, as
determined by the Borrower in good faith and in a commercially reasonable
manner.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.
“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Collateral Loan included as part of the Collateral, which amount
is attributable to the payment of any Taxes, fees or other charges imposed by
any Governmental Authority on such Collateral Loan or on any underlying asset
securing such Collateral Loan and (b) any amount received in the Collection
Account (or other applicable account) representing (i) any amount representing a
reimbursement of insurance premiums and (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Loans which are held
in an escrow account for the benefit of the Obligor and the applicable secured
party pursuant to escrow arrangements under a Related Document, to the extent
such amount is attributable to a time after the effective date of such
replacement or sale, in each case of clauses (a) and (b) to the extent paid on
behalf of the Borrower from equity contributions.
“Excluded Principal Distributions” means Permitted Distributions of Principal
Proceeds designated as “Excluded Principal Distributions” by mutual agreement of
the Servicer and Administrative Agent.


20

--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party: (a) Taxes imposed on or measured by a Secured Party’s net income
(however denominated), franchise Taxes imposed on a Secured Party, and branch
profits Taxes imposed on a Secured Party, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Secured
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located or (ii) that
are Other Connection Taxes, (b) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender becomes
a party hereto or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 13.03, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Secured Party’s failure to comply
with Section 13.03(g), and (d) U.S. federal withholding Taxes imposed under
FATCA.
“Exercise Notice” has the meaning assigned to such term in Section 7.04.
“Expedited Notice of Borrowing” has the meaning assigned to such term in
Section 2.03(d).
“Extension Request” means a written request by the Borrower substantially in the
form of Exhibit G to extend the Facility Termination Date for an additional
period of not greater than one year.
“Facility Amount” means (a) on or prior to the Facility Termination Date, an
amount equal to the Maximum Facility Amount (as such amount may be reduced from
time to time pursuant to Section 2.07) and (b) following the Facility
Termination Date, the outstanding principal balance of all of the Advances.
“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Collateral Administrator and the Collateral Agent Fee Letter, the
Custodian Agreement, the Lender Fee Letter, the Loan Sale Agreement and any
other security agreements and other instruments entered into or delivered by or
on behalf of the Borrower pursuant to Section 5.01(c) to create, perfect or
otherwise evidence the Collateral Agent’s security interest in the Collateral.
“Facility Reduction Fee” has the meaning assigned to such term in the Lender Fee
Letter.
“Facility Termination Date” means the last day of the Reinvestment Period (as
and to the extent extended in accordance with Section 2.16).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower


21

--------------------------------------------------------------------------------





and the Agents in writing. Each determination of the Federal Funds Rate by a
Lender pursuant to the foregoing proviso shall be conclusive and binding except
in the case of manifest error.
“Fee Basis Amount” means, for any Payment Date, an amount equal to the Aggregate
Principal Balance.
“Final Maturity Date” means the earlier to occur of (i) the Business Day that is
24 months after the Facility Termination Date and (ii) the date on which the
Obligations are accelerated and the Individual Lender Maximum Funding Amounts
are terminated pursuant to Section 6.01.
“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.
“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.
“First Lien Last Out Loan” means a Collateral Loan that would be a First Lien
Loan but for the fact that at any time prior to and/or after an event of default
under the Related Documents, such Collateral Loan will be paid after one or more
tranches of First Lien Loans issued by the Obligor have been paid in full in
accordance with a specified waterfall or other priority of payments as specified
in the Related Documents, an agreement among lenders or other applicable
agreement; provided that if the First Out Leverage of such Collateral Loan
(1) does not represent more than 0.25x of leverage of the Obligor thereof, as
determined by the Servicer in accordance with the Servicing Standard, such
Collateral Loan constitutes a First Lien Loan rather than a First Lien Last Out
Loan; and (2) represents between 0.25x and 0.50x of leverage of the Obligor
thereof, as determined by the Servicer in accordance with the Servicing
Standard, the Administrative Agent will determine in its sole discretion whether
such Collateral Loan will constitute a First Lien Loan or a First Lien Last Out
Loan.
“First Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:
(a)is not (and is not expressly permitted by its terms to become) subordinate to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement or indenture);


(b)is secured by a pledge of collateral, which security interest is (i) validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable credit agreement that are reasonable for similar Collateral
Loans, and liens accorded priority by law in favor of any Governmental
Authority) or (ii)(1) validly perfected and second priority in the accounts,
documents, instruments, chattel paper, letter-of-credit rights, supporting
obligations, deposit accounts, investments accounts (as such terms are defined
in the UCC) and any other assets securing any Working Capital Revolver under
Applicable Law and proceeds of any of the foregoing (a first priority lien on
such assets, a “Permitted Working Capital Lien”) and (2) validly perfected and
first priority (subject to liens permitted under the related underlying
instruments that are reasonable and customary for similar Collateral Loans) in
all other collateral under Applicable Law;




22

--------------------------------------------------------------------------------





(c)the Servicer determines in good faith that the value of the collateral for
such Collateral Loan (including based on enterprise value) on or about the time
of acquisition equals or exceeds the outstanding principal balance of the
Collateral Loan plus the aggregate outstanding balances of all other Collateral
Loans of equal or higher seniority secured by a first priority Lien over the
same collateral; and
(d)for which the Obligor of such loan and its Affiliates has been designated on
the date such Collateral Loan was acquired by the Borrower as a “First Lien
Loan” by the Administrative Agent.
“First Lien Loan Senior Leverage Cap” means, with respect to any Collateral
Loan, if such Collateral Loan is (a) a Class 1 Loan, a Senior Net Leverage Ratio
of 6.50:1.00, (b) a Class 1A Loan, a Senior Net Leverage Ratio of 6.00:1.00,
(c) a Class 2 Loan, a Senior Net Leverage Ratio of 6.00:1.00, or (d) a Class 3
Loan, a Senior Net Leverage Ratio of 5.50:1.00.


“First Lien Loan Senior Leverage Cap Factor” means, with respect to any First
Lien Loan, a percentage equal to (A)(1) the lesser of (x) the antecedent of the
Senior Net Leverage Ratio of such Collateral Loan and (y) the antecedent of the
First Lien Loan Senior Leverage Cap applicable to such Collateral Loan minus
(2) the antecedent of the First Lien Loan Senior Leverage Cut-Off applicable to
such Collateral Loan divided by (B) the antecedent of the Senior Net Leverage
Ratio of such Collateral Loan.


“First Lien Loan Senior Leverage Cut-Off” means, with respect to any Collateral
Loan, if such Collateral Loan is (a) a Class 1 Loan, a Senior Net Leverage Ratio
of 5.50:1.00, (b) a Class 1A Loan, a Senior Net Leverage Ratio of 5.25:1.00,
(c) a Class 2 Loan, a Senior Net Leverage Ratio of 5.00:1.00, or (d) a Class 3
Loan, a Senior Net Leverage Ratio of 4.50:1.00.


“First Lien Loan Senior Leverage Cut-Off Factor” means, with respect to any
First Lien Loan, a percentage equal to (A) the antecedent of the First Lien Loan
Senior Leverage Cut-Off applicable to such Collateral Loan divided by (B) the
antecedent of the Senior Net Leverage Ratio of such Collateral Loan.
“First Out Excess Factor” means, with respect to any First Lien Last Out Loan, a
percentage equal to (i) the product of (A) 1.50 and (B) the amount calculated
pursuant to clause (y) of the definition of “First Out Leverage,” divided by
(ii) the amount calculated pursuant to clause (x) of the definition of “First
Out Leverage.”
“First Out Leverage” means the ratio of (x) the sum of first out indebtedness
and indebtedness under a Working Capital Revolver that is secured by a Permitted
Working Capital Lien to (y) EBITDA.
“Fixed Rate Loan” means any Collateral Loan that bears a fixed rate of interest.
“Floating Rate Loan” means any Collateral Loan that bears a floating rate of
interest.
“Floor Loan” means, as of any date:
(a)a Floating Rate Loan (i) for which the Related Documents provide for a Libor
option and that such Libor is calculated as the greater of a specified “floor”
rate per annum and the London


23

--------------------------------------------------------------------------------





interbank offered rate for the applicable interest period and (ii) that, as of
such date, bears interest based on such Libor option, but only if as of such
date the London interbank offered rate for the applicable interest period is
less than such floor rate; and
(b)a Floating Rate Loan (i) for which the Related Documents provide for a base
or prime rate option and such base or prime rate is calculated as the greater of
a specified “floor” rate per annum and the base or prime rate for the applicable
interest period and (ii) that, as of such date, bears interest based on such
base or prime rate option, but only if as of such date the base or prime rate
for the applicable interest period is less than such floor rate.
“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.
“FRB” has the meaning specified in the definition of Deliver.
“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Individual Lender Maximum Funding Amounts or change the Final Maturity Date
(other than an increase of the Individual Lender Maximum Funding Amount of a
particular Lender or the addition of a new Lender agreed to by the relevant
Lender), (b) extend the date fixed for the payment of principal of or interest
on any Advance or any fee hereunder, (c) reduce the amount of any such payment
of principal, (d) reduce the rate at which Interest is payable thereon or any
fee is payable hereunder (other than in connection with the appointment of a
LIBOR Successor Rate), (e) release any material portion of the Collateral,
except in connection with dispositions permitted hereunder, (f) alter the terms
of Section 9.01 or Section 13.01(b), (g) modify the definition of the terms
“Majority Lenders,” “Required Lenders,” “Maximum Available Amount,” “Advance
Rate,” “Borrowing Base,” “Minimum OC Coverage Test,” “Interest Coverage Ratio
Test,” “Collateral Loan,” “Eligible Collateral Loan,” “Eligible Country,”
“Minimum Equity Amount,” “Class 1 Borrowing Base,” “Class 1A Borrowing Base,”
“Class 2 Borrowing Base,” “Class 3 Borrowing Base,” “Class 1 Minimum OC Coverage
Test,” “Class 1A Minimum OC Coverage Test,” “Class 2 Minimum OC Coverage Test,”
“Class 3 Minimum OC Coverage Test,” “Class 1 Loan,” “Class 1A Loan,” “Class 2
Loan” or “Class 3 Loan,”; (h) modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof or (i) extend the
Reinvestment Period.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.
“Government Security” has the meaning specified in the definition of Deliver.
“Governmental Authority” means, with respect to any Person, any nation or
government, any supranational, state or other political or subdivision thereof,
any central bank (or similar monetary or regulatory authority) thereof, any body
or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator, in each case, having jurisdiction or authority over such Person.
“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.
“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.


24

--------------------------------------------------------------------------------





“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months and (b) with
respect to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments.
“Indebtedness” means, with respect to any Person, as of any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person, but limited to the
lower of (x) the fair market value of such asset as determined by such Person in
good faith and (y) the amount of Indebtedness secured by such Lien; and
(vii) all Indebtedness of others guaranteed by such Person. Notwithstanding the
foregoing, “Indebtedness” does not include (x) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase price
of an asset or investment to satisfy unperformed obligations of the seller of
such asset or investment, (y) a commitment arising in the ordinary course of
business to make a future investment or fund subsequent draws under Revolving
Collateral Loans, Delayed Drawdown Collateral Loans or the unfunded portion of
any existing investment or (z) indebtedness of the Borrower on account of the
sale by the Borrower of the first out tranche of any First Lien Loan that arises
solely as an accounting matter under ASC 860, provided that such indebtedness
(i) is nonrecourse to the Borrower and (ii) would not represent a claim against
the Borrower in a bankruptcy, insolvency or liquidation proceeding of the
Borrower, in each case in excess of the amount sold or purportedly sold.
“Indemnified Party” has the meaning assigned to such term in Section 13.04(b).
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Independent Accountants” has the meaning assigned to such term in
Section 8.09(a).
“Independent Manager” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its Affiliates (other than his or her service as an
Independent Manager of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of the Borrower or any of
its Affiliates (other than his or her service as an Independent Manager of the
Borrower or any such Affiliate); (iii) a Person controlling or under common
control with any partner, shareholder, member, manager, Affiliate or supplier of
the Borrower or any Affiliate of the Borrower or (iv) any member of the
immediate family of a person described in clauses (i), (ii) or (iii); provided
that an independent manager may serve in similar capacities for other special
purpose entities established from time to time by Affiliates of the Borrower and
(B) has (i) prior experience as an Independent Manager for a corporation or
limited liability company whose charter documents required the unanimous consent
of all Independent Managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.


25

--------------------------------------------------------------------------------





“Individual Lender Maximum Funding Amount” means, as to each Lender, the maximum
amount of Advances to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding for such Lender up to but not
exceeding the amount set forth opposite the name of such Lender on Schedule 1 or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Individual Lender Maximum Funding Amount, as applicable, as such
amount may be reduced from time to time pursuant to Section 2.07, increased from
time to time pursuant to Section 2.19(d) in connection with a Facility Increase
or increased or reduced from time to time pursuant to assignments effected in
accordance with Section 13.06(a).
“Ineligible Collateral Loan” means, at any time, a Collateral Loan or any
portion thereof, that fails to satisfy any criteria of the definition of
Eligible Collateral Loan as of the date when such criteria are applicable; it
being understood that such criteria in the definition of Eligible Collateral
Loan that is specified to be applicable only as of the date of acquisition of
such Collateral Loan shall not be applicable after the date of acquisition of
such Collateral Loan.
“Initial Approved List” has the meaning specified in Section 2.02 hereof.
“Initial AUP Report Date” has the meaning assigned to such term in
Section 8.09(a).
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.
“Interest” means, for any day during an Interest Accrual Period with respect to
the Advances made with respect to each Class, the sum of the products (for each
day elapsed during such Interest Accrual Period) of:
image1.jpg [image1.jpg]
where:
IR    =    the Interest Rate for such Class for such Interest Accrual Period;
P    =    the principal amount of the Advances made in respect of such Class
outstanding on such day; and


26

--------------------------------------------------------------------------------





D    =    360 days.
“Interest Accrual Period” means (a) with respect to the first Payment Date, the
period from and including the Closing Date to but excluding the first day of the
calendar month in which the first Payment Date occurs and (b) with respect to
any subsequent Payment Date, the period from and including the first day of the
calendar month in which the preceding Payment Date occurred to but excluding the
first day of the calendar month in which such Payment Date occurs; provided that
the final Interest Accrual Period hereunder ends on and includes the day prior
to the payment in full of the Advances hereunder.
“Interest Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).
“Interest Coverage Ratio” means, on any Determination Date, the percentage equal
to:
(a)(i) an amount equal to the Collateral Interest Amount at such time minus
(ii) the amount payable on the Payment Date immediately following such date of
determination pursuant to Sections 9.01(a)(i)(A) and (C); divided by
(b)the amount payable on the Payment Date immediately following such date of
determination pursuant to Section 9.01(a)(i)(B).
“Interest Coverage Ratio Test” means a test that is satisfied at any time if the
Interest Coverage Ratio is greater than or equal to 135%; provided that the
Interest Coverage Ratio Test shall be deemed to be satisfied on any date prior
to the initial Advance hereunder.
“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:
(a)all payments of interest and other income received in cash by the Borrower
during such Collection Period on the Collateral Loans (including interest
purchased with Principal Proceeds, interest and other income received in cash on
Ineligible Collateral Loans and the accrued interest received in cash in
connection with a sale of any such Collateral Loan during such Collection
Period);
(b)all principal and interest payments received by the Borrower during such
Collection Period on Eligible Investments purchased with Interest Proceeds and
all interest payments received by the Borrower during such Collection Period on
Eligible Investments purchased with amounts credited to the Revolving Reserve
Account;
(c)all amendment and waiver fees, late payment fees (including compensation for
delayed settlement or trades), and all protection fees and other fees and
commissions received by the Borrower during such Collection Period unless the
Servicer has determined in its sole discretion that such payments are to be
treated as Principal Proceeds; and
(d)commitment fees, facility fees, anniversary fees, ticking fees and other
similar fees received by the Borrower during such Collection Period unless the
Servicer has determined in its sole discretion that such payments are to be
treated as Principal Proceeds;
provided that:
(1)    as to any Defaulted Collateral Loan (and only so long as it remains a
Defaulted Collateral Loan), any amounts received in respect thereof will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all Collections in respect thereof since it became a Defaulted Collateral


27

--------------------------------------------------------------------------------





Loan equals the Principal Balance of such Defaulted Collateral Loan at the time
as of which it became a Defaulted Collateral Loan and all amounts received in
excess thereof will constitute Interest Proceeds; and
(2)    any amounts received in respect of any Equity Security that was received
in exchange for a Defaulted Collateral Loan will constitute Principal Proceeds
(and not Interest Proceeds) until the aggregate of all collections in respect of
such Equity Security equals the outstanding Principal Balance of the related
Collateral Loan, at the time it became a Defaulted Collateral Loan, for which
such Equity Security was received in exchange.
“Interest Rate” means, for any Class for any Interest Accrual Period, an
interest rate per annum equal to LIBOR (or, if at any time LIBOR cannot be
determined, the Base Rate) plus the Applicable Margin.
“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended.
“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.
“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.
“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.
“Lender Fee Letter” means that certain fee letter, dated as of the Closing Date,
by and among the Lenders, the Borrower and the Servicer.
“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket outside attorneys’ fees and expenses) and disbursements
of any kind or nature whatsoever.
“LIBOR” means, for any Interest Accrual Period, the ICE Benchmark Administration
Limited London interbank offered rate per annum for deposits in Dollars for a
period equal to the Interest Accrual Period as displayed in the Bloomberg
Financial Markets System (or such other page on that service or such other
service designated by the ICE Benchmark Limited for the display of such
administration’s London interbank offered rate for deposits in Dollars) as of
11:00 a.m., London time on the day that is two Business Days prior to the first
day of the Interest Accrual Period (the “Screen Rate”); provided that LIBOR for
the first Interest Accrual Period will be determined by interpolating linearly
between the Screen Rate displayed for the next shorter period of time than such
Interest Accrual Period and the Screen Rate displayed for the next longer period
of time than such Interest Accrual Period; provided further that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Accrual Period, LIBOR shall mean the rate
of interest determined by the Administrative Agent (with notice to the
Collateral Agent and the Collateral Administrator) to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Accrual Period by four
leading banks (selected by the Administrative Agent after


28

--------------------------------------------------------------------------------





consultation with the Borrower) in the London or other offshore interbank market
for Dollars as of 11:00 a.m. for delivery on the first day of such Interest
Accrual Period, for the number of days comprised therein and in an amount
comparable to the amount of the Administrative Agent’s portion of the relevant
Advance; provided, if LIBOR is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“LIBOR Successor Rate” has the meaning given to such term in Section 2.18(a).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest Rate,
Interest Accrual Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent with the consent of the
Borrower and the Servicer (such consent not to be unreasonably withheld), to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines with the consent of the Borrower and the Servicer (such
consent not to be unreasonably withheld).
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction). Notwithstanding the
foregoing, “Lien” does not include (i) customary restrictions on assignments or
transfers thereof on customary and market based terms pursuant to the Related
Documents relating to any Collateral Loan or (ii) in the case of any Equity
Securities, customary drag-along, tag-along, right of first refusal and other
similar rights in favor of other equity holders of the same issuer.
“Listed Collateral Loan” means, at any time, a Collateral Loan for which three
or more bids are quoted and available from a Pricing Source, subject in each
case to the proviso in the definition of “Listed Value”.
“Listed Value” means, for any Listed Collateral Loan at any time, the bid price
for such Collateral Loan most recently quoted by a Pricing Source; provided
that, if the Servicer reasonably believes that the price quoted by any such
source is based on less than three bona fide bids, then at the Servicer’s
election, upon notice thereof from the Servicer to the Administrative Agent
(with a copy to the Collateral Administrator), such Collateral Loan will not be
considered a “Listed Collateral Loan” and the “Loan Value” of such Collateral
Loan will be determined in accordance with clause (b)(ii) of the definition of
Loan Value.
“Loan Class” means a Class 1 Loan, a Class 1A Loan, a Class 2 Loan or a Class 3
Loan, as applicable.
“Loan Sale Agreement” means that certain Loan Sale and Contribution Agreement,
dated as of the Closing Date, by and between the Equityholder and the Borrower,
as the same may be amended restated, supplemented or otherwise modified from
time to time.
“Loan Type” means a First Lien Loan, a First Lien Last Out Loan or a Second Lien
Loan, as applicable.


29

--------------------------------------------------------------------------------





“Loan Value” means, with respect to each Collateral Loan, as of any date of
determination and expressed as a percentage of the Principal Balance of such
Eligible Collateral Loan, a percentage equal to:
(a)if a Revaluation Event has not occurred with respect to such Collateral Loan,
the purchase price of such Collateral Loan (excluding any original issue
discount of 3% or less);
(b)if a Revaluation Event has occurred with respect to such Collateral Loan and
such Collateral Loan is not a Defaulted Collateral Loan:
(i)if such loan is a Listed Collateral Loan as of such date, the lesser of
(x) the Listed Value of such loan as at such date and (y) the purchase price of
such Collateral Loan; and
(ii)if such loan is not a Listed Collateral Loan as of such date the fair market
value of such Collateral Loan as determined by the Administrative Agent in its
sole discretion; and
(c)if a Revaluation Event has occurred with respect to such Collateral Loan and
such Collateral Loan is a Defaulted Collateral Loan, the fair market value of
such Collateral Loan as determined by the Administrative Agent in its sole
discretion.
If the Loan Value of any Collateral Loan is assigned by the Administrative Agent
to pursuant to clauses (b)(ii) or (c) above (an “Agent Valuation”), then the
Borrower may at its own expense and within sixty (60) days from the date on
which the Administrative Agent assigned the Agent Valuation (the “Dispute
Period”) obtain an Appraisal (the “New Valuation”) from an Approved Appraisal
Firm or a valuation firm selected by the Borrower with the consent of the
Administrative Agent (such process, a “Valuation Agent Dispute”) and the Loan
Value of such Collateral Loan will be such New Valuation. The Administrative
Agent may, in its sole discretion, further amend the Loan Value of any such
Collateral Loan on any subsequent date, subject to the valuation procedures and
dispute mechanics set forth above, and such further determination shall
constitute the Loan Value; provided that, if the Borrower exercises its right to
obtain a New Valuation for any Collateral Loan in any Interest Accrual Period,
the New Valuation of not more than two (2) such Collateral Loans obtained in
such Interest Accrual Period shall constitute the Loan Value of such Collateral
Loan for not less than 30 calendar days from the date of the New Valuation
(provided further that the Administrative Agent may further amend the Loan Value
of any such Collateral Loan prior to the expiration of such 30-day period in the
event the Administrative Agent or the Servicer obtains knowledge of additional
adverse information relating to such Collateral Loan or the related Obligor) and
thereafter the Loan Value of such Collateral Loan will be determined in
accordance with this definition.
“Majority Lenders” means, as of any date of determination, any Lender that
individually has, or any group of Lenders that collectively have, an aggregate
Percentage greater than 50%; provided, however, that if any Lender constitutes a
Defaulting Lender at such time, then Advances owing to such Defaulting Lender
and such Defaulting Lender’s unfunded Individual Lender Maximum Funding Amounts
will be excluded from the determination of Majority Lenders.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or operations of the Borrower or the Servicer either
individually or taken as a whole, (b) the validity or enforceability of this
Agreement or any other Facility Document or the validity, enforceability or
collectability of the Collateral Loans or the Related Documents generally or any
material portion of the Collateral Loans or the Related Documents, (c) the
rights and remedies of the Administrative Agent, the Lenders and the other
Secured Parties with respect to matters arising under this Agreement or any
other Facility Document, (d) the


30

--------------------------------------------------------------------------------





ability of each of the Borrower or the Servicer to perform its obligations under
any Facility Document to which it is a party, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s Lien on the
Collateral.
“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of, or supplement to or inaction
with, a Related Document with respect thereto (it being understood that a
release document or similar instrument executed or delivered in connection with
a disposition that is otherwise permitted under the applicable Related Documents
shall not constitute an amendment or modification to such Related Document)
executed or effected after the date on which such Collateral Loan is acquired by
the Borrower, that:
(a)reduces, defers or forgives any principal amount of such Collateral Loan;
(b)reduces or forgives one or more interest payments which reduces the spread or
coupon by more than 50 basis points or permits any interest due with respect to
such Collateral Loan in cash to be deferred or capitalized and added to the
principal amount of such Collateral Loan (other than any deferral or
capitalization already expressly permitted by the terms of its Related Documents
or pursuant to the application of a pricing grid, in each case, as of the date
such Collateral Loan was acquired by the Borrower);
(c)extends, delays or waives any date fixed for any scheduled payment (including
at maturity) or mandatory prepayment of principal on such Collateral Loan
subject to any grace period agreed to by the Administrative Agent at the time of
such modification;
(d)in the case of a First Lien Last Out Loan or a First Lien Loan, contractually
or structurally subordinates such Collateral Loan by operation of a priority of
payments, turnover provisions or the transfer of assets in order to limit
recourse to the related Obligor (other than as permitted by the terms of the
Related Documents on the date such Collateral Loan was acquired or a
modification that subordinates such Collateral Loan in the manner contemplated
in the definition of “First Lien Last Out Loan”);
(e)substitutes, alters, releases or terminates any material portion of the
underlying assets securing such Collateral Loan without repayment (other than as
expressly permitted by the Related Documents as of the date such Collateral Loan
was acquired by the Borrower) or releases any material guarantor or co-Obligor
from its obligations with respect thereto, and each such substitution,
alteration, release or termination materially and adversely affects the value of
such Collateral Loan (as determined in the commercially reasonable discretion of
the Administrative Agent);
(f)modifies any term or provision of the Related Documents of such Collateral
Loan that materially and adversely impacts the calculation of any financial
covenant, the definition of “Permitted Liens” (or any analogous definition), or
the determination of any default or event of default with respect to the related
Collateral Loan;
(g)results in change of currency of the Collateral Loan; or
(h)any other modification that in the reasonable determination of the
Administrative Agent, materially and adversely affects the value of such
Collateral Loan.


31

--------------------------------------------------------------------------------





“Maximum Available Amount” means, on any date of determination, an amount equal
to the lesser of:
(a)the Maximum Facility Amount at such time; and


(b)the Borrowing Base (calculated after giving effect to the deposit or
investment of such borrowed funds on the borrowing date).
“Maximum Facility Amount” means $150,000,000; provided that it is understood
that the loan facility established under this Agreement is an uncommitted
facility and there is no express or implied commitment on the part of the
Administrative Agent or any Lender to provide any Advance except that, in the
case of Collateral Loans approved by means of an Approval Request or Approved
List, the Lenders shall have committed to fund the related Advances (up to the
amount(s) specified in the related Approval Request or Approved List) in
accordance with the related Notice of Borrowing, provided that the related
conditions precedent set forth in Article III are satisfied or waived with
respect to such Advance on such date.
“Maximum Portfolio Amount” means, as of any date of determination, the sum of
(i) the Maximum Facility Amount as of such date and (ii) the aggregate amount of
all contributions by the Equityholder to the Borrower (other than contributions
made to cure a Default or an Event of Default) less any principal distributions
to the Equityholder other than Excluded Principal Distributions.
“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) each
Monthly Report Determination Date, (d) each Payment Date Report Determination
Date and (e) each other date reasonably requested by the Administrative Agent.
“Mezzanine Obligations” means unsecured obligations that are contractually
subordinated in right of payment to other debt of the same issuer.
“Minimum Equity Amount” means, at any time, the product of (a) 10% and (b) the
Maximum Facility Amount.
“Minimum OC Coverage Test” means, as of any date, a test that is satisfied if
the OC Ratio as of such date is equal to or greater than 1.00:1:00.
“Money” has the meaning specified in Section 1-201(24) of the UCC.
“Monthly Report” has the meaning assigned to such term in Section 8.07(a).
“Monthly Report Determination Date” has the meaning assigned to such term in
Section 8.07(a).
“Monthly Reporting Date” has the meaning assigned to such term in
Section 8.07(a).
“Moody’s” means Moody’s Investors Service, Inc., together with its successors.
“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 4 hereto, as such industry classifications shall be updated at the
option of the Servicer if Moody’s publishes revised industry classifications.
The determination of which Moody’s Industry Classification to which an Obligor
belongs shall be made in good faith by the Servicer.


32

--------------------------------------------------------------------------------





“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001 (a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.
“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.04(b), substantially in the form of
Exhibit A.
“Notice of Borrowing” has the meaning assigned to such term in Section 2.03(a).
“Notice of Prepayment” has the meaning assigned to such term in Section 2.06(a).
“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Notes or any
other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all other amounts payable
hereunder or thereunder by the Borrower.
“Obligor” means, in respect of any Collateral Loan, each Person obligated to pay
Collections in respect of such Collateral Loan, including any applicable
guarantors; provided that for purposes of determining the domicile of an Obligor
for purposes of the definitions of Concentration Limitations and Eligible
Collateral Loan, the term “Obligor” shall only include the Person in respect of
which the Collateral Loan was principally underwritten.
“OC Ratio” means, as of any Business Day, the ratio of (a) the Borrowing Base to
(b) the sum of (x) the outstanding principal balance of the Facility and (y) the
aggregate purchase price of all Collateral Loans for which the Borrower has
entered into a binding commitment to purchase that have not yet settled.
“OC Ratio Breach” means, on any Business Day, a failure of the Minimum OC
Coverage Test.
“OC Ratio Posting Payment” has the meaning assigned to such term in
Section 6.02.
“OECD” means the Organisation for Economic Co-Operation and Development.
“OFAC” means the U.S. Office of Foreign Assets Control.
“OFS” has the meaning assigned to such term in the introduction to this
Agreement.
“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed as a result of a present or former connection between such Secured Party
and the jurisdiction imposing such Tax (other than connections arising from such
Secured Party having executed, delivered, become a party to, performed
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, the Notes or any other Facility Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Facility Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.03(h)).
“Ownership Condition” means the condition that at any time is satisfied (a) in
respect of the Equityholder if at such time OFS owns 100% of the membership
interest in the Equityholder and (b) in respect


33

--------------------------------------------------------------------------------





of the Borrower if at such time both (i) the Ownership Condition is satisfied in
respect of the Equityholder and (ii) the Equityholder owns 100% of the
membership interest in the Borrower.
“Ownership Interest” has the meaning assigned to such term in Section 13.22(a).
“Partial PIK Loan” means a Collateral Loan that requires the Obligor to pay only
a portion of the accrued and unpaid interest in Cash on a current basis, the
remainder of which is or can be deferred and paid later; provided that (x) the
portion of such interest required to be paid in Cash pursuant to the terms of
the applicable Related Documents carries a current Cash pay interest rate paid,
if at a fixed rate, not less than 3.5% per annum or, if at a floating rate, not
less than 2% per annum above the applicable index, (y) the terms of the
applicable Related Documents do not permit the amount of current Cash pay
interest to be less than 25% of the original specified interest amount and
(z) the terms of the applicable Related Documents have not been amended after
the date such Collateral Loan was acquired by the Borrower to permit any accrued
and unpaid interest to be deferred for more than 12 months or paid later than
the date that is 12 months after the initial due date for such interest in a
manner prohibited by clauses (x) or (y) of this definition.
“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 13.06(c).
“Participant Register” has the meaning assigned to such term in
Section 13.06(c)(ii).
“PATRIOT Act” has the meaning assigned to such term in Section 13.15.
“Payment Account” has the meaning assigned to such term in Section 8.03.
“Payment Date” means the 20th day of each of March, June, September and
December, commencing December, 2019; provided that, if any such day is not a
Business Day, then such Payment Date shall be the next succeeding Business Day.
“Payment Date Report” has the meaning assigned to such term in Section 8.07(b).
“Payment Date Report Determination Date” has the meaning assigned to such term
in Section 8.07(b).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.
“Percentage” of any Lender means, (a) with respect to any Lender party hereto on
the date hereof, the percentage set forth opposite such Lender’s name on
Schedule 1, as such amount is reduced by any Assignment and Acceptance entered
into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor, or (b) with respect to
a Lender that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage, as
such amount is reduced by an Assignment and Acceptance entered into between such
Lender and an assignee or increased by any Assignment and Acceptance entered
into by such Lender with an assignor.
“Permitted Assignee” means (a) a Lender or any of its Affiliates or (b) any
Person managed by a Lender or any of its Affiliates; provided that no
Disqualified Lender may be Permitted Assignee.
“Permitted Currencies” means Dollars, Pounds Sterling, Euro, Canadian Dollars
and any other currency consented to by the Administrative Agent; provided that
any currency other than Dollars is subject to the establishment by the Borrower
at the Securities Intermediary of an account into which the Collateral


34

--------------------------------------------------------------------------------





Agent may deposit Collateral that is denominated in such other currency and that
is subject to the Lien of the Collateral Agent.
“Permitted Distribution” means, on any Business Day, distributions of (x)
Interest Proceeds so long as immediately after giving effect to such Permitted
Distribution, sufficient Interest Proceeds remain to pay all amounts payable on
the immediately following Payment Date pursuant to Section 9.01(a)(i) as
determined by the Servicer in good faith and/or (y) prior to the last day of the
Reinvestment Period, Principal Proceeds representing proceeds of the initial
Advance; provided that amounts may be distributed pursuant to this definition so
long as (i) no Event of Default has occurred and is continuing (or would occur
after giving effect to such Permitted Distribution) and (ii) the Minimum OC
Coverage Test is satisfied immediately prior to and immediately after giving
effect to such Permitted Distribution. Nothing in this definition shall limit
the right or ability of the Borrower to make a Permitted RIC Distribution.
“Permitted Liens” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person; (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith; (c) Liens
granted pursuant to or by the Facility Documents, (d) judgement Liens not
constituting an Event of Default hereunder, (e) bankers’ Liens, rights of setoff
and other similar Liens existing solely with respect to cash and cash
equivalents on deposit in one or more accounts maintained by such Person, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management, operating account arrangements and netting
arrangements, (f) with respect to collateral underlying any Collateral Loan, the
Lien in favor of the Borrower herein and Liens permitted under the underlying
instruments related to such Collateral Loan, (g) as to any agented Collateral
Loan, Liens in favor of the agent on behalf of all the lenders to the related
obligor and (h) Liens of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business, provided that such Liens (x) attach
only to the securities (or proceeds) being purchased or sold and (y) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with financing.
“Permitted Offer” means a tender offer pursuant to the terms of which the
offeror offers to acquire a debt obligation (including a Collateral Loan) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligation being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Loans plus any accrued and unpaid
interest in Cash.
“Permitted RIC Distribution” means a distribution to the Equityholder or the
Servicer (from the Collection Account or otherwise) to the extent required to
allow the Servicer to make sufficient distributions to qualify as a regulated
investment company and to otherwise eliminate federal or state income or excise
taxes payable by the Servicer in or with respect to any taxable year of the
Servicer (or any calendar year, as relevant); provided that (A) the amount of
any such payments made in or with respect to any such taxable year (or calendar
year, as relevant) of the Servicer will not exceed the amounts that the Borrower
would have been reasonably expected to distribute to the Servicer based on the
Servicer’s annual estimates for such taxable year (or calendar year, as
relevant) to: (i) allow the Borrower to satisfy the minimum distribution
requirements that would be imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a regulated
investment company for any such taxable year, (ii) reduce to zero for any such
taxable year the Borrower’s liability for federal income taxes imposed on
(x) its investment company taxable income pursuant to Section 852(b)(1) of the
Code (or any successor thereto) or (y) its net capital gain pursuant to Section
852(b)


35

--------------------------------------------------------------------------------





(3) of the Code (or any successor thereto), and (iii) reduce to zero the
Borrower’s liability for federal excise taxes for any such calendar year imposed
pursuant to Section 4982 of the Code (or any successor thereto), in the case of
each of (i), (ii) or (iii), calculated assuming that the Borrower had qualified
to be taxed as a regulated investment company under the Code and (B)  amounts
may be distributed pursuant to this definition only to the extent of available
Excess Interest Proceeds and/or Principal Proceeds and only so long as (x) the
Coverage Tests are satisfied immediately prior to and immediately after giving
effect to such Permitted RIC Distribution (unless otherwise consented to by the
Administrative Agent in its sole discretion), (y) the Borrower certifies the
above in a RIC Distribution Notice to the Administrative Agent at least two (2)
Business Days prior to the applicable distribution and (z) the Borrower provides
at least two (2) Business Days’ prior written notice thereof to the
Administrative Agent, the Collateral Agent, and the Collateral Administrator.
“Permitted Working Capital Lien” has the meaning assigned to such term in the
definition of “First Lien Loan”.
“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.
“PIK Loan” means a Collateral Loan (other than a Partial PIK Loan) that permits
the Obligor thereon to defer or capitalize any portion of the accrued interest
thereon.
“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code that is sponsored by the Borrower or a
member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.
“Plan Asset Rule” has the meaning assigned to such term in Section 4.01(m).
“Portfolio Advance Rate Adjustment” means, as of any date of determination, the
percentage set forth on the table below corresponding to the highest Diversity
Score then-applicable to the Collateral Loans:
Diversity Score
Advance Rate Adjustment
Less than 4
0%
Greater than or equal to 4, but less than 6
40%
Greater than or equal to 6, but less than 10
60%
Greater than or equal to 10 but less than 14
80%
Greater than or equal to 14
100%

“Post-Default Rate” means a rate per annum equal to the Interest Rate otherwise
in effect pursuant to this Agreement plus 2.00% per annum.
“Potential Servicer Removal Event” means any event which, with the passage of
time, the giving of notice, or both, would (if not cured or otherwise remedied
during such time) constitute a Servicer Removal Event.
“Pounds Sterling” and “₤” means the lawful currency of the United Kingdom.
“Pricing Source” means any of Loan Pricing Corporation, Mark-it Partners
(formerly known as Loan X), Interactive Data Corporation, Bloomberg or another
nationally recognized broker-dealer or


36

--------------------------------------------------------------------------------





nationally recognized quotation service mutually agreed from time to time by the
Administrative Agent and the Equityholder.
“Prime Rate” means the rate announced by BNP from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by BNP in connection with extensions of credit to debtors.
“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest.
“Principal Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).
“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any amounts received by the Borrower as equity contributions
(howsoever designated).
“Priority of Payments” has the meaning assigned to such term in Section 9.01(a).
“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).
“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include any
and all amounts from time to time paid or payable under or in connection with
such asset or property.
“QIB” has the meaning assigned to such term in Section 13.06(e).
“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (a)(i) that has either (A) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent and (b) the deposits of which
are insured by the Federal Deposit Insurance Corporation.
“Qualified Purchaser” has the meaning assigned to such term in Section 13.06(e).
“Recipient” means the Administrative Agent, each Lender and each Secured Party.
“Register” has the meaning assigned to such term in Section 13.06(d).
“Regulation T,” “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) the date that is the third anniversary of the
Closing Date (or such later date as may be agreed by the Borrower, the
Administrative Agent and each Lender pursuant to Section 2.16) and (b) the date
of the termination of the Individual Lender Maximum Funding Amounts pursuant to
Section 6.01.


37

--------------------------------------------------------------------------------





“Related Documents” means, with respect to any Collateral Loan, (i) the loan or
credit agreement evidencing such Collateral Loan, (ii) the principal security
agreement, and (iii) if the same can be obtained without undue expense or
effort, all other documents evidencing, securing, guarantying, governing or
giving rise to such Collateral Loan.
“Relevant Test Period” means, with respect to any Collateral Loan, the relevant
test period for the calculation of EBITDA, Debt Service Coverage Ratio or Senior
Net Leverage Ratio, as applicable, for such Collateral Loan in the applicable
Related Documents or, if no such period is provided for therein, for Obligors
delivering monthly financial statements, each period of the last twelve
consecutive reported calendar months (provided that any such monthly financial
statements will not be deemed reported hereunder until the date that is (10)
Business Days after the date of receipt by the Borrower thereof), and for
Obligors delivering quarterly financial statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Collateral
Loan; provided that, with respect to any Collateral Loan for which the relevant
test period is not provided for in the applicable Related Documents, if an
Obligor is a newly-formed entity as to which twelve consecutive calendar months
have not yet elapsed, “Relevant Test Period” shall initially include the period
from the date of formation of such Obligor or closing date of the applicable
Collateral Loan to the end of the twelfth calendar month or fourth fiscal
quarter (as the case may be) from the date of formation or closing, as
applicable, and shall subsequently include each period of the last twelve
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.
“Replacement Servicer” has the meaning assigned to such term in
Section 11.01(c).
“Requested Amount” has the meaning assigned to such term in Section 2.03.
“Required Lenders” means, as of any date of determination, the Administrative
Agent and Lenders having aggregate Percentages greater than or equal to 66 2/3%;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then Advances owing to such Defaulting Lender and such Defaulting Lender’s
unfunded Individual Lender Maximum Funding Amounts shall be excluded from the
determination of Required Lenders.
“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, chief
financial officer, chief administrative officer, managing director, president,
senior vice president, vice president, assistant vice president, treasurer,
director or manager, and, in any case where two Responsible Officers are acting
on behalf of such entity, the second such Responsible Officer may be a secretary
or assistant secretary (provided that a director or manager of the Borrower
shall be a Responsible Officer regardless of whether its Constituent Documents
provide for officers), (b) without limitation of clause (a)(ii), in the case of
a limited partnership, the Responsible Officer of the general partner, acting on
behalf of such general partner in its capacity as general partner, (c) without
limitation of clause (a)(ii), in the case of a limited liability company, any
Responsible Officer of the sole member or managing member, acting on behalf of
the sole member or managing member in its capacity as sole member or managing
member, (d) in the case of a trust, the Responsible Officer of the trustee,
acting on behalf of such trustee in its capacity as trustee, (e) an “authorized
signatory” or “authorized officer” that has been so authorized pursuant to
customary corporate proceedings, limited partnership proceedings, limited
liability company proceedings or trust proceedings, as the case may be, and that
has responsibilities commensurate with the matter for which it is acting as a
Responsible Officer: the initial “authorized signatories” of the parties hereto
are set forth on Schedule 6 (as such Schedule 6 may be modified from time to
time by written notice), (f) in the case of the Administrative Agent, an officer
of the Administrative Agent duly authorized to act for or on behalf of the
Administrative Agent, (g) in the case of the Collateral Agent, Securities
Intermediary or the Custodian, as applicable, an officer assigned to the Agency
& Trust Division (or any successor group) of the Collateral Agent, the
Securities Intermediary or the Custodian,


38

--------------------------------------------------------------------------------





as applicable, duly authorized to act for and on behalf of the Collateral Agent,
Custodian or the Securities Intermediary, as applicable, including any vice
president of the Collateral Agent, the Custodian or the Securities Intermediary
customarily performing functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any matter is
referred within such Agency & Trust Division (or any successor group), because
of such person’s knowledge of and familiarity with the particular subject and in
each case having direct responsibility for the administration of this Agreement
and (h) in the case of the Collateral Administrator, any officer authorized to
act for and on behalf of the Collateral Administrator or to whom any matter is
referred within such Person because of such person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this Agreement.
“Retained Interest” has the meaning assigned to such term in Section 13.22(a).
“Retention Basis Amount” means the nominal value of all Collateral Loans held by
the Borrower from time to time.
“Retention Holder Originated Collateral Loan” means (a) a Collateral Loan which
OFS itself or through related entities (each of the Equityholder and Borrower
being such a related entity so long as the Ownership Condition is satisfied in
respect of it), directly or indirectly, was involved in the original agreement
which created the obligations or potential obligations of the debtor or
potential debtor giving rise to such Collateral Loan; or (b) a Collateral Loan
which OFS or, so long as the Ownership Condition is satisfied in respect of it,
the Equityholder, purchased on its own account before transferring it to the
Borrower.
“Revaluation Event” means, with respect to any Collateral Loan as of any date of
determination, the occurrence of any one or more of the following events (any of
which, for the avoidance of doubt, may occur more than once):
(a)the Debt Service Coverage Ratio of the Obligor of such Collateral Loan
(x) decreases by 20.0% or more from the time the Collateral Loan was acquired by
the Borrower or (y) is less than 1.50:1.00;
(b)the Senior Net Leverage Ratio for the current period of the related Obligor
with respect to such Collateral Loan increases by (x) 20.00% or more or
(y) 1.00:1.00 or more, in either case, from the ratio calculated on the date the
Borrower acquired such Collateral Loan;
(c)an Insolvency Event occurs with respect to the Obligor;
(d)an Obligor defaults in the payment of principal or interest on revolving loan
facilities (giving effect to any applicable grace period under the Related
Documents, but not to exceed five days) with respect to such Collateral Loan or
any other debt obligation of such Obligor secured by the same collateral and
which is senior or pari passu to such Collateral Loan or the occurrence of any
other default with respect to such Collateral Loan, in each case, together with
the election by any agent or lender (including the Borrower) to accelerate such
Collateral Loan or to enforce any other respective secured creditor rights or
remedies;
(e)the occurrence of a Material Modification with respect to such Collateral
Loan that was not approved by the Administrative Agent (in its sole discretion);
(f)the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information consisting of periodic financial statements or
the related compliance certificate for any such period (i) as required by the
Related Documents of such Collateral Loan (giving effect to any


39

--------------------------------------------------------------------------------





applicable grace period thereunder) and (ii) no less frequently than quarterly
(subject to the delivery requirements of the Related Documents, which may
provide for reporting less frequently than quarterly, to the extent set forth in
the applicable Approval Request); or
(g)if such Collateral Loan is a Class 1 Loan, the long-term obligation rating
then-assigned by Moody’s to such Collateral Loan is “Caa1” or lower or the
long-term issue credit rating then-assigned by S&P to such Collateral Loan is
CCC+ or lower.
“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including revolving loans, funded and
unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the related Obligor by the Borrower and which provides that such
borrowed money may be repaid and re-borrowed from time to time; provided that
any such Collateral Loan will be a Revolving Collateral Loan only until all
commitments to make revolving advances to the Obligor expire or are terminated
or irrevocably reduced to zero.
“Revolving Exposure” means, at any time, the sum of the aggregate Unfunded
Amount of each Collateral Loan (including each Ineligible Collateral Loan and
each Defaulted Collateral Loan) at such time.
“Revolving Reserve Account” has the meaning assigned to such term in
Section 8.04.
“RIC Distribution Notice” means a written notice setting forth the calculation
of the Borrower’s net taxable income (determined as if the Borrower were a
domestic corporation for U.S. federal income tax purposes) and of any Permitted
RIC Distribution and certifying that the Servicer remains a “regulated
investment company” under Subchapter M of the Code.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services, LLC
business.
“S&P Industry Classification” means the industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Servicer if S&P publishes revised industry classifications. The
determination of which S&P Industry Classification to which an Obligor belongs
shall be made in good faith by the Servicer.
“Sale Settlement Condition” means, with respect to any binding commitment of the
Borrower to sell a Collateral Loan, a condition that is beyond the control of
the Borrower and/or the Servicer, as certified in writing by the Servicer to the
Administrative Agent, which has resulted in the settlement of such sale not
occurring within 30 days of the date of the Borrower entering into such binding
commitment to sell.
“Sale Settlement Pending Collateral” means, on any date of determination,
Collateral Loans that the Borrower, within the immediately preceding 30 days (or
if a Sale Settlement Condition applies, within the immediately preceding 45 days
(or any longer period to which the Administrative Agent may agree)), has entered
into a binding commitment to sell that has not settled.
“Sanctioned Country” has the meaning given to such term in Section 4.01(r).
“Sanctioned Person” has the meaning given to such term in Section 4.01(r).
“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control


40

--------------------------------------------------------------------------------





(OFAC), the U.S. Department of State, the United Nations Security Council, the
European Union or any EU member state, the French Republic, Her Majesty’s
Treasury and/or any other relevant sanctions authority.
“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.
“Scheduled Unavailability Date” has the meaning given to such term in Section
2.18(a)(ii).
“Screen Rate” has the meaning assigned to it in the definition of “LIBOR.”
“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, the Collateral Administrator, each Lender, the Servicer (to the
extent the Servicer has not been removed), the Securities Intermediary and, if
applicable, any Replacement Servicer.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.
“Securities Intermediary” shall mean Citibank in its capacity as Securities
Intermediary under the Account Control Agreement and any successor Securities
Intermediary appointed by the Borrower, the Servicer and the Collateral Agent.
“Securitisation Regulation” means Regulation (EU) 2017/2402.
“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.
“Senior Net Leverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Senior Net Leverage Ratio” or any
comparable term defined in the Related Documents for such Loan, and in any case
that “Senior Net Leverage Ratio” or such comparable term is not defined in such
Related Documents, the ratio of (a) total indebtedness for borrowed money (other
than indebtedness of such Obligor that is junior in terms of lien subordination
to indebtedness of such Obligor held by the Borrower) minus Unrestricted Cash
and cash equivalents to (b) EBITDA as calculated by the Servicer in accordance
with the Servicing Standard.
“Servicer” means OFS, in its capacity as servicer hereunder and any successor
thereto in accordance herewith.
“Servicer Expense Cap” means, for any Payment Date, an amount not to exceed
$100,000 during any twelve (12) month period.
“Servicer Expenses” means the out-of-pocket expenses incurred by the Servicer in
connection with the Facility Documents.
“Servicer Removal Event” means any one of the following events:
(a)except as set forth in another clause of this definition, the Servicer
breaches in any material respect any covenant or agreement applicable to it
under this Agreement or any other Facility Document to which it is a party (it
being understood that failure to meet any Coverage Test or Concentration
Limitation is not a breach under this subclause (a)), and, if capable of being
cured, is not cured within 30 days of the earlier of (i) a Responsible Officer
of the Servicer acquiring actual knowledge of such breach or (ii) its receiving
written notice from either Agent of such breach;


41

--------------------------------------------------------------------------------





(b)the occurrence and continuation of an Event of Default (other than an Event
of Default pursuant to clause (k) or clause (l) of the definition thereof);
(c)an act by the Servicer, or any of its senior investment personnel actively
involved in managing the portfolio of the Borrower, that constitutes fraud or
criminal activity in the performance of its obligations under the Facility
Documents or the Servicer or any of its senior investment personnel actively
involved in managing the portfolio of the Borrower being indicted for a criminal
offense materially related to its asset management business; provided that the
Servicer will be deemed to have cured any event of cause pursuant to this clause
(c) if the Servicer terminates or causes the termination of employment of all
individuals who engaged in the conduct constituting cause pursuant to this
clause (c) and makes the Borrower whole for any actual financial loss that such
conduct caused the Borrower;
(d)the failure of any representation, warranty, or certification made or
delivered by the Servicer in or pursuant to this Agreement or any other Facility
Document to be correct when made that has a Material Adverse Effect on the
Borrower or any Secured Party and is either incapable of being cured or is not
cured within 30 days of the earlier of (i) a Responsible Officer of the Servicer
acquiring actual knowledge of such breach or (ii) its receiving written notice
from either Agent of such breach;
(e)the rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $5,000,000, with respect to the Servicer (in
each case, net of amounts covered by insurance), and the Servicer shall not have
either (i) discharged or provided for the discharge of any such judgment, decree
or order in accordance with its terms or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal, in each case, within sixty (60) days from the date
of entry thereof;
(f)the Servicer shall have made payments to settle any litigation, claim or
dispute totaling more than, in the aggregate, $5,000,000 (net of amounts covered
by insurance);
(g)an Insolvency Event relating to the Servicer occurs;
(h)OFS or an Affiliate thereof ceases to be the Servicer;
(i)any failure by the Servicer to deliver any required reporting under the
Facility Documents on or before the date occurring ten (10) Business Days after
the date such report is required to be made;
(j)any failure by the Servicer to deposit or credit, or to deliver for deposit,
in the Covered Accounts any amount required hereunder to be so deposited,
credited or delivered by it, or to make any distributions therefrom required by
it, in each case on or before the date occurring three (3) Business Days after
the date such deposit or distribution is required to be made by the Servicer; or
(k)a Change of Control occurs.
“Servicer Removal Notice” shall have the meaning assigned to such term in
Section 11.01(b).
“Servicing Standard” has the meaning assigned to such term in Section 11.02(d).
“Solvent” means, as to any Person, such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.


42

--------------------------------------------------------------------------------





“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.06(a) and that is available to the Collateral Agent,
specified by the Servicer to the Collateral Agent (with a copy to the
Administrative Agent) on or prior to the initial Borrowing Date; provided that,
so long as no Event of Default shall have occurred and then be continuing, at
any time with not less than five (5) Business Days’ notice to the Collateral
Agent (with a copy to the Administrative Agent) the Servicer may (and, if the
then Specified Eligible Investment is no longer available to the Collateral
Agent, shall) designate another Eligible Investment that meets the requirements
of Section 8.06(a) and that is available to the Collateral Agent to be the
Specified Eligible Investment for purposes hereof. After the occurrence and
continuation of an Event of Default, a Specified Eligible Investment shall mean
an Eligible Investment meeting the requirements of Section 8.06(a) and which has
been selected by the Administrative Agent and specified to the Collateral Agent.
“Structured Finance Obligation” means any debt obligation owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that loans to financial service companies, factoring
businesses, health care providers and other genuine operating businesses do not
constitute Structured Finance Obligations.
“Structuring Agent” means BNP Paribas Securities Corp.
“Structuring Fee” has the meaning assigned to such term in the Administrative
Agent Fee Letter.
“Synthetic Security” means a security or swap transaction (excluding, for
purposes of this Agreement, a participation interest) that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.
“Tax Blocker Subsidiary” means any wholly-owned subsidiary of the Borrower from
time to time designated in writing by the Borrower, and consented to by the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed;
provided that no such consent shall be required in connection with the formation
of a Tax Blocker Subsidiary if the inability to transfer any applicable asset to
such Tax Blocker Subsidiary would reasonably be expected to result in material
adverse tax consequences to the Borrower or the Servicer), as a “Tax Blocker
Subsidiary” (which notice of designation will contain a description of the
assets to be transferred to such subsidiary); provided that no Tax Blocker
Subsidiary shall hold any assets other than in connection with the receipt of
equity securities with respect to a Collateral Loan or Eligible Investments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Trade Date” has the meaning assigned to such term in Section 1.04(l).
“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.
“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.


43

--------------------------------------------------------------------------------





“Unfunded Amount” means, with respect to any Collateral Loan, as of any date of
determination, the unfunded commitment of the Borrower with respect to such
Collateral Loan as of such date.
“Unrestricted Cash” has the meaning assigned to the term “Unrestricted Cash” or
any comparable term defined in the Related Documents for each Collateral Loan,
and in any case that “Unrestricted Cash” or such comparable term is not defined
in such Related Documents, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Related
Documents).
“Unused Fees” has the meaning assigned to such term in the Lender Fee Letter.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.03(g)(iii).
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Loans included in the Aggregate Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Eligible Collateral Loan by (ii) such
Eligible Collateral Loan’s contribution to the Aggregate Net Collateral Balance
and dividing (b) such sum by the Aggregate Net Collateral Balance.
“Weighted Average Class 1 Advance Rate” means, as of any date of determination
with respect to all Class 1 Loans included in the Aggregate Class 1 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 1 Loan by (ii) such Class 1
Loan’s contribution to the Aggregate Class 1 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 1 Net Collateral Balance.
“Weighted Average Class 1A Advance Rate” means, as of any date of determination
with respect to all Class 1A Loans included in the Aggregate Class 1A Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 1A Loan by (ii) such Class 1A
Loan’s contribution to the Aggregate Class 1A Net Collateral Balance and
dividing (b) such sum by the Aggregate Class 1A Net Collateral Balance.
“Weighted Average Class 2 Advance Rate” means, as of any date of determination
with respect to all Class 2 Loans included in the Aggregate Class 2 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 2 Loan by (ii) such Class 2
Loan’s contribution to the Aggregate Class 2 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 2 Net Collateral Balance.
“Weighted Average Class 3 Advance Rate” means, as of any date of determination
with respect to all Class 3 Loans included in the Aggregate Class 3 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 3 Loan by (ii) such Class 3
Loan’s contribution to the Aggregate Class 3 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 3 Net Collateral Balance.


44

--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor’s total assets (it being understood
that such revolving lending facility may be secured on a junior lien basis by
other assets of the related obligor).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time in relation to any Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described as such in
relation to that Bail-in Legislation in the EU Bail-In Legislation Schedule.
“Zero Coupon Obligation” means a Collateral Loan that does not provide for
periodic payments of interest in Cash or that pays interest only at its stated
maturity.
Section 1.02 Rules of Construction. For all purposes of this Agreement and the
other Facility Documents, except as otherwise expressly provided or unless the
context otherwise requires, (a) singular words connote the plural as well as the
singular and vice versa (except as indicated), as may be appropriate, (b) the
words “herein,” “hereof” and “hereunder” and other words of similar import used
in any Facility Document refer to such Facility Document as a whole and not to
any particular article, schedule, section, paragraph, clause, exhibit or other
subdivision thereof, (c) the headings, subheadings and table of contents set
forth in any Facility Document are solely for convenience of reference and do
not constitute a part of such Facility Document nor do they affect the meaning,
construction or effect of any provision hereof, (d) references in any Facility
Document to “include” or “including” do not limit the generality of any
description preceding such term, (e) any definition of or reference to any
Facility Document, agreement, instrument or other document is a reference to
such Facility Document, instrument or other document as from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or any other Facility Document), (f) any reference in any Facility
Document, including the introduction and recitals to such Facility Document, to
any Person includes such Person’s successors and assigns (subject to any
restrictions set forth herein or in any other applicable agreement), (g) any
reference to any law or regulation herein refers to such law or regulation as
amended, modified, supplemented or replaced from time to time, (h) any Event of
Default will continue until expressly waived in writing by the requisite
Lenders, (i) except as set forth herein, references herein to the knowledge or
actual knowledge of a Person mean the actual knowledge following due inquiry of
such Person, (j) except as otherwise expressly provided for in this Agreement,
any use of “material” or “materially” or words of similar meaning in this
Agreement mean material, as determined by the Administrative Agent in its
reasonable discretion and (k) unless otherwise expressly stated in this
Agreement, if at any time any change in generally accepted accounting principles
(including the adoption of IFRS) would affect the computation of any covenant
(including the computation of any financial covenant) set forth in this
Agreement or any other Facility Document, the Borrower and the Administrative
Agent shall negotiate in good faith to amend such covenant to preserve the
original intent in light of such change; provided, that, until so amended, (i)
such covenant will continue to be computed in accordance with the application of
generally accepted accounting principles prior to such change and (ii) the
Borrower shall provide to the Administrative Agent a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such covenant made before and after giving effect to such change
in generally accepted accounting principles.
Section 1.03 Computation of Time Periods. Unless otherwise stated in the
applicable Facility Document, in the computation of a period of time from a
specified date to a later specified date, the word


45

--------------------------------------------------------------------------------





“from” means “from and including,” the word “through” means “to and including”
and the words “to” and “until” both mean “to but excluding.” Periods of days
referred to in any Facility Document are counted in calendar days unless
Business Days are
Section 1.04 Collateral Value Calculation Procedures. In connection with all
calculations required to be made pursuant to this Agreement with respect to
Scheduled Distributions on any Collateral Loan, or any payments on any other
assets included in the Collateral, with respect to the sale of and reinvestment
in Collateral Loans, and with respect to the income that can be earned on
Scheduled Distributions on such Collateral Loans and on any other amounts that
may be received for deposit in the Collection Account, the provisions set forth
in this Section 1.04 apply. The provisions of this Section 1.04 apply to any
determination or calculation that is covered by this Section 1.04, whether or
not reference is specifically made to Section 1.04, unless some other method of
calculation or determination is expressly specified in the particular provision.
(a)All calculations with respect to Scheduled Distributions on any Collateral
Loan will be made on the basis of information as to the terms of each such
Collateral Loan and upon reports of payments, if any, received on such
Collateral Loan that are furnished by or on behalf of the Obligor of such
Collateral Loan and, to the extent they are not manifestly in error, such
information or reports may be conclusively relied upon in making such
calculations.
(b)For purposes of calculating the Coverage Tests, except as otherwise specified
in the Coverage Tests, such calculations will not include (i) scheduled interest
and principal payments on Defaulted Collateral Loans and Ineligible Collateral
Loans unless or until such payments are actually made or such payments are
determined likely to be received by the Servicer pursuant to the definition of
Collateral Interest Amount and (ii) ticking fees and other similar fees in
respect of Collateral Loans, unless or until such fees are actually paid.
(c)For each Collection Period and as of any date of determination, the Scheduled
Distribution on any Collateral Loan (other than a Defaulted Collateral Loan or
an Ineligible Collateral Loan, which, unless such payments are determined likely
to be received by the Servicer pursuant to the definition of Collateral Interest
Amount and except as otherwise provided herein, will be assumed to have
Scheduled Distributions of zero) will equal the total amount of (i) payments and
collections to be received during such Collection Period in respect of such
Collateral Loan, (ii) proceeds of the sale of such Collateral Loan received and,
in the case of sales which have not yet settled, to be received during such
Collection Period that are not reinvested in additional Collateral Loans or
retained in a Collection Account for subsequent reinvestment pursuant to
Article X, which proceeds, if received as scheduled, will be available in a
Collection Account and available for distribution at the end of such Collection
Period and (iii) amounts referred to in clause (i) or (ii) above that were
received in prior Collection Periods but were not disbursed on a previous
Payment Date or retained in a Collection Account for subsequent reinvestment
pursuant to Article X.
(d)Each Scheduled Distribution receivable with respect to a Collateral Loan will
be assumed to be received on the applicable Due Date.
(e)References in the Priority of Payments to calculations made on a “pro forma
basis” mean such calculations are made after giving effect to all payments, in
accordance with the Priority of Payments, that precede (in priority of payment)
or include the clause in which such calculation is made.
(f)For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Ineligible Collateral Loans will be treated as having a Principal Balance equal
to zero.


46

--------------------------------------------------------------------------------





(g)Determinations of the Collateral Loans, or portions thereof, that constitute
Excess Concentration Amounts will be determined in the way that produces the
highest Borrowing Base at the time of determination, it being understood that a
Collateral Loan (or portion thereof) that falls into more than one category of
Collateral Loans will be deemed, solely for purposes of such determinations, to
fall only into the category that produces the highest such Borrowing Base at
such time (without duplication).
(h)All calculations required to be made hereunder with respect to the Collateral
Loans and the Borrowing Base will be made on a Trade Date basis and after giving
effect to (x) all purchases or sales to be entered into on such Trade Date and
(y) all Advances requested to be made on such Trade Date plus the balance of all
unfunded Advances to be made in connection with the Borrower’s purchase of
previously requested (and approved) Collateral Loans.
(i)To the extent of any ambiguity in the interpretation of any definition or
term contained in this Agreement or to the extent more than one methodology can
be used to make any of the determinations or calculations set forth herein, the
Collateral Administrator shall request direction from the Administrative Agent
as to the interpretation and/or methodology to be used, and the Collateral
Administrator shall follow such direction, and together with the Collateral
Agent, the Custodian and the Securities Intermediary, shall be entitled to
conclusively rely thereon without any responsibility or liability therefor.
(j)References in this Agreement to the Borrower’s “purchase” or “acquisition” of
a Collateral Loan include references to the Borrower’s acquisition of such
Collateral Loan by way of a sale and/or contribution from the Equityholder and
the Borrower’s making or origination of such Collateral Loan. Portions of the
same Collateral Loan acquired by the Borrower on different dates (whether
through purchase, receipt by contribution or the making or origination thereof,
but excluding subsequent draws under Revolving Collateral Loans or Delayed
Drawdown Collateral Loans) will, for purposes of determining the purchase price
of such Collateral Loan, be treated as separate purchases on separate dates (and
not a weighted average purchase price for any particular Collateral Loan).
(k)For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.01%.
(l)For purposes of calculating compliance with any test under this Agreement in
connection with the acquisition or disposition of a Collateral Loan or Eligible
Investment, the trade date (the “Trade Date”) (and not the settlement date) with
respect to any such Collateral Loan or Eligible Investment under consideration
for acquisition or disposition will be used to determine whether such
acquisition or disposition is permitted hereunder.


47

--------------------------------------------------------------------------------







ARTICLE II


ADVANCES


Section 2.01 Revolving Credit Facility. On the terms and subject to the
conditions hereinafter set forth, including Article III, each Lender severally
agrees to make available to the Borrower an uncommitted revolving credit
facility providing for Advances under each Class from time to time in Dollars on
any Business Day during the Reinvestment Period (or immediately thereafter
pursuant to Section 8.04), on a pro rata basis in each case in an aggregate
principal amount at any one time outstanding up to but not exceeding such
Lender’s Commitment and, as to all Lenders, in an aggregate principal amount up
to but not exceeding the Maximum Available Amount as then in effect; provided
that, after making any such Advance, each Class Minimum OC Coverage Test must be
satisfied.
Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this
Section 2.01 and prepay Advances under Section 2.06. Notwithstanding anything in
this Agreement to the contrary, the parties hereto acknowledge that this is an
uncommitted facility, and each Lender’s obligation to lend is subject to (x) the
Administrative Agent’s approval of Collateral Loans in the related Approval
Requests in accordance with Section 2.02 and (y) the satisfaction of the
applicable conditions precedent set forth in Article III.
Section 2.02 Requests for Collateral Loan Approval. (a)  The Borrower may use
Advances, Principal Proceeds and any funds on deposit in the Principal
Collection Account to purchase Collateral Loans that, at the time the Servicer
on behalf of the Borrower enters into a binding commitment to purchase any such
Collateral Loan, are approved by the Administrative Agent for purchase in
accordance with this Section 2.02 (at any time, each Collateral Loan that is
then-approved by the Administrative Agent for purchase by the Borrower,
constitutes an “Approved Collateral Loan”; and the Approved Collateral Loans at
any point in time, collectively comprise the “Approved List” at such time, a
current record of which will be maintained by the Administrative Agent).
(i)The initial list of potential Collateral Loans that comprise the Approved
List as of the Closing Date is attached hereto as Schedule 9 (the “Initial
Approved List”), which Approved List may be updated from time to time after the
Closing Date by the Borrower with the consent of the Administrative Agent.
(ii)The Servicer, on behalf of the Borrower, may from time to time provide the
Administrative Agent (with a copy to the Borrower) a list of one or more
potential Collateral Loans that the Servicer is requesting approval to purchase
on behalf of the Borrower (each, an “Asset List”). For each Collateral Loan on
any Asset List, the Borrower (or the Servicer on its behalf) shall provide (by
electronic mail) the information listed in Exhibit I with respect to each
Collateral Loan comprising such Asset List (which information must include the
amount of the Advance to be requested in order to settle the related purchase)
(together with any attachments required in connection therewith and copies of
any Related Documents related to such Collateral Loan on the Approved List, in
each case, an “Approval Request”).


48

--------------------------------------------------------------------------------





(iii)If the Administrative Agent receives an Approval Request by 12:00 p.m. New
York City time on any Business Day, the Administrative Agent shall use
commercially reasonable efforts to notify the Servicer and Borrower in writing
(including via electronic mail) by 12:00 p.m. New York City time on or prior to
the second Business Day thereafter whether it has approved or rejected such
Approval Request (it being understood, for the avoidance of doubt, that any
Approval Request received by the Administrative Agent after 12:00 p.m. New York
City time on any Business Day is deemed to have been received on the following
Business Day); provided that if the Administrative Agent does not notify the
Servicer and the Borrower that it has approved such Approval Request by 12:00
p.m. New York City time on or prior to the second Business Day following the
effective date of such Approval Request, such Approval Request will be deemed to
be rejected.
(iv)The Borrower (or the Servicer on behalf of the Borrower) may commit to
purchase any Collateral Loan on the Approved List without further approval by
the Administrative Agent within ten (10) Business Days of approval by the
Administrative Agent (or from the Closing Date in the case of the Initial
Approved List), unless such Collateral Loan has been otherwise removed from the
Approved List in accordance with paragraph (v) of this Section 2.2(a). On the
date occurring ten (10) Business Days after the date of approval by the
Administrative Agent, any approved Collateral Loan, if not purchased or
committed to be purchased by the Borrower, will be deemed to be removed from the
Approved List.
(v)The Administrative Agent, in its sole discretion, may rescind its approval
for any Collateral Loan on the Approved List, by notice to the Servicer (with a
copy to the Borrower) in writing; provided, that any such rescission of approval
will not invalidate any commitment to purchase a Collateral Loan entered into by
the Borrower (or the Servicer on its behalf) prior to the delivery of such
notice of rescission or the Lenders’ obligation to make any Advance with respect
to such committed purchase. The Borrower (or the Servicer on behalf of the
Borrower) may request the removal of any Collateral Loan from the Approved List
at any time, by notice to the Administrative Agent.
(vi)As early as commercially practicable, but no later than 12:00 p.m. New York
City time on the Business Day following the day that the Borrower (or the
Servicer on its behalf) purchases an Approved Collateral Loan, the Borrower (or
the Servicer on its behalf) shall provide by electronic mail to the
Administrative Agent (with a copy to the Borrower, the Collateral Administrator
and the Custodian) a copy of the Collateral Loan Buy Confirmation.
(vii)Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent has the right, acting in its sole and absolute discretion,
to (A) approve or reject any Approval Request or Approved List, (B) determine
which Collateral Loans comprise the Approved List, and (C) request additional
information reasonably available to the Borrower regarding any proposed
Collateral Loan.
Section 2.03 Making of the Advances. (a)   If the Borrower desires that the
Lenders make an Advance under this Agreement with respect to any Class in
connection with the Borrower’s purchase of a Collateral Loan for which the
Approval Request has been approved or which has been identified on the Approved
List pursuant to Section 2.02, it shall give the Collateral Agent and the
Administrative Agent (with a copy to each Lender and the Collateral
Administrator) a written notice (each, a “Notice of Borrowing”) for such Advance
(which notice shall be irrevocable and effective upon receipt) not later than
2:00 p.m. at least one (1) Business Day prior to the day of the requested
Advance.
Each Notice of Borrowing shall be substantially in the form of Exhibit B, dated
the date the request for the related Advance is being made, signed by a
Responsible Officer of the Borrower or the Servicer, as applicable, shall attach
a Borrowing Base Calculation Statement (which Borrowing Base Calculation


49

--------------------------------------------------------------------------------





Statement shall give pro forma effect to any Collateral Loans being acquired
with the proceeds of such Advance on such date or the following Business Day),
and shall otherwise be appropriately completed. In addition, the Servicer must
provide to the Administrative Agent for each Collateral Loan that is not a
Broadly Syndicated Loan copies of the Asset Information related to such
Collateral Loan and such additional materials related to such Collateral Loan as
may be reasonably requested by the Administrative Agent (in each case, to the
extent reasonably available to the Servicer). Each Notice of Borrowing shall
specify the Class under which the related Advance shall be allocated. The
proposed Borrowing Date specified in each Notice of Borrowing shall be a
Business Day falling on or prior to the Facility Termination Date, the currency
of the Advance requested shall be Dollars and the amount of the Advance
requested in such Notice of Borrowing (the “Requested Amount”) shall be equal to
at least $500,000 or an integral multiple of $100,000 in excess thereof (or, if
less, the remaining unfunded Individual Lender Maximum Funding Amounts hereunder
or, in the case of Revolving Collateral Loans and Delayed Drawdown Collateral
Loans, such lesser amount required to be funded by the Borrower in respect
thereof).
(b)    Each Lender shall, not later than 2:00 p.m. on each Borrowing Date in
respect of Advances under any Class, make its Percentage of the applicable
Requested Amount available to the Borrower by disbursing such funds in Dollars
to the applicable Principal Collection Subaccount (or in accordance with the
wire instructions delivered in connection with the Notice of Borrowing).
(c)     [Reserved].
(d)     Notwithstanding anything in this Section 2.03 to the contrary, the
Servicer, on behalf of the Borrower, may deliver a Notice of Borrowing to the
Collateral Agent and the Administrative Agent (with a copy to each Lender and
the Collateral Administrator) after 2 p.m. on the Business Day immediately
preceding the proposed Advance and prior to 11 a.m. on the date of the proposed
Advance. (an “Expedited Notice of Borrowing”). Upon receipt of an Expedited
Notice of Borrowing, the Lenders shall use commercially reasonable efforts to
make such Advance on the proposed funding date set forth in the Expedited Notice
of Borrowing subject to the terms and conditions for borrowings otherwise set
forth in this Agreement; provided, that if the Lenders are unable to make an
Advance pursuant to an Expedited Notice of Borrowing due to the occurrence of a
force majeure, or any other unexpected and unforeseen event, including, without
limitation, market disruptions, the Lenders shall make such Advance subject to
the terms and conditions for Advances otherwise set forth in this Agreement as
soon as they are reasonably able to do so.
Section 2.04 Evidence of Indebtedness. (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to it and resulting from the Advances made by such
Lender to the Borrower, from time to time, including the amounts and currencies
of principal and interest thereon and paid to it, from time to time hereunder;
provided that the failure of any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement. The Collateral
Agent shall be entitled to conclusively rely upon the information provided to it
by the Administrative Agent with respect to the Advances Outstanding with
respect to each Lender.
(b)     Any Lender may request that its Advances to the Borrower be evidenced by
a Note. In such event, the Borrower shall promptly prepare, execute and deliver
to such Lender a Note payable to such Lender and otherwise appropriately
completed and the Administrative Agent shall record such issuance and delivery
in the Register. Thereafter, to the extent reflected in the Register the
Advances of such Lender evidenced by such Note and interest thereon will at all
times (including after any assignment pursuant to Section 13.06(a)) be
represented by a Note payable to such Lender (or registered assigns pursuant to
Section 13.06(a)), except to the extent that such Lender (or assignee)
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in clause (a) of this
Section 2.04.


50

--------------------------------------------------------------------------------





Section 2.05 Payment of Principal and Interest. The Borrower shall pay principal
and Interest on the Advances as follows:
(a)100% of the outstanding principal amount of each Advance, together with all
accrued and unpaid Interest thereon, shall be payable on the Final Maturity
Date.
(b)Interest shall accrue on the unpaid principal amount of each Advance from the
date of such Advance until such principal amount is paid in full. The
Administrative Agent shall determine the unpaid Interest and Unused Fees payable
thereto prior to each Payment Date using the applicable Interest Rate for the
related Interest Accrual Period to be paid by the Borrower on each Payment Date
for the related Interest Accrual Period and shall advise each Lender, the
Collateral Agent and the Servicer thereof and shall send a consolidated invoice
of all such Interest and Unused Fees to the Borrower on the third (3rd) Business
Day prior to such Payment Date.
(c)Accrued Interest shall be payable in arrears (i) on each Payment Date, and
(ii) in connection with any prepayment of the Advances pursuant to
Section 2.06(a); provided that (x) with respect to any prepayment in full of the
Advances outstanding, accrued Interest on such amount through the date of
prepayment may be payable on such date or as otherwise agreed to between the
Lenders and the Borrower and (y) with respect to any partial prepayment of the
Advances outstanding, accrued Interest on such amount through the date of
prepayment shall be payable on the Payment Date following such prepayment (or on
such date of prepayment if requested by the Administrative Agent).
(d)The obligation of the Borrower to pay the Obligations, including the
obligation of the Borrower to pay the Lenders the outstanding principal amount
of the Advances and accrued interest thereon, shall be absolute and
unconditional, and shall be paid strictly in accordance with the terms hereof
(including Section 2.15), under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower or any other
Person may have or have had against any Secured Party or any other Person except
as otherwise provided under the Facility Documents.
Section 2.06 Prepayment of Advances.
(a)Optional Prepayments. The Borrower may, from time to time on any Business
Day, voluntarily prepay Advances under each Class in whole or in part, without
penalty or premium; provided that the Borrower shall have delivered to the
Collateral Agent, the Collateral Administrator, the Lenders and the
Administrative Agent written notice of such prepayment (such notice, a “Notice
of Prepayment”) in the form of Exhibit C not later than 2:00 p.m. two (2)
Business Days prior to the date of such prepayment. The Administrative Agent
shall promptly notify the Lenders of such Notice of Prepayment. Each such Notice
of Prepayment shall specify the portion of the outstanding principal balance
under each Class that shall be prepaid and be irrevocable and effective upon
receipt and shall be dated the date such notice is being given, signed by a
Responsible Officer of the Borrower and otherwise appropriately completed. Each
prepayment of any Advance by the Borrower pursuant to this Section 2.06(a) shall
in each case be in a principal amount of at least $500,000 or, if less, the
entire outstanding principal amount of the Advances of the Borrower. If a Notice
of Prepayment is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
(b)Mandatory Prepayments. The Borrower shall prepay the Advances on each Payment
Date in the manner and to the extent provided in the Priority of Payments.


51

--------------------------------------------------------------------------------





(c)Additional Prepayment Provisions. Each prepayment pursuant to this
Section 2.06 shall be subject to Sections 2.05(c) and 2.11 and applied to the
Advances in accordance with the Lenders’ respective Percentages.
(d)Re-designation of Class Advances. The Administrative Agent shall be permitted
at any time, upon written notice to the Borrower, each Lender, the Collateral
Agent and the Collateral Administrator, to re-allocate the aggregate outstanding
principal balance under each Class so long as after giving effect to such
re-allocation, each Class Minimum OC Coverage Test is satisfied or, if not
satisfied, improved.
Section 2.07 Changes of Individual Lender Maximum Funding Amounts.
(a)Automatic Reduction and Termination. Subject to the provisions of
Section 8.04, the Individual Lender Maximum Funding Amounts of all Lenders shall
be automatically reduced to zero at 5:00 p.m. on the Facility Termination Date.
(b)Optional Reductions. Prior to the Facility Termination Date, the Borrower
shall have the right to terminate or reduce the unused amount of the Facility
Amount at any time or from time to time concurrently with the payment of any
applicable Facility Reduction Fee payable in connection therewith upon not less
than two (2) Business Days’ prior notice to the Collateral Agent, the Collateral
Administrator, the Lenders and the Administrative Agent of each such termination
or reduction, which notice shall specify the effective date of such termination
or reduction and the amount of any such reduction; provided that (i) the amount
of any such reduction of the Facility Amount shall be equal to at least $500,000
or an integral multiple of $100,000 in excess thereof or, if less, the remaining
unused portion thereof, and (ii) no such reduction will reduce the Facility
Amount below the sum of (x) the aggregate principal amount of Advances
outstanding at such time and (y) the Revolving Exposure at such time. Such
notice of termination or reduction shall be irrevocable and effective only upon
receipt and shall be applied pro rata to reduce the respective Individual Lender
Maximum Funding Amounts of each Lender. Except as otherwise set forth herein,
upon the occurrence of the Collection Date, this Agreement shall terminate
automatically.
(c)Effect of Termination or Reduction. The Individual Lender Maximum Funding
Amounts of the Lenders once terminated or reduced may not be reinstated. Each
reduction of the Facility Amount pursuant to this Section 2.07 shall be applied
ratably among the Lenders in accordance with their respective Individual Lender
Maximum Funding Amounts.
Section 2.08 Maximum Lawful Rate. It is the intention of the parties hereto that
the interest on the Advances shall not exceed the maximum rate permissible under
Applicable Law. Accordingly, anything herein or in any Note to the contrary
notwithstanding, in the event any interest is charged to, collected from or
received from or on behalf of the Borrower by the Lenders pursuant hereto or
thereto in excess of such maximum lawful rate, then the excess of such payment
over that maximum shall be applied first to the payment of amounts then due and
owing by the Borrower to the Secured Parties under this Agreement (other than in
respect of principal of and interest on the Advances) and then to the reduction
of the outstanding principal amount of the Advances of the Borrower.
Section 2.09 Several Obligations. The failure of any Lender to make any Advance
to be made by it on the date specified therefor shall not relieve any other
Lender of its obligation to make its Advance on such date. None of the
Administrative Agent, the Collateral Agent, the Custodian, the Securities
Intermediary or the Collateral Administrator shall be responsible for the
failure of any Lender to make any Advance, and no Lender shall be responsible
for the failure of any other Lender to make an Advance required to be made by
such other Lender.


52

--------------------------------------------------------------------------------





Section 2.10 Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Affected Person;
(ii)subject any Affected Person to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Affected Person or the London interbank market any other
condition, cost or expense (other than Taxes), affecting this Agreement or
Advances made by such Affected Person by reference to LIBOR or any participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Affected Person of making, continuing, converting into or maintaining any
Advance made by reference to LIBOR (or of maintaining its obligation to make any
such Advance) or to reduce the amount of any sum received or receivable by such
Affected Person hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered as specified in a certificate delivered to the Borrower pursuant to
clause (c) of this Section 2.10.
(b)Capital Requirements. If any Affected Person determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Affected Person’s capital or on the capital
of such Affected Person’s holding company, if any, as a consequence of this
Agreement or the Advances made by such Affected Person to a level below that
which such Affected Person or such Affected Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Affected
Person’s policies and the policies of such Affected Person’s holding company
with respect to capital adequacy and liquidity coverage), by an amount deemed to
be material by such Affected Person, then from time to time the Borrower will
pay to such Affected Person in Dollars, such additional amount or amounts as
will compensate such Affected Person or such Affected Person’s holding company
for any such reduction suffered or charge imposed; provided that the amounts
payable under this Section 2.10(b) shall be without duplication of amounts
payable under Section 13.03 and shall not include any Excluded Taxes.
(c)Certificates from Lenders. A certificate of an Affected Person setting forth
in reasonable detail the basis for such demand and the amount or amounts, in
Dollars, necessary to compensate such Affected Person or its holding company as
specified in clause (a) or (b) of this Section 2.10 shall be promptly delivered
to the Borrower and shall be conclusive absent manifest error; provided that
such Affected Person charges such increased costs to borrowers that are
substantially similar to the Borrower in financing transactions materially
similar to the financing transaction set forth in this Agreement. The Borrower
shall pay such amount shown as due on any such certificate on the next Payment
Date after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section 2.10 shall not constitute a waiver
of such Affected Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 2.10 for any costs, reductions, penalties or interest incurred more than
nine months prior to the date that such Affected Person notifies the Borrower of
the Change in Law giving rise to any increased costs or reductions and of such
Affected Person’s intention to claim compensation therefor; provided,


53

--------------------------------------------------------------------------------





further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)Lending Office. Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to
clauses (a) or (b) of this Section 2.10, such Lender will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office if such designation would
reduce or obviate the obligations of the Borrower to make future payments of
such additional amounts; provided that such designation is made on such terms
that such Lender and its lending office suffer no unreimbursed cost or material
legal or regulatory disadvantage (as reasonably determined by such Lender), with
the object of avoiding future consequence of the event giving rise to the
operation of any such provision.
Section 2.11 Compensation; Breakage Payments. The Borrower agrees to compensate
each Affected Person from time to time, on the Payment Date (or on the
applicable date of prepayment) promptly following such Affected Person’s written
request (which request shall set forth the basis for requesting such amounts) in
accordance with the Priority of Payments, for all reasonable and documented
actual losses, expenses and liabilities (including any interest paid by such
Affected Person to lenders of funds borrowed to make or carry an Advance bearing
interest that was computed by reference to LIBOR and any loss sustained by such
Affected Person in connection with the re-employment of such funds but excluding
loss of anticipated profits), which such Affected Person may sustain: (i) if for
any reason (including any failure of a condition precedent set forth in
Article III but excluding a default by the applicable Lender) any Advance
bearing interest that was computed by reference to LIBOR by the Borrower does
not occur on the Borrowing Date specified therefor in the applicable Notice of
Borrowing delivered by the Borrower, and (ii) if any payment or prepayment of
any Advance bearing interest that was computed by reference to LIBOR is not made
on a Payment Date or pursuant to a Notice of Prepayment given by the Borrower. A
certificate as to any amounts payable pursuant to this Section 2.11 submitted to
the Borrower by any Lender (with a copy to the Agents, and accompanied by a
reasonably detailed calculation of such amounts and a description of the basis
for requesting such amounts) shall be conclusive in the absence of manifest
error.
Section 2.12 Inability to Determine Rates. If, prior to the first day of any
Interest Accrual Period or prior to the date of any Advance, as applicable, the
Administrative Agent determines that for any reason adequate and reasonable
means do not exist for determining LIBOR for the applicable Advances, the
Administrative Agent will promptly so notify the Borrower, the Collateral Agent
and each Lender; provided that the Administrative Agent has made a similar
determination with respect to similarly situated borrowers in similar
facilities. Thereafter, the obligation of the Lenders to make or maintain
Advances based upon LIBOR will be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.
Section 2.13 Rescission or Return of Payment. The Borrower agrees that, if at
any time (including after the occurrence of the Final Maturity Date) all or any
part of any payment theretofore made by it to any Secured Party or any designee
of a Secured Party is or must be rescinded or returned for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of the Borrower or any
of its Affiliates), the obligation of the Borrower to make such payment to such
Secured Party shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence and this Agreement and any other applicable Facility Document shall
continue to be effective or be reinstated, as the case may be, as to such
obligations, all as though such payment had not been made.
Section 2.14 Post-Default Interest. The Borrower shall pay interest on all
Obligations (other than any Administrative Expenses) that are not paid when due
for the period from the due date thereof until


54

--------------------------------------------------------------------------------





the date the same is paid in full at the Post-Default Rate. Interest payable at
the Post-Default Rate shall be payable on each Payment Date in accordance with
the Priority of Payments.
Section 2.15 Payments Generally. (a)  All amounts owing and payable to any
Secured Party, any Affected Person or any Indemnified Party, in respect of the
Advances and other Obligations, including the principal thereof, interest, fees,
indemnities, expenses or other amounts payable under this Agreement or any other
Facility Document, shall be paid on behalf and at the direction of the Borrower
(or the Servicer on behalf of the Borrower) by the Collateral Agent to the
applicable recipient in Dollars, in immediately available funds, in accordance
with the Priority of Payments, and all without counterclaim, setoff, deduction,
defense, abatement, suspension or deferment. Each Lender shall provide wire
instructions to the Borrower and the Collateral Agent. All payments made by the
Collateral Agent pursuant to a Payment Date Report on any Payment Date shall be
wired by the Collateral Agent by 2:00 p.m. on such Payment Date. Prepayments to
be made pursuant to Section 2.06 for which the Collateral Agent and Collateral
Administrator have received a Notice of Prepayment two (2) Business Days prior
to the scheduled date of prepayment shall be wired by the Collateral Agent by
2:00 p.m. on such date. All other payments by the Borrower must be received by
the Collateral Agent on or prior to 3:00 p.m. on a Business Day (the Collateral
Agent shall then wire such funds to the Lenders by 5:00 p.m. on such Business
Day); provided that, payments received by the Collateral Agent after 3:00 p.m.
or payments received by the Lenders after 5:00 p.m. on a Business Day will be
deemed to have been paid on the next following Business Day. For the avoidance
of doubt, for purposes of Section 6.01, amounts paid by the Borrower shall be
deemed received upon payment by the Borrower to the Collateral Agent. At no time
will the Collateral Agent have any duty (express or implied) to fund (or front
or advance) any amount owing by the Borrower hereunder.
(b )     Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of 360
days for the actual number of days elapsed in computing interest on any Advance,
the date of the making of the Advance shall be included and the date of payment
shall be excluded; provided that, if an Advance is repaid on the same day on
which it is made, one day’s Interest shall be paid on such Advance. All
computations made by the Collateral Agent or the Administrative Agent under this
Agreement or any other Facility Document shall be conclusive absent manifest
error.
Section 2.16 Extension of Facility Termination Date. The Facility Termination
Date may be extended one time, not longer than one year, effective on the
then-applicable Facility Termination Date, at the option of the Borrower if:
(a)each of the Lenders and the Administrative Agent has consented to the
extension in their sole discretion (written notice of such consent to be
delivered to Borrower together with the requested extension fee (if applicable)
no later than thirty (30) days following receipt of the Extension Request
delivered pursuant to clause (e) below; provided that if the Borrower fails to
receive such consent from the Administrative Agent or any Lender within such
thirty-day period, the Administrative Agent and such Lender, as applicable,
shall be deemed to have denied such Extension Request);
(b)as of the effective date of such extension, the representations and
warranties of the Borrower, the Equityholder and the Servicer set forth herein
and in the other Facility Documents are true and correct in all material
respects with the same force and effect as if made on and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date); provided that if a representation or warranty is qualified
as to materiality, with respect to such representation or warranty, the
foregoing materiality qualifier shall be disregarded for the purposes of this
condition;


55

--------------------------------------------------------------------------------





(c)the Borrower shall have paid an extension fee to the Administrative Agent,
for the account of each Lender, in an amount to be mutually agreed upon by the
Borrower and such Lender;
(d)no Default or Event of Default shall have occurred and be continuing on the
date on which the Extension Request is delivered in accordance with the
following clause (e) or on the effective date of such extension; and
(e)the Borrower shall have delivered an Extension Request with respect to the
Facility Termination Date to the Administrative Agent not earlier than one year
after the Closing Date and not later than one hundred twenty (120) days prior to
the Facility Termination Date then in effect (which shall be promptly forwarded
by Administrative Agent to each Lender).
Section 2.17 Defaulting Lenders. (a)  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
Section 13.01(d).
(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Event of Default or Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held as cash
collateral for future funding obligations of that Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
other Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Event of Default or Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which that Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.17 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)For any period during which that Lender is a Defaulting Lender, that
Defaulting Lender shall not be entitled to receive any Unused Fee for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).
(b)     If the Administrative Agent and the Borrower agree that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto,


56

--------------------------------------------------------------------------------





whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
to be held on a pro rata basis by the Lenders in accordance with their relative
Individual Lender Maximum Funding Amounts, whereupon that Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
Section 2.18 LIBOR Discontinuation. (a)  Notwithstanding anything to the
contrary in this Agreement or any other Facility Documents, if the
Administrative Agent determines (which determination shall be made by notice to
the Borrower, the Collateral Agent and the Collateral Administrator and shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent, the Collateral Agent and the Collateral Administrator
(with, in the case of the Required Lenders, a copy to Borrower) that the
Required Lenders (as applicable) have determined, that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Accrual Period, including, without limitation, because the
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;
(ii)the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the Screen Rate shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”); or
(iii)syndicated loans being executed in the U.S. at the time, or that include
language similar to that contained in this Section 2.18, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
(b)     If no LIBOR Successor Rate has been determined and the circumstances
under clause (a)(i) above exist or the Scheduled Unavailability Date has
occurred, as applicable, the Administrative Agent will promptly so notify the
Borrower and each Lender. From and after the date of the occurrence of the
circumstances described under clause (a)(i) or the occurrence of the Scheduled
Unavailability Date (until a LIBOR Successor Rate has been determined in
accordance with Section 2.18(a)), (x) the obligation of the Lenders to make or
maintain Advances based on LIBOR will be suspended (to the extent of the
affected Advances or Interest Accrual Periods), and (y) the LIBOR component will
no longer be utilized in determining the Interest Rate. Upon receipt of such
notice, the Borrower may revoke any pending request for an Advance of,
conversion to


57

--------------------------------------------------------------------------------





or continuation of an Advance based on LIBOR (to the extent of the affected
Advances or Interest Accrual Periods) or, failing that, will be deemed to have
converted such request into a request for an Advance based on the Base Rate
(subject to the foregoing clause (y)) in the amount specified therein.
(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event will such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


58

--------------------------------------------------------------------------------





ARTICLE III


CONDITIONS PRECEDENT


Section 3.01 Conditions Precedent to Initial Advance. The obligation of each
Lender to make its initial Advance hereunder shall be subject to the
satisfaction of the conditions set forth in Section 3.02 and the conditions
precedent that the Administrative Agent has received on or before the Closing
Date (unless otherwise specified) the following, each in form and substance
reasonably satisfactory to the Administrative Agent:
(a)each of the Facility Documents (other than the Collateral Administrator and
Collateral Agent Fee Letter, which shall be delivered directly to the Collateral
Agent) duly executed and delivered by the parties thereto, which shall each be
in full force and effect;
(b)true and complete copies of the Constituent Documents of the Borrower, the
Equityholder and the Servicer as in effect on the Closing Date;
(c)a certificate of a Responsible Officer of the Borrower certifying (i) as to
its Constituent Documents, (ii) as to its resolutions or other action of its
designated manager approving this Agreement and the other Facility Documents to
which it is a party and the transactions contemplated hereby and thereby,
(iii) that its representations and warranties set forth in the Facility
Documents to which it is a party are true and correct in all material respects
as of the Closing Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (iv) that no Default or Event of Default has occurred and is continuing,
and (v) as to the incumbency and specimen signature of each of its Responsible
Officers authorized to execute the Facility Documents to which it is a party;
(d)[Reserved];
(e)[Reserved];
(f)a certificate of a Responsible Officer of the Servicer certifying (i) as to
its Constituent Documents, (ii) as to its resolutions or other action of its
board of directors or members approving this Agreement and the other Facility
Documents to which it is a party and the transactions contemplated hereby and
thereby, (iii) that its representations and warranties set forth in the Facility
Documents to which it is a party are true and correct in all material respects
as of the Closing Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), and (iv) as to the incumbency and specimen signature of each of its
Responsible Officers authorized to execute the Facility Documents to which it is
a party;
(g)financing statements (or the equivalent thereof in any applicable foreign
jurisdiction, as applicable) in proper form for filing on the Closing Date,
under the UCC with the Secretary of State of the State of Delaware and any other
applicable filing office in any applicable jurisdiction that the Administrative
Agent deems necessary or desirable in order to perfect the interests in the
Collateral contemplated by this Agreement;


59

--------------------------------------------------------------------------------





(h)copies of proper financing statement amendments (or the equivalent thereof in
any applicable foreign jurisdiction, as applicable), if any, necessary to
release all security interests and other rights of any Person in the Collateral
previously granted by the Borrower, the Equityholder or any transferor;
(i)legal opinions (addressed to each of the Secured Parties) of counsel to the
Borrower, the Equityholder, the Servicer, the Collateral Agent and the
Custodian, covering such matters as the Administrative Agent and its counsel
shall reasonably request;
(j)evidence reasonably satisfactory to it that all of the Covered Accounts shall
have been established, and the Account Control Agreement shall have been
executed and delivered by the Borrower, the Collateral Agent and the Custodian
and shall be in full force and effect;
(k)subject to the proviso in clause (i) of Section 13.04(a) evidence that, on or
prior to the Business Day following Closing Date, (i) all fees and expenses due
and payable to each Lender on or prior to such date, evidence of which has been
received or will be received contemporaneously with such payment; (ii) the
reasonable and documented fees and out-of-pocket expenses of Cadwalader,
Wickersham & Taft LLP, counsel to the Administrative Agent, in connection with
the transactions contemplated hereby (to the extent invoiced prior to such
date); (iii) the Structuring Fee; and (iv) all other reasonable and documented
up-front expenses and fees (including legal fees of outside counsel and any fees
required under the Collateral Administrator and Collateral Agent Fee Letter)
that are, in the case of clauses (ii) and (iv), invoiced at least one Business
Day prior to the Closing Date, have been paid by the Borrower;
(l)delivery of such Collateral (including any promissory note, executed
assignment agreements and Word or pdf copies of the principal credit agreement
for each initial Collateral Loan, to the extent received by the Borrower) in
accordance with the Custodian Agreement shall have been effected;
(m)a certificate of a Responsible Officer of the Borrower, dated as of the
Closing Date, certifying to the effect that, in the case of each item of
Collateral pledged to the Collateral Agent, on the Closing Date and, in the case
of clauses (i) through (iii) below, immediately prior to the delivery thereof on
the Closing Date:
(i)the Borrower is the owner of such Collateral free and clear of any Liens
except for those which are being released on the Closing Date or Permitted
Liens;
(ii)the Borrower has not assigned, pledged or otherwise encumbered any interest
in such Collateral (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released) other than Permitted Liens or
interests granted pursuant to this Agreement; and
(iii)upon grant by the Borrower, the Collateral Agent has a first priority
perfected security interest in the Collateral, except Permitted Liens or as
permitted by this Agreement; and
(n)such other opinions, instruments, certificates and documents from the
Borrower as the Agents or any Lender shall have reasonably requested.
Section 3.02 Conditions Precedent to Each Advance. The obligation of each Lender
to make each Advance to be made by it (including the initial Advance) on each
Borrowing Date shall be subject to the fulfillment of the following conditions;
provided that the conditions described in clauses (d) and (e) (other than a
Default or Event of Default described in Section 6.01(i)) below need not be
satisfied if the proceeds of the Advance are used to fund Revolving Collateral
Loans or Delayed Drawdown Collateral Loans then owned by the Borrower to fund
the Revolving Reserve Account to the extent required under Section 8.04:


60

--------------------------------------------------------------------------------





(a)subject to Section 2.02, (i) the Administrative Agent has received and
approved an Approval Request for the Collateral Loan(s) to which the Borrower
intends to apply the proceeds of such Advance or (ii) the Collateral Loan(s) to
which the Borrower intends to apply the proceeds of such Advance must be on the
current Approved List; provided that, in each case, such approval has not
expired, been withdrawn or been rescinded in accordance with Section 2.02;
(b)the Administrative Agent shall have received a Notice of Borrowing with
respect to such Advance (including the Borrowing Base Calculation Statement
attached thereto, all duly completed) delivered in accordance with Section 2.03;
(c)immediately before and after the making of such Advance on the applicable
Borrowing Date, each Coverage Test will be satisfied and each Class Minimum OC
Coverage Test will be satisfied (as demonstrated on the Borrowing Base
Calculation Statement attached to such Notice of Borrowing);
(d)each of the representations and warranties of the Borrower, the Servicer and
the Equityholder contained in the Facility Documents is true and correct in all
material respects as of such Borrowing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date as if made on such date);
(e)no Default, Event of Default, Potential Servicer Removal Event or Servicer
Removal Event shall have occurred and be continuing at the time of the making of
such Advance or shall result upon the making of such Advance;
(f)the Reinvestment Period has not terminated; and
(g)after giving effect to such Advance, the aggregate outstanding principal
balance of the Advances does not exceed an amount equal to:
(i)the Aggregate Net Collateral Balance, minus
(ii)the Minimum Equity Amount, plus
(iii)the aggregate amounts on deposit in the Principal Collection Subaccount
constituting Principal Proceeds.


61

--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants to each of the Secured Parties on and as of each
Measurement Date, as follows:
(a)Due Organization. It is a limited liability company duly formed and validly
existing under the laws of the State of Delaware, with full power and authority
to own and operate its assets and properties, conduct the business in which it
is now engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.
(b)Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c)Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under, the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d)Investment Company Act. The Equityholder is not required to register as an
investment company under the Investment Company Act.
(e)Non-Contravention. None of the execution and delivery by it of this Agreement
or the other Facility Documents to which it is a party, the Advances or the
pledge of the Collateral hereunder, the consummation of the transactions herein
or therein contemplated, or compliance by it with the terms, conditions and
provisions hereof or thereof, will (i) conflict with, or result in a material
breach or violation of, or constitute a default under its Constituent Documents
in any material respect or (ii) conflict with or contravene in any material
respect, and with respect to clause (B), result in the creation of a Lien (other
than Permitted Liens) under, (A) any Applicable Law, (B) any indenture,
agreement or other contractual restriction binding on or affecting it or any of
its assets, including any Related Document, or (C) any order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its assets or
properties.
(f)Governmental Authorizations; Private Authorizations; Governmental Filings. It
has obtained, maintained and kept in full force and effect all Governmental
Authorizations and Private Authorizations which are necessary for it to properly
carry out its business, except where the failure to do so does not and would not
have a Material Adverse Effect, and made all material Governmental Filings
necessary for the execution and delivery by it of the Facility Documents to
which it is a party, the Advances under this Agreement, the pledge of the
Collateral under this Agreement and the performance by it of its obligations
under this Agreement and the other Facility Documents to which it is a party.
(g)Compliance with Agreements, Laws, Etc. It has duly observed and complied with
all Applicable Laws relating to the conduct of its business and its assets,
except where the failure to do so does


62

--------------------------------------------------------------------------------





not and would not have a Material Adverse Effect. It has preserved and kept in
full force and effect its legal existence. It has preserved and kept in full
force and effect its rights, privileges, qualifications and franchises, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
(h)Location. Its office in which it maintains its limited liability company
books and records is located at the addresses set forth on Schedule 5. Its
registered office and jurisdiction of organization is the jurisdiction referred
to in Section 4.01(a).
(i)Investment Company Act. Assuming compliance by each of the Lenders and any
Participant with Section 13.06, neither it nor the pool of Collateral is
required to register as an “investment company” under the Investment Company
Act.
(j)ERISA. Neither it nor any member of the ERISA Group has, or during the past
six years had, any liability or obligation with respect to any Plan or
Multiemployer Plan that would reasonably be expected to result in a Material
Adverse Effect.
(k)Volcker Rule. To the knowledge of the Borrower, the transactions contemplated
by this Agreement and the other Transaction Documents do not result in any
Lender or the Administrative Agent holding an “ownership interest” in a “covered
fund” for purposes of the Volcker Rule.
(l)Taxes. It is a disregarded entity for U.S. federal income tax purposes. It
has filed all income tax returns and all other material tax returns which are
required to be filed by it, if any, and has paid all income taxes and all other
material taxes shown to be due and payable on such returns, if any, or pursuant
to any assessment received by any such Person other than any such taxes,
assessments or charges that are being contested in good faith by appropriate
proceedings and for which appropriate reserves in accordance with GAAP have been
established.
(m)Filings and Stamp Taxes. This Agreement is in proper legal form under the
applicable law of the jurisdiction of incorporation or formation of the Borrower
for the enforcement hereof or thereof against the Borrower, and to ensure
legality, validity, enforceability, priority or admissibility in evidence of
this Agreement it is not necessary that (i) this Agreement, or any other
document be filed, registered or recorded with, or executed or notarized before,
any court or other authority in the jurisdiction of incorporation or formation
of the Borrower or (ii) that any registration charge or stamp or similar tax be
paid in any jurisdiction on or in respect of this Agreement or any other
document.
(n)Plan Assets. Its assets (including the Collateral) are not treated and during
the term of this Agreement will not be treated as “plan assets” for purposes of
29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA (the “Plan Asset Rule”).
(o)Solvency. After giving effect to each Advance hereunder, and the disbursement
of the proceeds of such Advance, it is and will be Solvent.
(p)Representations Relating to the Collateral. (i) It owns and has good and
marketable legal and beneficial title to all Collateral Loans and other
Collateral free and clear of any Lien or claim of any Person, other than
Permitted Liens;
(ii) Except for Permitted Liens or as contemplated by the Facility Documents, it
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral. It has not authorized the filing of and is not
aware of any financing statements or any equivalent filing in any applicable
jurisdiction against it that include a description of collateral covering the
Collateral other than any financing statement or any equivalent filing in any
applicable jurisdiction relating to the security


63

--------------------------------------------------------------------------------





interest granted to the Collateral Agent hereunder or that has been terminated;
and it is not aware of any judgment, PBGC liens or tax lien filings against it
or any of its assets;
(iii) the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or Security Entitlements to Financial Assets resulting from the
crediting of Financial Assets to a “securities account” (as defined in
Section 8-501(a) of the UCC);
(iv) all Covered Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC;
(v) this Agreement creates a valid, continuing and, upon Delivery of Collateral,
filing of the financing statements referred to in clause (viii) below and
execution of the Account Control Agreement, perfected security interest (as
defined in Section 1-201(37) of the UCC) in the Collateral in favor of the
Collateral Agent, for the benefit and security of the Secured Parties, which
security interest is prior to all other Liens (other than Permitted Liens) and
claims and is enforceable as such against creditors of and purchasers from it,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law;
(vi) it has received all consents and approvals required by the terms of the
Related Documents in respect of such Collateral to the pledge hereunder to the
Collateral Agent of its interest and rights in such Collateral;
(vii) with respect to the Collateral that constitutes Security Entitlements, all
such Collateral has been and will have been credited to the applicable Covered
Account and the Securities Intermediary for each Covered Account has agreed to
treat all assets credited to such Covered Account as Financial Assets;
(viii) with respect to Collateral that constitutes accounts or general
intangibles (as defined in Section 9-102(a)(42) of the UCC), it has caused or
will have caused, on or prior to the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Collateral granted to the Collateral Agent, for the benefit and security of
the Secured Parties, hereunder (which it hereby agrees may be an “all assets”
filing);
(ix) it has taken all steps necessary to enable the Collateral Agent to obtain
“control” (within the meaning of the UCC) with respect to each Covered Account;
(x) the Covered Accounts are in its name and not in the name of any other
Person. It has not instructed the Securities Intermediary of any Covered Account
to comply with the entitlement order of any Person other than the Collateral
Agent; provided that, until the Collateral Agent delivers a notice of exclusive
control, it and the Servicer may cause Cash in the Covered Accounts to be
invested in Eligible Investments, and the proceeds thereof to be paid and
distributed in accordance with this Agreement; and
(xi) all Covered Accounts constitute “securities accounts” as defined in
Section 8-501(a) of the UCC.
(q)Eligibility. (i) The Borrowing Base Calculation Statement attached to each
Notice of Borrowing delivered pursuant to Section 2.03, contains an accurate and
complete (in all material respects) listing of all Collateral Loans included in
the Collateral as of the related Borrowing Date and the information


64

--------------------------------------------------------------------------------





contained therein with respect to the identity of such Collateral Loan and the
amounts owing thereunder is true, correct and complete (in all material
respects) as of the related Borrowing Date and (ii) with respect to each
Collateral Loan included in any calculation of the Borrowing Base or OC Ratio,
such Collateral Loan is an Eligible Collateral Loan at such time; provided that,
notwithstanding anything to contrary contained herein, to the extent any such
Collateral Loan is repurchased or otherwise removed from the Borrowing Base
pursuant to the Loan Sale Agreement, then no such breach of the foregoing clause
(ii) will constitute an Event of Default or other breach of this Agreement.
(r)Anti-Corruption Laws and Anti-Terrorism Laws. None of the Borrower, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Borrower, their respective agents or employees or its Affiliates, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction and the Borrower has
instituted and maintains policies and procedures designed to prevent violation
of such laws, regulations and rules.
(s)Sanctions. None of the Borrower, its subsidiaries, their respective directors
or officers, or, to the best knowledge of the Borrower, their respective agents
or employees or its Affiliates, is a Person that is, or is owned or controlled
by Persons that are: (i) the target of any Sanctions (a “Sanctioned Person”) or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions broadly prohibiting dealings with such
government, country, or territory (a “Sanctioned Country”).
(t)No Default. Neither it nor any of its subsidiaries is in default under or
with respect to any contractual obligation or restriction that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(u)No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.
(v)Information. All written information (other than financial projections, pro
forma financial information, other forward-looking information, information of a
general economic or general industry nature and all third party memos or
reports) heretofore or hereafter furnished by it or on its behalf to any Secured
Party in connection with the Facility Documents or any transaction contemplated
hereby or thereby is and will be (when taken as a whole and after giving effect
to all written updates provided by the Borrower or on its behalf to the
Administrative Agent for delivery to the Lenders from time to time) true,
complete and correct in all material respects as of the date such information is
stated or certified and does not and will not be (when taken as a whole and
after giving effect to all written updates provided by the Borrower or on its
behalf to the Administrative Agent for delivery to the Lenders from time to
time) omit to state a material fact necessary to make the statements contained
therein not misleading; provided that solely with respect to information
furnished by the Borrower or on its behalf which was provided to the Borrower
from an Obligor with respect to a Collateral Loan, such information only needs
to be true, complete and correct in all material respects to the actual
knowledge of the Borrower; provided further that, with respect to financial
projections, pro forma financial information and other forward-looking
information that has been delivered to the Administrative Agent or any Lender by
the Borrower or on its behalf in connection with the transactions contemplated
by this Agreement or delivered under any Facility Document, the Borrower
represents only that such information represents the Borrower’s good faith
estimates as of the date of preparation thereof, based upon assumptions the
Borrower and, if applicable, the Equityholder believed to be reasonable and
accurate at the time made, it being recognized by the Agents and the Lenders
that such projections are as to future events and are not to be viewed as facts,


65

--------------------------------------------------------------------------------





the projections are subject to significant uncertainties and contingencies, many
of which are beyond the control of the Borrower and any of its Affiliates, that
no assurance can be given that any particular projections will be realized and
that actual results during the period or periods covered by such projections may
differ from such projections and such differences may be material.
(w)Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.
Section 4.02 Representations and Warranties of the Servicer. The Servicer
represents and warrants to each of the other Secured Parties on and as of each
Measurement Date, as follows:
(a)Due Organization. It is a corporation incorporated and validly existing under
the laws of Delaware, with full power and authority to own and operate its
assets and properties, conduct the business in which it is now engaged and to
execute and deliver and perform its obligations under this Agreement and the
other Facility Documents to which it is a party.
(b)Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c)Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d)[Reserved].
(e)Non-Contravention. None of the execution and delivery by it of this Agreement
or the other Facility Documents to which it is a party, the consummation of the
transactions herein or therein contemplated, or compliance by it with the terms,
conditions and provisions hereof or thereof, will (i) conflict with, or result
in a material breach or violation of, or constitute a default under its
Constituent Documents in any material respect or (ii) conflict with or
contravene in any material respect, and with respect to clause (B), result in
the creation of a Lien (other than Permitted Liens) under, (A) any Applicable
Law, (B) any indenture, agreement or other contractual restriction binding on or
affecting it or any of its assets, including any Related Document, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
any of its assets or properties, except, in the case of clauses (A), (B) and (C)
above, where such conflict, contravention, breach, violation or default could
not reasonably be expected to have a Material Adverse Effect.
(f)Governmental Authorizations; Private Authorizations; Governmental Filings. It
has obtained, maintained and kept in full force and effect all Governmental
Authorizations and Private Authorizations which are necessary for it to properly
carry out its business, except where the failure to do does not and would not
have a Material Adverse Effect, and made all material Governmental Filings
necessary for the execution and delivery by it of the Facility Documents to
which it is a party and the performance by it of its obligations under this
Agreement and the other Facility Documents to which it is a party.


66

--------------------------------------------------------------------------------





(g)Compliance with Agreements, Laws, Etc. It has duly observed and complied with
all Applicable Laws relating to the conduct of its business and its assets,
except where the failure to do so does not and would not have a Material Adverse
Effect. It has preserved and kept in full force and effect its legal existence.
It has preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so world not
reasonably be expected to result in a Material Adverse Effect.
(h)[Reserved].
(i)Taxes. It has filed all income tax returns and all other material tax returns
which are required to be filed by it, if any, and has paid all income taxes and
all other material taxes shown to be due and payable on such returns, if any, or
pursuant to any assessment received by any such Person other than any such
taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.
(j)[Reserved].
(k)Anti-Corruption Laws and Anti-Terrorism Laws. None of the Servicer, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Servicer, their respective agents or employees or its Affiliates, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction and the Servicer and its
Affiliates have instituted and maintain policies and procedures designed to
prevent violation of such laws, regulations and rules.
(l)Sanctions. None of the Servicer, its subsidiaries, their respective directors
or officers, or, to the best knowledge of the Servicer, their respective agents
or employees or its Affiliates, is a Person that is, or is owned or controlled
by Persons that are: (i) a Sanctioned Person or (ii) located, organized or
resident in a Sanctioned Country.
(m)[Reserved].
(n)No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.
(o)Information. All written information (other than financial projections, pro
forma financial information, other forward-looking information, information of a
general economic or general industry nature and all third party memos or
reports) heretofore or hereafter furnished by it or on its behalf to any Secured
Party in connection with the Facility Documents or any transaction contemplated
hereby or thereby is and will be (when taken as a whole and after giving effect
to all written updates provided by the Servicer or on its behalf to the
Administrative Agent for delivery to the Lenders from time to time) true,
complete and correct in all material respects as of the date such information is
stated or certified and does not and will not be (when taken as a whole and
after giving effect to all written updates provided by the Servicer or on its
behalf to the Administrative Agent for delivery to the Lenders from time to
time) omit to state a material fact necessary to make the statements contained
therein not misleading; provided that solely with respect to information
furnished by the Servicer or on its behalf which was provided to the Servicer
from an Obligor with respect to a Collateral Loan, such information only needs
to be true, complete and correct in all material respects to the actual
knowledge of the Servicer; provided further that, with respect to financial
projections, pro forma financial information and other forward-looking
information that has been delivered to the Administrative Agent or any


67

--------------------------------------------------------------------------------





Lender by the Servicer or on its behalf in connection with the transactions
contemplated by this Agreement or delivered under any Facility Document, the
Servicer represents only that such information represents the Servicer’s good
faith estimates as of the date of preparation thereof, based upon assumptions
the Servicer and, if applicable, the Equityholder believed to be reasonable and
accurate at the time made, it being recognized by the Agents and the Lenders
that such projections are as to future events and are not to be viewed as facts,
the projections are subject to significant uncertainties and contingencies, many
of which are beyond the control of the Servicer and any of its Affiliates, that
no assurance can be given that any particular projections will be realized and
that actual results during the period or periods covered by such projections may
differ from such projections and such differences may be material.
(p)Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.
(q)Originator. It has established and is managing the securitisation comprising
the Collateral, this Agreement and the other Facility Documents.
Section 4.03 Representations and Warranties of the Equityholder. The
Equityholder represents and warrants to each of the other Secured Parties on and
as of each Measurement Date, as follows:
(a)Due Organization. It is a limited liability company duly formed and validly
existing under the laws of Delaware, with full power and authority to own and
operate its assets and properties, conduct the business in which it is now
engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.
(b)Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c)Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d)[Reserved].
(e)Non-Contravention. None of the execution and delivery by it of this Agreement
or the other Facility Documents to which it is a party, the consummation of the
transactions herein or therein contemplated, or compliance by it with the terms,
conditions and provisions hereof or thereof, will (i) conflict with, or result
in a material breach or violation of, or constitute a default under its
Constituent Documents in any material respect or (ii) conflict with or
contravene in any material respect, and with respect to clause (B), result in
the creation of a Lien (other than Permitted Liens) under, (A) any Applicable
Law, (B) any indenture, agreement or other contractual restriction binding on or
affecting it or any of its assets, including any Related Document, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
any of


68

--------------------------------------------------------------------------------





its assets or properties, except, in the case of clauses (A), (B) and (C) above,
where such conflict, contravention, breach, violation or default could not
reasonably be expected to have a Material Adverse Effect.
(f)Governmental Authorizations; Private Authorizations; Governmental Filings. It
has obtained, maintained and kept in full force and effect all Governmental
Authorizations and Private Authorizations which are necessary for it to properly
carry out its business, except where the failure to do so does not and would not
have a Material Adverse Effect, and made all material Governmental Filings
necessary for the execution and delivery by it of the Facility Documents to
which it is a party and the performance by it of its obligations under this
Agreement and the other Facility Documents to which it is a party.
(g)Compliance with Agreements, Laws, Etc. It has duly observed and complied with
all Applicable Laws relating to the conduct of its business and its assets,
except where the failure to do so does not and would not have a Material Adverse
Effect. It has preserved and kept in full force and effect its legal existence.
It has preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
(h)[Reserved].
(i)Taxes. It has filed all U.S. federal income tax returns and all other
material tax returns which are required to be filed by it, if any, and has paid
all U.S. federal income taxes and all other material taxes shown to be due and
payable on such returns, if any, or pursuant to any assessment received by any
such Person other than any such taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP have been established.
(j)Anti-Corruption Laws and Anti-Terrorism Laws. None of the Equityholder, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Equityholder, their respective agents or employees or its Affiliates, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction and the Equityholder has
instituted and maintains policies and procedures designed to prevent violation
of such laws, regulations and rules.
(k)Sanctions. None of the Equityholder, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Equityholder, their
respective agents or employees or its Affiliates, is a Person that is, or is
owned or controlled by Persons that are: (i) a Sanctioned Person or
(ii) located, organized or resident in a Sanctioned Country.
(l)[Reserved].
(m)No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.
(n)Information. All written information (other than financial projections, pro
forma financial information, other forward-looking information, information of a
general economic or general industry nature and all third party memos or
reports) heretofore or hereafter furnished by it or on its behalf to any Secured
Party in connection with the Facility Documents or any transaction contemplated
hereby or thereby is and will be (when taken as a whole and after giving effect
to all written updates provided by the Equityholder or on its behalf to the
Administrative Agent for delivery to the Lenders from time to time) true,
complete and correct


69

--------------------------------------------------------------------------------





in all material respects as of the date such information is stated or certified
and does not and will not be (when taken as a whole and after giving effect to
all written updates provided by the Equityholder or on its behalf to the
Administrative Agent for delivery to the Lenders from time to time) omit to
state a material fact necessary to make the statements contained therein not
misleading; provided that solely with respect to information furnished by the
Equityholder or on its behalf which was provided to the Equityholder from an
Obligor with respect to a Collateral Loan, such information only needs to be
true, complete and correct in all material respects to the actual knowledge of
the Equityholder; provided further that, with respect to financial projections,
pro forma financial information and other forward-looking information that has
been delivered to the Administrative Agent or any Lender by the Equityholder or
on its behalf in connection with the transactions contemplated by this Agreement
or delivered under any Facility Document, the Equityholder represents only that
such information represents the Equityholder’s good faith estimates as of the
date of preparation thereof, based upon assumptions the Equityholder believed to
be reasonable and accurate at the time made, it being recognized by the Agents
and the Lenders that such projections are as to future events and are not to be
viewed as facts, the projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Equityholder and any
of its Affiliates, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by such projections may differ from such projections and such
differences may be material.


70

--------------------------------------------------------------------------------





ARTICLE V
COVENANTS
Section 5.01 Affirmative Covenants of the Borrower. The Borrower covenants and
agrees that, until the Collection Date:
(a)Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
with all Applicable Laws relative to the conduct of its business or to its
assets, except where the failure to do so does not and would not have a Material
Adverse Effect (ii) preserve and keep in full force and effect its legal
existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party, its Constituent Documents and each Related Document to which it is a
party and (v) obtain, maintain and keep in full force and effect all
Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary to properly carry out its business and the transactions
contemplated to be performed by it under the Facility Documents to which it is a
party, its Constituent Documents and the Related Documents to which it is a
party, except, in the case of this clause (v), where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.
(b)Enforcement. It shall not take any action that would release any Obligor from
any of such Obligor’s material covenants or obligations under any instrument or
agreement included in the Collateral, except in the case of (A) repayment of
Collateral Loans in accordance with the applicable Related Documents,
(B) subject to the terms of this Agreement, (1) amendments to Collateral Loans
in accordance with the Servicing Standard and (2) actions taken in connection
with the work out or restructuring of any Collateral Loan in accordance with the
provisions hereof, and (C) other actions by the Servicer required hereby or
otherwise to the extent not prohibited by, or in conflict with, this Agreement.
(c)Further Assurances. It shall promptly upon the reasonable request of either
Agent or the Required Lenders (through the Administrative Agent), at its
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
(subject to Permitted Liens) perfected security interest in the Collateral
pledged by the Borrower for the benefit of the Secured Parties free and clear of
any Liens (other than Permitted Liens). At the reasonable request of either
Agent or the Required Lenders (through the Administrative Agent), it shall
promptly take, at the Borrower’s expense, such further action in order to
establish and protect the rights, interests and remedies created or intended to
be created under this Agreement in favor of the Secured Parties in the
Collateral, including all actions which are necessary to (x) enable the Secured
Parties to enforce their rights and remedies under this Agreement and the other
Facility Documents, and (y) effectuate the intent and purpose of, and to carry
out the terms of, the Facility Documents.
(d)Financial Statements; Other Information. It shall provide to the
Administrative Agent or cause to be provided to the Administrative Agent (with
enough additional copies for each Lender):
(i)within 120 days after the end of each fiscal year of the Servicer, a copy of
the audited consolidated balance sheet of the Servicer and its consolidated
subsidiaries as at the end of such year, the related consolidated statements of
operations for such year and the related consolidated statements of changes in
net assets and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; provided, that the financial
statements required to be delivered pursuant to this clause (i) that are made
available via EDGAR (or any successor system of the Securities Exchange


71

--------------------------------------------------------------------------------





Commission), in the Servicer’s annual report on Form 10-K, are deemed delivered
to the Administrative Agent on the date such documents are made so available;
(ii)within 45 days after the end of each fiscal quarter of each fiscal year
(other than the last fiscal quarter of each fiscal year), an unaudited
consolidated balance sheet of the Servicer and its consolidated subsidiaries as
of the end of such fiscal quarter and including the figures as at the end of the
previous fiscal year, and the unaudited consolidated statements of operations of
the Servicer and its consolidated subsidiaries for such fiscal quarter and for
the period commencing at the end of the previous fiscal year and ending with the
end of such fiscal quarter, and the unaudited consolidated statements of cash
flows of the Servicer and its consolidated subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter; provided, that the financial statements required to be
delivered pursuant to this clause (ii) which are made available via EDGAR (or
any successor system of the Securities Exchange Commission), in the Servicer’s
quarterly report on Form 10-Q, are deemed delivered to the Administrative Agent
on the date such documents are made so available;
(iii)within three (3) Business Days after a Responsible Officer of the Borrower
obtains actual knowledge of the occurrence and continuance of any (A) Default
(provided that if such Default is subsequently cured within the time periods set
forth herein, the failure to provide notice of such Default shall not itself
result in an Event of Default hereunder), (B) Event of Default, (C) event or
occurrence that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (D) Revaluation Event, (E) receipt of notice from the
agent on a Collateral Loan that the related Obligor has defaulted (beyond
applicable grace periods) in the payment of principal or interest or
(F) Collateral Loan that ceases to be an Eligible Collateral Loan, a certificate
of a Responsible Officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;
(iv)from time to time such additional information regarding the Borrower’s
financial position or business and the Collateral (including reasonably detailed
calculations of each Coverage Test) as the Administrative Agent or the Required
Lenders (through the Administrative Agent) may reasonably request if reasonably
available without undue burden or expense;
(v)promptly after the occurrence of any ERISA Event, notice of such ERISA Event
and copies of any communications with all Governmental Authorities or any
Multiemployer Plan with respect to such ERISA Event;
(vi)promptly following any reasonable request by the Administrative Agent or any
Lender, all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer,” anti-money laundering and sanctions rules and
regulations, including the PATRIOT Act;
(vii)within three (3) Business Days after a Responsible Officer of the Borrower
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, directly
affecting in any material respect the Collateral (taken as a whole), the
Facility Documents, or any Secured Party’s interest in the Collateral; and


72

--------------------------------------------------------------------------------





(viii)with respect to each Obligor of a Collateral Loan that is not a Broadly
Syndicated Loan, subject to any confidentiality obligations: (1) within ten (10)
Business Days of the completion of the Servicer’s portfolio review of such
Obligor (which, for each Obligor shall occur no less frequently than four (4)
times per calendar year) (I) the most recent financial reporting packages that
correspond to such portfolio review with respect to such Obligor and with
respect to each related Collateral Loan (including any attached or included
information, statements and calculations) received as of the date of the
Servicer’s most recent portfolio review and (II) the internal “watch list”
prepared by the Servicer with respect to each Obligor and (2) upon demand by the
Administrative Agent, such other information as the Administrative Agent may
reasonably request with respect to any Collateral Loan or Obligor (to the extent
reasonably available to the Servicer and subject to any confidentiality
obligations).
(e)Access to Records and Documents. It shall permit the Administrative Agent (or
any Person designated by the Administrative Agent as its agent or
representative, subject to delivery of standard confidentiality agreements) to,
upon reasonable advance notice and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals: (i) its books, records
and accounts relating to its business, financial condition, operations, assets
and its performance under the Facility Documents and the Related Documents and
to discuss the foregoing with its and such Person’s officers, partners,
employees and accountants, and (ii) the Related Documents with respect to the
Collateral; provided that, so long as no Event of Default has occurred, the
Borrower shall be responsible for all costs and expenses for only one such visit
per fiscal year by the Lenders and the Administrative Agent. The Administrative
Agent shall be permitted to schedule such visits on behalf of the Lenders and
shall (1) coordinate in good faith with the Lenders to determine dates which are
acceptable to a majority of the Lenders and whenever possible occur on one such
date as a single group and (2) provide 10 days’ prior notice to the Lenders of
any such visit and any Lender shall be permitted to accompany the Administrative
Agent in such visit.
(f)Use of Proceeds. It shall use the proceeds of each Advance made hereunder
solely:
(i)to fund or pay the purchase price of Collateral Loans or Eligible Investments
acquired by the Borrower in accordance with the terms and conditions set forth
herein (it being understood that the Borrower may request an Advance to fund the
applicable Advance Rate of one or more Collateral Loans either on the date of
acquisition or at a later time during the Reinvestment Period pursuant to
Article II);
(ii)to fund additional extensions of credit under Revolving Collateral Loans and
Delayed Drawdown Collateral Loans purchased in accordance with the terms of this
Agreement;
(iii)to fund the Revolving Reserve Account on or prior to the Facility
Termination Date to the extent the Revolving Reserve Account is required to be
funded pursuant to Section 8.04 (and the Borrower shall submit a Notice of
Borrowing requesting a Borrowing of Advances for a Borrowing Date falling no
more than five and no less than one Business Day prior to the Facility
Termination Date with a Requested Amount sufficient to fully fund the Revolving
Reserve Account under Section 8.04); and
(iv)to make Permitted Distributions or Permitted RIC Distributions.
Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X.
(g)[Reserved].


73

--------------------------------------------------------------------------------





(h)Opinions as to Collateral. On or before each five year anniversary of the
Closing Date, at the request of the Administrative Agent, it shall furnish to
the Agents an opinion of counsel addressed to the Agents and the Borrower
relating to the continued perfection of the security interest granted by the
Borrower to the Collateral Agent hereunder.
(i)No Other Business. It shall not engage in any business or activity other than
borrowing Advances pursuant to this Agreement, funding, acquiring, owning,
holding, administering, selling, enforcing, lending, exchanging, redeeming,
pledging, contracting for the management of and otherwise dealing with
Collateral Loans, Eligible Investments and the Collateral in connection
therewith and entering into and performing its obligations under the Facility
Documents, any applicable Related Documents and any other agreement contemplated
by this Agreement.
(j)Tax Matters. It shall remain a disregarded entity for U.S. federal income tax
purposes.
(k)Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as special counsel to the Borrower, issued on the
Closing Date and relating to the issues of substantive consolidation.
Section 5.02 Covenants of the Servicer. The Servicer covenants and agrees that,
until the Collection Date:
(a)Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
with all Applicable Laws relative to the conduct of its business or to its
assets, except where the failure to do so does not and would not have a Material
Adverse Effect, (ii) preserve and keep in full force and effect its legal
existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party and its Constituent Documents and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary to properly carry out its business
and the transactions contemplated to be performed by it under the Facility
Documents to which it is a party and its Constituent Documents, except, in the
case of this clause (v), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(b)Enforcement. It shall not take any action that would release any Obligor from
any of such Obligor’s covenants or obligations under any instrument or agreement
included in the Collateral, except in the case of (A) repayment of Collateral
Loans in accordance with the applicable Related Documents, (B) subject to the
terms of this Agreement, (1) amendments to Collateral Loans in accordance with
the Servicing Standard and (2) actions taken in connection with the work out or
restructuring of any Collateral Loan in accordance with the provisions hereof,
and (C) other actions by the Servicer required hereby or otherwise to the extent
not prohibited by, or in conflict with, this Agreement.
(c)Further Assurances. It shall promptly upon the reasonable request of either
Agent or the Required Lenders (through the Administrative Agent), at its
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
perfected security interest in the Collateral pledged by the Borrower for the
benefit of the Secured Parties free and clear of any Liens (other than Permitted
Liens). At the reasonable request of either Agent or the Required Lenders
(through the Administrative Agent), it shall promptly take, at the Borrower’s
expense, such further action in order to establish and protect the rights,
interests and remedies created or intended to be created under this Agreement in
favor of the Secured Parties in the Collateral, including all actions which are
necessary to


74

--------------------------------------------------------------------------------





(x) enable the Secured Parties to enforce their rights and remedies under this
Agreement and the other Facility Documents, and (y) effectuate the intent and
purpose of, and to carry out the terms of, the Facility Documents.
(d)Other Information. It shall provide to the Administrative Agent or cause to
be provided to the Administrative Agent:
(i)within two (2) Business Days after a Responsible Officer of the Servicer
obtains actual knowledge of the occurrence and continuance of any (A) Default,
(B) Event of Default, (C) Potential Servicer Removal Event, (D) Servicer Removal
Event, (E) event or occurrence that has resulted or could reasonably be expected
to result in a Material Adverse Effect, (F) Revaluation Event, (G) receipt of
notice from the agent on a Collateral Loan that the related Obligor has
defaulted (beyond applicable grace periods) in the payment of principal or
interest or (H) Collateral Loan that ceases to be an Eligible Collateral Loan, a
certificate of a Responsible Officer of the Servicer setting forth the details
thereof and the action which the Servicer is taking or proposes to take with
respect thereto;
(ii)from time to time such additional information regarding the Collateral
(including reasonably detailed calculations of each Coverage Test) as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably request if reasonably available without undue burden or expense;
(iii)a Borrowing Base Calculation Statement (A) within twenty (20) days after
the end of each month, (B) on any date on which the Borrower submits a Notice of
Borrowing and (C) promptly upon request therefor by the Administrative Agent on
any other date;
(iv)promptly following any reasonable request by the Administrative Agent or any
Lender, all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer,” anti-money laundering and sanctions rules and
regulations, including the PATRIOT Act; and
(v)within two (2) Business Days after a Responsible Officer of the Servicer
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, directly and adversely affecting the in any material respect the
Collateral (taken as a whole), the Facility Documents, or any Secured Party’s
interest in the Collateral, in each case except to the extent the foregoing does
not and would not have a Material Adverse Effect.
(e)Access to Records and Documents. It shall permit the Administrative Agent (or
any Person designated by the Administrative Agent as its agent or
representative, subject to delivery of standard confidentiality agreements) to,
upon reasonable advance notice and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals its books, records and
accounts relating to the Collateral, the Borrower, the Facility Documents and
the performance of the Servicer under the Facility Documents and to discuss the
foregoing with its and such Person’s officers, partners, employees and
accountants; provided that so long as no Event of Default has occurred the
Borrower shall be responsible for all costs and expenses for only one such visit
per fiscal year by the Lenders and the Administrative Agent. The Administrative
Agent shall be permitted to schedule such visits on behalf of the Lenders and
shall (1) coordinate in good faith with the Lenders to determine dates which are
acceptable to a majority of the Lenders and whenever possible occur on one such
date as a single group and (2) provide 10 days’ prior notice to the Lenders of
any such visit and any Lender shall be permitted to accompany the Administrative
Agent in such visit.


75

--------------------------------------------------------------------------------





(f)Information and Reports. Each Notice of Borrowing, each Monthly Report and
all other written information, reports, certificates and statements furnished by
or on behalf of it to any other Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified;
provided that solely with respect to information furnished by the Servicer which
was provided to the Servicer from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct to the actual
knowledge of the Servicer; provided further that, with respect to projected
financial information, the Servicer represents only that such information
represents the Servicer’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Servicer believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(g)Collections. It shall direct any agent or administrative agent for any
Collateral Loan to remit all payments and collections with respect to such
Collateral Loan and, if applicable, to direct the Obligor with respect to such
Collateral Loan to remit all such payments and collections with respect to such
Collateral Loan directly to the Collection Account.
(h)Priority of Payments. It shall instruct the Collateral Agent to apply all
Interest Proceeds and Principal Proceeds solely in accordance with the Priority
of Payments and the other provisions of this Agreement.
(i)Anti-Corruption Laws and Sanctions. The Servicer shall maintain and shall
ensure that its Affiliates maintain policies and procedures designed to prevent
violation of any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction.
The Servicer shall not, directly or indirectly, use the proceeds of the loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, sister company, joint venture partner or any other Person (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, a Sanctioned Person or
Sanctioned Country, or (ii) in any other manner that would result in a violation
of Sanctions, any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction
by any Person (including any Person participating in the loan hereunder, whether
as underwriter, advisor, investor, lender, hedge provider, facility or security
agent or otherwise).
Section 5.03 Negative Covenants of the Borrower. The Borrower covenants and
agrees that, until the Collection Date:
(a)Restrictive Agreements. It shall not enter into or suffer to exist or permit
to become effective any agreement that prohibits, limits or imposes any
condition upon its ability to create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) upon any of its property or revenues constituting
Collateral, whether now owned or hereafter acquired, to secure its obligations
under the Facility Documents other than this Agreement and the other Facility
Documents.
(b)Liquidation; Merger; Sale of Collateral. It shall not consummate any plan of
liquidation, dissolution, partial liquidation, merger or consolidation (or
suffer any liquidation, dissolution or partial liquidation) nor sell, transfer,
exchange or otherwise dispose of any of its assets, or enter into an agreement
or commitment to do so or enter into or engage in any business with respect to
any part of its assets, except as expressly permitted by this Agreement and the
other Facility Documents (including in connection with the repayment in full of
the Obligations).


76

--------------------------------------------------------------------------------





(c)Amendments to Constituent Documents, Etc. Without the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
(i) it shall not amend, modify or take any action inconsistent with its
Constituent Documents and (ii) it will not amend, modify or waive in any
material respect any term or provision in any Facility Document (other than in
accordance with any provision thereof requiring the consent of the
Administrative Agent or all or a specified percentage of the Lenders).
(d)ERISA. It shall not establish or incur any liability or obligation with
respect to any Plan or Multiemployer Plan and no member of the ERISA Group shall
establish or incur any liability or obligation with respect to any Plan or
Multiemployer Plan that in each case would reasonably be expected to result in a
Material Adverse Effect.
(e)Liens. It shall not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any of its assets
now owned or hereafter acquired by it at any time, except for Permitted Liens or
as otherwise expressly permitted by this Agreement and the other Facility
Documents.
(f)Margin Requirements; Covered Transactions. It shall not (i) extend credit to
others for the purpose of buying or carrying any Margin Stock in such a manner
as to violate Regulation T or Regulation U or (ii) use all or any part of the
proceeds of any Advance, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the
provisions of the Regulations of the Board of Governors, including, to the
extent applicable, Regulation U and Regulation X.
(g)Changes to Filing Information; Change of Location of Underlying Instruments.
It shall not change its name or its jurisdiction of organization from that
referred to in Section 4.01(a), unless it gives thirty (30) days’ prior written
notice to the Agents and takes all actions that the Administrative Agent or the
Required Lenders (through the Administrative Agent) reasonably request and
determine to be necessary to protect and perfect the Collateral Agent’s
perfected security interest in the Collateral. It shall not, without the prior
consent of the Administrative Agent, consent to the Collateral Agent moving any
Certificated Securities or Instruments, unless the Borrower has given at least
ten (10) days’ written notice to the Administrative Agent and has taken all
actions required under the UCC of each relevant jurisdiction in order to ensure
that the Collateral Agent’s first priority perfected security interest (subject
to Permitted Liens) continues in full effect.
(h)Transactions with Affiliates. Except as may be otherwise required or
permitted by the Loan Sale Agreement, it shall not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with any
of its Affiliates (including sales of Defaulted Collateral Loans and other
Collateral Loans), unless (x) such transaction is upon terms no less favorable
to the Borrower than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate (it being agreed that any purchase or
sale at par shall be deemed to comply with this provision) or (y) the Borrower
has received the prior written consent of the Administrative Agent with respect
to such transaction. Notwithstanding the foregoing or anything to the contrary
contained herein, nothing herein prohibits the Borrower from (i) transferring or
distributing the Collateral Loans to the Equityholder or an Affiliate of the
Equityholder, as applicable, in accordance with Article X, (ii) making Permitted
Distributions (in accordance with the definition thereof) or (iii) making
Permitted RIC Distributions (in accordance with the definition thereof) to the
Equityholder.
(i)Investment Company Restriction. It shall not and shall not permit the pool of
Collateral to become required to register as an “investment company” under the
Investment Company Act.
(j)Anti-Corruption and Sanctions. The Borrower shall maintain and shall ensure
that its Affiliates maintain policies and procedures designed to prevent
violation of any applicable anti-bribery, anti-


77

--------------------------------------------------------------------------------





corruption, anti-terrorism or anti-money laundering laws, regulations or rules
in any applicable jurisdiction. The Borrower shall not, directly or indirectly,
use the proceeds of the loan hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, sister company, joint venture partner
or any other Person (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is, a
Sanctioned Person or Sanctioned Country, or (ii) in any other manner that would
result in a violation of Sanctions, any applicable anti-bribery,
anti-corruption, anti-terrorism or anti-money laundering laws, regulations or
rules in any applicable jurisdiction by any Person (including any Person
participating in the loan hereunder, whether as underwriter, advisor, investor,
lender, hedge provider, facility or security agent or otherwise).
(k)[Reserved].
(l)Indebtedness; Guarantees; Securities; Other Assets. It shall not incur or
assume any Indebtedness other than (i) pursuant to or as expressly permitted by
this Agreement and the other Facility Documents, including expenses payable in
the ordinary course of business or (ii) pursuant to customary indemnification,
expense reimbursement and similar provisions under the Related Documents. It
shall not acquire any Collateral Loan or other property other than as expressly
permitted under the Facility Documents, it being understood and agreed that the
Borrower shall be permitted to acquire Collateral Loans from the Servicer, the
Equityholder and/or their Affiliates and from unaffiliated third parties.
(m)Validity of this Agreement. It shall not (i) except in connection with any
transaction permitted hereunder, take any action or omit to take any action, the
result of which would permit the validity or effectiveness of any Facility
Document or any grant of Collateral under this Agreement to be impaired, or
permit the Lien of this Agreement to be amended, hypothecated, subordinated,
terminated or discharged, or take any action or omit to take any action, the
result of which would permit any Person to be released from any covenant or
obligation with respect to this Agreement and (ii) except as permitted by any
Facility Document, take any action that would permit the Lien of this Agreement
not to constitute a valid first priority perfected security interest in the
Collateral (subject to Permitted Liens).
(n)Subsidiaries. It shall not have or permit the formation of any subsidiaries,
except (i) in connection with the receipt of equity securities with respect to a
Collateral Loan or Eligible Investments or (ii) Tax Blocker Subsidiaries.
(o)Name. It shall not conduct business under any name other than its own.
(p)Employees. It shall not have any employees (other than officers or directors,
to the extent they are employees).
(q)Non-Petition. It shall not be party to any agreements under which it has any
material obligation or liability (direct or contingent) without using
commercially reasonable efforts to include customary “non-petition” and “limited
recourse” provisions therein (and shall not amend or eliminate such provisions
in any agreement to which it is party), except for loan agreements, related loan
documents, any agreements related to the purchase and sale of any Collateral
Loan which contain customary (as determined by the Servicer) purchase or sale
terms or which are documented using customary (as determined by the Servicer)
loan trading documentation in connection with the Collateral Loans and any
agreement that does not impose a material obligation on the Borrower and that is
of a type that customarily does not include “non-petition” or “limited recourse”
provisions (including customary service contracts and engagement letters entered
into with third party service providers (including independent accountants and
providers of independent managers)).


78

--------------------------------------------------------------------------------





(r)Certificated Securities. It shall not acquire or hold any Certificated
Securities in bearer form in a manner that does not satisfy the requirements of
United States Treasury Regulations section 1.165-12(c) (as determined by the
Servicer).
Section 5.04 Covenants of the Equityholder. The Equityholder covenants and
agrees that, until the Collection Date:
(a)Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
except where the failure to do so does not and would not have a Material Adverse
Effect, with all Applicable Laws relative to the conduct of its business or to
its assets, (ii) preserve and keep in full force and effect its legal existence,
(iii) preserve and keep in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, (iv) comply with
the terms and conditions of each Facility Document to which it is a party and
its Constituent Documents and (v) obtain, maintain and keep in full force and
effect all Governmental Authorizations, Private Authorizations and Governmental
Filings which are necessary to properly carry out its business and the
transactions contemplated to be performed by it under the Facility Documents to
which it is a party and its Constituent Documents, except, in the case of
clause (v), where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.
(b)Other Information. It shall provide to the Administrative Agent or cause to
be provided to the Administrative Agent (with enough additional copies for each
Lender) promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer,” anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act.
(c)Anti-Corruption Laws and Sanctions. The Equityholder shall maintain and shall
ensure that its Affiliates maintain policies and procedures designed to prevent
violation of any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction.
The Equityholder shall not, directly or indirectly, use the proceeds of the loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, sister company, joint venture partner or any other Person (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, a Sanctioned Person or
Sanctioned Country, or (ii) in any other manner that would result in a violation
of Sanctions, any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction
by any Person (including any Person participating in the loan hereunder, whether
as underwriter, advisor, investor, lender, hedge provider, facility or security
agent or otherwise).
(d)Separateness. The Equityholder shall not take any action that causes, or omit
to take any action that results in, the Borrower’s failure to comply with any of
its covenants in Section 5.05 and the Equityholder shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as special counsel to the Borrower, issued on the
Closing Date and relating to the issues of substantive consolidation.
(e)Liens. The Equityholder shall neither pledge (nor permit to be pledged) the
equity interests in the Borrower nor otherwise permit any equity interests of
the Borrower to be subject to a Lien other than Permitted Liens.
Section 5.05 Certain Undertakings Relating to Separateness. Without limiting
any, and subject to all, other covenants of the Borrower, the Equityholder and
the Servicer contained in this Agreement, the


79

--------------------------------------------------------------------------------





Borrower (the Servicer in acting on behalf or for the benefit of the Borrower
and the Equityholder in acting on behalf of the Borrower as the equityholder in
the Borrower) shall conduct its business and operations separate and apart from
that of any other Person (including the Equityholder and any of their
Affiliates) and in furtherance of the foregoing:
(a)The Borrower shall maintain its accounts, financial statements, books,
accounting and other records, and other documents separate from those of any
other Person; provided that the Borrower may be consolidated into the
Equityholder solely for tax and accounting purposes.
(b)The Borrower shall not commingle or pool any of its funds or assets with
those of the Servicer, the Equityholder or any of their Affiliates or any other
Person, and it shall hold all of its assets in its own name, except as otherwise
permitted or required under the Facility Documents.
(c)The Borrower shall conduct its own business in its own name and, for all
purposes, shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any Person (although, in connection
with certain financial reporting, regulatory filings, advertising and marketing,
it may be identified as a subsidiary of the Equityholder of OFS).
(d)The Borrower shall pay its own debts, liabilities and expenses (including
overhead expenses, if any) only out of its own assets as the same shall become
due; provided, however, in its capacity as Servicer, OFS may from time to time
advance expenses of the Borrower for which OFS is later reimbursed pursuant to
the Priority of Payments.
(e)The Borrower has observed, and shall observe, all (A) limited liability
company formalities and (B) other organizational formalities, in each case to
the extent necessary or advisable to preserve its separate existence (although,
in connection with certain financial reporting, regulatory filings, advertising
and marketing, it may be identified as a subsidiary of the Equityholder or OFS),
and shall preserve its existence, and it shall not, nor shall it permit any
Affiliate or any other Person to, amend, modify or otherwise change its
operating agreement in a manner that would adversely affect the existence of the
Borrower as a bankruptcy-remote special purpose entity. The Borrower shall have
at least one Independent Manager at all times (subject to the time periods for
replacement of Independent Managers that have resigned or have been removed set
forth in the Borrower’s Constituent Documents).
(f)The Borrower shall not (A) guarantee, become obligated for, or hold itself or
its credit out to be responsible for or available to satisfy, the debts or
obligations of any other Person or (B) control the decisions or actions
respecting the daily business or affairs of any other Person, except as
permitted by or pursuant to the Facility Documents.
(g)The Borrower shall, at all times, hold itself out to the public as a legal
entity separate and distinct from any other Person (although, in connection with
certain financial reporting, advertising and marketing, it may be identified as
a subsidiary of the Equityholder or OFS); provided that the assets of the
Borrower may be consolidated for accounting purposes and included in
consolidated financial statements of the Equityholder and/or the Servicer as
required by GAAP or applicable law.
(h)The Borrower shall not identify itself as a division of any other Person.
(i)The Borrower shall maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or any other Person.
(j)Except as may be provided in the Facility Documents, any transaction between
the Borrower and its Affiliates shall be on arm’s length terms.


80

--------------------------------------------------------------------------------





(k)Except as permitted by, or pursuant to, the Facility Documents, the Borrower
shall not grant a security interest or otherwise pledge its assets for the
benefit of any other Person (other than its pledge of the Collateral hereunder
to the Collateral Agent for the benefit of the Secured Parties).
(l)The Borrower shall not acquire any securities or debt instruments of the
Equityholder, the Servicer, any Affiliates of the foregoing or any other Person,
except (i) in connection with the receipt of equity securities with respect to a
Collateral Loan or Eligible Investments or (ii) equity interests in any Tax
Blocker Subsidiary.
(m)The Borrower shall not make loans or advances to any Person, except for the
Collateral Loans and as permitted by or pursuant to the Facility Documents.
(n)The Borrower shall make no transfer of its Collateral Loans, except as
permitted by or pursuant to the Facility Documents.
(o)The Borrower shall file its own tax returns separate from those of any other
Person or entity, except to the extent that the Borrower is not required to file
tax returns under Applicable Law or is not permitted to file its own tax returns
separate from those of any other Person.
(p)The Borrower shall, to the extent used in its business, use separate
stationery, invoices and checks.
(q)The Borrower shall correct any known misunderstanding regarding its separate
identity.
(r)The Borrower shall maintain adequate capital in light of its contemplated
business operations.
(s)The Borrower shall at all times be organized as a single-purpose entity with
Constituent Documents substantially similar to those in effect on the Closing
Date.
(t)The Borrower shall at all times conduct its business so that any assumptions
made with respect to the Borrower in any “substantive non-consolidation” opinion
delivered in connection with the Facility Documents will continue to be true and
correct in all material respects.




ARTICLE VI
EVENTS OF DEFAULT
Section 6.01 Events of Default. “Event of Default,” wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):
(a)a default in the payment, when due and payable, of (x) any principal in
respect of the Advances or (y) any other payment required to be made to the
Administrative Agent or any Lender pursuant to this Agreement or any other
Facility Document and if such date is not the Final Maturity Date, such default,
solely in the case of this clause (y), has not been cured within three (3)
Business Days after written notice


81

--------------------------------------------------------------------------------





thereof by the Administrative Agent; provided, that, solely in the case of
clause (y) on a date other than on the Final Maturity Date resulting solely from
an administrative error or omission by the Administrative Agent, the Collateral
Agent, the Securities Intermediary or any paying agent, such default continues
for a period of five (5) Business Days after the Administrative Agent, the
Collateral Agent or the Securities Intermediary receives written notice or a
Responsible Officer of such party has actual knowledge of such administrative
error or omission;
(b)any failure by the Borrower to deposit or credit, or to deliver for deposit,
in the Covered Accounts any amount required hereunder to be so deposited
credited or delivered by it, on or before the date occurring three (3) Business
Days after the date such deposit or distribution is required to be made by the
Servicer; provided that in the case of a failure to make such deposit or credit
due to an administrative error or omission by the Administrative Agent or
Collateral Agent, such failure continues for three (3) Business Days after the
Administrative Agent or the Collateral Agent receives written notice or has
actual knowledge of such administrative error or omission and has provided
notice of such failure to the Borrower;
(c)the Borrower or the pool of Collateral becomes an investment company required
to be registered under the Investment Company Act;
(d)except as otherwise provided in this Section 6.01, a default in the
performance, or breach, of any covenant or agreement of the Borrower or
Equityholder under this Agreement or the other Facility Documents to which it is
a party (it being understood, without limiting the generality of the foregoing,
that any failure to meet any Concentration Limitation or Coverage Test is not an
Event of Default under this clause (d)), or the failure of any representation or
warranty of the Borrower or the Equityholder made in this Agreement or in any
other Facility Document to be correct, in each case, in all material respects
when the same shall have been made, and the continuation of such default, breach
or failure for a period of thirty (30) days after the earlier of (i) written
notice to the Borrower and the Servicer (which may be by e-mail) by either
Agent, and (ii) a Responsible Officer of the Borrower or the Servicer has
acquired actual knowledge thereof; provided that if such default, breach or
failure cannot be cured, such Event of Default shall occur immediately after
receipt by the Borrower of such written notice from the Administrative Agent;
provided, further, that, for the avoidance of doubt, to the extent the
Equityholder purchases or substitutes (in accordance with the provisions of the
Loan Sale Agreement) an Eligible Collateral Loan for a Collateral Loan for which
the representation in Section 4.01(r) was breached, such breach will be deemed
cured hereunder);
(e)the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens or any sale, assignment, disposition or
other transaction not prohibited by this Agreement);
(f)the Borrower assigns any of its rights, obligations, or duties under the
Facility Documents without the prior written consent of each Lender;
(g)[Reserved];
(h)(i) any Facility Document or any material provision thereof shall (except in
accordance with its terms) terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of the Borrower, the
Equityholder or the Servicer, (ii) the Borrower, the Equityholder, the Servicer
or any Governmental Authority shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder, or (iii) any
Lien securing any obligation under any Facility Document shall, in whole or in
part, cease to be a first priority perfected security interest of the Collateral
Agent, except as otherwise permitted in accordance with the Facility Documents
(subject to Permitted Liens);


82

--------------------------------------------------------------------------------





(i)an Insolvency Event relating to the Borrower or the Equityholder;
(j)failure to reduce the Advances to $0 by the Final Maturity Date;
(k)on any Monthly Report Determination Date, the Interest Coverage Ratio Test is
not satisfied and such failure shall continue for three (3) Business Days;
(l)the occurrence of an OC Ratio Breach and such OC Ratio Breach remains
unremedied for a period of 10 consecutive Business Days without being cured;
(m)the rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $100,000, with respect to the Borrower (net
of amounts covered by insurance), or $1,000,000, with respect to the
Equityholder (net of amounts covered by insurance), and the Borrower or
Equityholder, as applicable, shall not have either (i) discharged or provided
for the discharge of any such judgment, decree or order in accordance with its
terms or (ii) perfected a timely appeal of such judgment, decree or order and
caused the execution of same to be stayed during the pendency of the appeal, in
each case, within sixty (60) days from the date of entry thereof;
(n)the Borrower fails to have at least one Independent Manager; provided that
the resignation of an Independent Manager or the removal of an Independent
Manager for “cause” shall not affect this clause (n) unless the Borrower fails
to appoint a new Independent Manager within ten (10) Business Days of the
effective date of such removal or resignation;
(o)any Monthly Report or Payment Date Report shall fail to be delivered when due
and such failure shall continue for three (3) Business Days after receipt of
written notice thereof;
(p)a Servicer Removal Event occurs;
(q)(i) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6321 of the Code with regard to any asset of the Borrower and such Lien
shall not have been released within five (5) Business Days or (ii) the PBGC
shall file notice of a Lien pursuant to Section 4068 of ERISA with regard to any
asset of the Borrower and such Lien shall not have been released within five (5)
Business Days;
(r)the failure of the Equityholder, the Borrower or any of the Borrower’s
subsidiaries to make any payment when due (after giving effect to any related
grace period set forth in the related agreements) under one or more agreements
for borrowed money to which it is a party in an amount in excess of $100,000,
with respect to the Borrower and its subsidiaries, or $1,000,000, with respect
to the Equityholder, whether or not such failure is waived pursuant to the
related agreement;
(s)[reserved];
(t)the Borrower or Equityholder shall have made payments to settle any
litigation, claim or dispute totaling more than, in the aggregate, $100,000,
with respect to the Borrower and its subsidiaries, or $1,000,000, with respect
to the Equityholder; or
(u)the Borrower shall fail to qualify as a bankruptcy-remote entity based on
customary criteria such that Borrower’s special counsel or any other reputable
counsel could no longer render a substantive non-consolidation opinion with
respect to the Borrower.


83

--------------------------------------------------------------------------------





Upon a Responsible Officer of the Borrower or the Servicer obtaining actual
knowledge of the occurrence of an Event of Default, each of the Borrower and the
Servicer shall promptly (and in any event within two (2) Business Days) notify
each other and the Agents, specifying each specific Event of Default that has
then occurred as well as all other Events of Default that are then known to be
continuing. Upon the occurrence of an Event of Default actually known to a
Responsible Officer of the Collateral Agent, the Collateral Agent shall promptly
notify the Administrative Agent (which will notify the Lenders promptly) of such
Event of Default in writing.
Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Facility Documents, including Article VII, and the rights and remedies of a
secured party under Applicable Law, including the UCC, the Administrative Agent
shall, at the request of, or may with the consent of, the Majority Lenders, by
notice to the Borrower (with a copy to the Collateral Agent and the Collateral
Administrator), do any one or more of the following: (1) declare the Individual
Lender Maximum Funding Amounts to be terminated, whereupon the Individual Lender
Maximum Funding Amounts shall be terminated, and (2) declare the principal of
and the accrued Interest on the Advances and all other Obligations whatsoever
payable by the Borrower hereunder to be forthwith due and payable, whereupon
such amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby waived by the
Borrower; provided that, upon the occurrence of any Event of Default described
in clause (i) of this Section 6.01, the Individual Lender Maximum Funding
Amounts shall automatically terminate and the Advances and all such other
amounts shall automatically become due and payable, without any further action
by any party.
In addition, upon the occurrence and during the continuation of an Event of
Default (and with respect to the remedy provided in clause (w) below, upon the
occurrence and during the continuation of an Event of Default described in
clause (p) above), following written notice by the Administrative Agent
(provided in its sole discretion or at the direction of the Required Lenders) to
the Servicer of the exercise of control rights with respect to the Collateral,
the Administrative Agent may exercise such rights, including: (v) the exercise
of the Servicer’s rights and obligations under the Facility Documents, including
its unilateral power to (A) consent to modifications to Collateral Loans,
(B) take any discretionary action with respect to Collateral Loans and
(C) direct the acquisition, sales and other dispositions of Collateral Loans to
be immediately terminated; (w) subject to delivery of a Servicer Removal Notice,
remove the Servicer and transfer of the Servicer’s rights and obligations under
the Facility Documents to a Replacement Servicer; (x) if the Servicer is not
terminated or otherwise replaced, to require the Servicer to obtain the consent
of the Administrative Agent before agreeing to any modification of any
Collateral Loan, taking any discretionary action with respect to any Collateral
Loan or causing the Borrower to sell or otherwise dispose of any Collateral
Loan; (y) if the Servicer is not terminated or otherwise replaced, to require
the Servicer to cause the Borrower to sell or otherwise dispose of any
Collateral Loan as directed by the Administrative Agent pursuant to
Section 7.03, and (z) with respect to any specific Collateral Loan, to require
the Servicer to take such discretionary action with respect to such Collateral
Loan as directed by the Administrative Agent.
Section 6.02 OC Ratio Posting Payments. Notwithstanding anything to the contrary
in this Agreement, if an OC Ratio Breach has occurred, within ten (10) Business
Days of the occurrence of such OC Ratio Breach, the Equityholder may, but shall
not be required to, cure such condition by making a cash payment into the
Principal Collection Subaccount in an amount (which shall be in increments of
$500,000) that would cause such OC Ratio Breach to be cured after giving effect
to such payment into the Principal Collection Subaccount (any such payment, an
“OC Ratio Posting Payment”).


84

--------------------------------------------------------------------------------





ARTICLE VII


PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT


Section 7.01 Grant of Security. (a)  The Borrower hereby grants, pledges,
transfers and collaterally assigns to the Collateral Agent, for the benefit of
the Secured Parties, as collateral security for all Obligations, a continuing
security interest in, and a Lien upon, all of the Borrower’s right, title and
interest in, to and under, the following property, in each case whether tangible
or intangible, wheresoever located, and whether now owned by the Borrower or
hereafter acquired and whether now existing or hereafter coming into existence
(in each case excluding the Excluded Amounts) (all of the property described in
this Section 7.01(a), excluding the Excluded Amounts, being collectively
referred to herein as the “Collateral”):
(i)all Collateral Loans and Related Documents (including those listed, as of the
Closing Date, in Schedule 3), both now and hereafter owned, including all
Collections and other Proceeds thereon or with respect thereto;
(ii)each Covered Account and all Money and all investment property (including
all securities, all security entitlements with respect to such Covered Account
and all financial assets carried in such Covered Account) from time to time on
deposit in or credited to each Covered Account;
(iii)all interest, dividends, distributions and other Money or property of any
kind distributed in respect of the Collateral Loans of the Borrower, which the
Borrower is entitled to receive, including all Collections in respect of its
Collateral Loans;
(iv)each Facility Document and all rights, remedies, powers, privileges and
claims under or in respect thereto (whether arising pursuant to the terms
thereof or otherwise available to the Borrower at law or equity), including the
right to enforce each such Facility Document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect thereto, to the same extent as the Borrower could but for the
assignment and security interest granted to the Collateral Agent under this
Agreement;
(v)all Cash or Money in possession of the Borrower or delivered to the
Collateral Agent (or its bailee);
(vi)all securities, loans and investments and, in each case as defined in the
UCC, accounts, chattel paper, deposit accounts, instruments, financial assets,
investment property, general intangibles, letter-of-credit rights, and
supporting obligations of the Borrower, and all other property of any type or
nature in which the Borrower has an interest (including the equity interests of
each subsidiary of the Borrower), and all property of the Borrower which is
delivered to the Collateral Agent by or on behalf of the Borrower (whether or
not constituting Collateral Loans or Eligible Investments);
(vii)all Liens, property, guaranties, supporting obligations, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of the assets, investments and properties
described above; and
(viii)all Proceeds of any and all of the foregoing.


85

--------------------------------------------------------------------------------





(b)     All terms used in this Section 7.01 but not defined in Section 1.01
shall have the respective meanings assigned to such terms in the UCC as
applicable.
Section 7.02 Release of Security Interest. Upon the Collection Date or pursuant
to Section 8.08, the Collateral Agent, on behalf of the Secured Parties, shall,
at the expense of the Borrower, promptly execute, deliver and file or authorize
for filing such instruments as the Borrower shall prepare and reasonably request
in order to reassign, release or terminate the Secured Parties’ security
interest in the Collateral. The Secured Parties acknowledge and agree that upon
the sale or disposition of any Collateral by the Borrower in compliance with the
terms and conditions of this Agreement, the security interest of the Secured
Parties in such Collateral shall immediately terminate and the Administrative
Agent shall provide notice thereof to the Collateral Agent and the Collateral
Agent, on behalf of the Secured Parties, shall, at the expense of the Borrower,
execute, deliver and file or authorize for filing such instrument as the
Borrower shall prepare and reasonably request to reflect or evidence such
termination. Any and all actions under this Article VII in respect of the
Collateral shall be without any recourse to, or representation or warranty by
any Secured Party and shall be at the sole cost and expense of the Borrower.
Section 7.03 Rights and Remedies. The Collateral Agent (for itself and on behalf
of the other Secured Parties) shall have all of the rights and remedies of a
secured party under the UCC and other Applicable Law. Solely upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent or its
designees shall, at the written direction of the Administrative Agent or the
Required Lenders acting through the Administrative Agent, (a) instruct the
Borrower to deliver any or all of the Collateral, the Related Documents and any
other document relating to the Collateral to the Collateral Agent or its
designees and otherwise give all instructions for the Borrower regarding the
Collateral; (b) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (c) take control
of the Proceeds of any such Collateral; (d) subject to the provisions of the
applicable Related Documents, exercise any consensual or voting rights in
respect of the Collateral; (e) release, make extensions, discharges, exchanges
or substitutions for, or surrender all or any part of the Collateral;
(f) enforce the Borrower’s rights and remedies with respect to the Collateral;
(g) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral; (h) require that the
Borrower immediately take all actions necessary to cause the liquidation of the
Collateral in order to pay all amounts due and payable in respect of the
Obligations, in accordance with the terms of the Related Documents; (i) redeem
any asset of the Borrower to pay amounts due and payable in respect of the
Obligations; (j) make copies of all books, records and documents relating to the
Collateral; and (k) endorse the name of the Borrower upon any items of payment
relating to the Collateral or upon any proof of claim in bankruptcy against an
account debtor. In the absence of written direction of the Administrative Agent
or the Required Lenders (acting through the Administrative Agent), the
Collateral Agent shall take no action. The Collateral Agent shall not be liable
to the Administrative Agent, the Required Lenders or any other party for any
action taken or omitted to be taken at the direction of the Administrative Agent
or the Required Lenders (acting through the Administrative Agent) or any
inactions in the absence thereof. To the extent permitted by applicable law,
each of the Borrower, the Servicer and the Equityholder waive all claims,
damages and demands it may acquire against the Administrative Agent, the
Collateral Agent and the Secured Parties arising out of the exercise by the
Administrative Agent or the Collateral Agent of any of their rights hereunder,
except for any claims, damages and demands it may have against the
Administrative Agent or the Collateral Agent arising from the bad faith, willful
misconduct or gross negligence of, or breach of this Agreement, any Facility
Document or any Related Document by, the Administrative Agent, the Collateral
Agent, any other Secured Party or any of its their affiliates, or any agents or
employees of the foregoing.
The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of either Agent or the Required Lenders
(acting through the Administrative Agent), it shall execute all documents and
agreements which are necessary or appropriate to have the Collateral to be


86

--------------------------------------------------------------------------------





assigned to the Collateral Agent or its designee. For purposes of taking the
actions described in clauses (a) through (k) of this Section 7.03 the Borrower
hereby irrevocably appoints the Collateral Agent as its attorney-in-fact (which
appointment being coupled with an interest and is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Collateral Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Collateral Agent for the benefit of the Secured Parties, but at
the cost and expense of the Borrower and, except as expressly required by
Applicable Law, without notice to the Borrower. Such appointment shall in no way
impose upon the Collateral Agent any obligation to take any such action unless
specifically directed to do so and subject to the receipt of indemnity from the
Lenders reasonably satisfactory to it.
Each of the Borrower, the Servicer and the Equityholder recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Collateral, by reason of certain prohibitions contained in the Securities Act,
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such item of
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each of the Borrower, the Servicer and the
Equityholder acknowledges and agrees that any such private sale may result in
prices and other terms less favorable to the Administrative Agent or Collateral
Agent on behalf of the Secured Parties than if such sale were a public sale and,
notwithstanding such circumstances, agree that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of being a private sale.
Each of the Borrower, the Servicer and the Equityholder further agrees that a
breach of any of their covenants contained in this Section 7.03 will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 7.03 shall be specifically enforceable against the
Borrower, the Servicer and the Equityholder, and each of the Borrower, the
Servicer and the Equityholder hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under this Agreement or any
defense relating to the Administrative Agent’s willful misconduct or gross
negligence.
Pursuant to the UCC, each of the Borrower, the Servicer and the Equityholder
hereby specifically agrees (x) that it shall not raise any objection to any
Secured Party’s purchase of the Collateral (through bidding on the obligations
or otherwise) and (y) that a foreclosure sale conducted in conformity with the
principles set forth in the No Action Letters promulgated by the SEC staff (1)
shall be considered to be a “public” sale for purposes of the UCC, (2) shall be
considered commercially reasonable notwithstanding that the Secured Party has
not registered or sought to register the Collateral under the Securities Act,
even if the Borrower agrees to pay all costs of the registration process, and
(3) shall be considered to be commercially reasonable notwithstanding that the
Secured Party purchases the Collateral at such a sale.
Each of the Borrower, the Servicer and the Equityholder agrees that neither the
Administrative Agent nor the Collateral Agent shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Collateral sold by the Administrative Agent or the Collateral Agent pursuant to
this Agreement. Each of the Borrower, the Servicer and the Equityholder hereby
agrees that the Administrative Agent or the Collateral Agent shall have the
right to conduct, and shall not incur any liability as a result of, the sale of
any Collateral, or any part thereof, at any sale conducted in a commercially
reasonable manner, it being agreed by the parties hereto that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value. The Borrower, the Servicer and the Equityholder hereby waive any
claims against the Administrative Agent and the Collateral Agent arising by
reason of the fact that the price at which any of the Collateral may have been
sold at a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Borrower’s
obligations under this


87

--------------------------------------------------------------------------------





Agreement, even if the Administrative Agent or the Collateral Agent accepts the
first bid received and does not offer any Collateral to more than one bidder,
provided that Administrative Agent or the Collateral Agent has acted in a
commercially reasonable manner in conducting such private sale. Without in any
way limiting the Administrative Agent’s or the Collateral Agent’s right to
conduct a foreclosure sale in any manner which is considered commercially
reasonable, each of the Borrower, the Servicer and the Equityholder hereby
agrees that any foreclosure sale conducted in accordance with the following
provisions shall be considered a commercially reasonable sale, and each of the
Borrower, the Servicer and the Equityholder hereby irrevocably waives any right
to contest any such sale conducted in accordance with the following provisions:
(1)    the Administrative Agent or the Collateral Agent conducts such
foreclosure sale in the State of New York;
(2)    such foreclosure sale is conducted in accordance with the laws of the
State of New York; and
(3)    not more than thirty days before, and not less than three Business Days
in advance of such foreclosure sale, the Administrative Agent or the Collateral
Agent notifies the Borrower, the Servicer and the Equityholder at the address
set forth herein of the time and place of such foreclosure sale.
In connection with the sale of the Collateral following the acceleration of the
Obligations, the Equityholder, the Servicer and their respective Affiliates
shall have the right to purchase any or all of the Collateral, in each case by
paying to the Collateral Agent in immediately available funds, an amount equal
to all outstanding Obligations. If the Equityholder, the Servicer and their
respective Affiliates fail to exercise this purchase right within ten (10) days
following such acceleration of the Obligations, then such contractual rights
shall be irrevocably forfeited by the Equityholder, the Servicer and all
Affiliates thereof, but nothing herein shall prevent the Equityholder, the
Servicer or their respective Affiliates from bidding at any sale of such
Collateral.
Notwithstanding anything in this Section 7.03 to the contrary, the Collateral
Agent shall be under no duty or obligation to take any affirmative action to
exercise or enforce any power, right or remedy available to it under this
Agreement unless and to the extent expressly so directed by the Administrative
Agent, the Required Lenders or the Majority Lenders, as applicable; provided
that the Collateral Agent shall not be required to take any action hereunder at
the direction of the Administrative Agent or any Secured Party if such action
would, in the reasonable determination of the Collateral Agent (x) be in
violation of or contrary to applicable law or any provisions of this Agreement
or other Facility Document or (y) expose the Collateral Agent to liability
unless it has received reasonably satisfactory indemnity with respect thereto.
All sums paid or advanced by the Collateral Agent in connection with the
foregoing and all out-of-pocket costs and expenses (including reasonable and
documented attorneys’ fees and expenses) incurred in connection therewith,
together with interest thereon at the Post-Default Rate from the date of payment
until repaid in full, shall be paid by the Borrower to the Collateral Agent from
time to time on demand in accordance with the Priority of Payments and shall
constitute and become a part of the Obligations secured hereby.
Section 7.04 Remedies Cumulative. Each right, power, and remedy of the Agents
and the other Secured Parties, or any of them, as provided for in this Agreement
or in the other Facility Documents or now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power, or remedy provided for in this
Agreement or in the other Facility Documents or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise or beginning of the
exercise by either of the Agents or any other Secured Party of any one or more
of such rights,


88

--------------------------------------------------------------------------------





powers, or remedies shall not preclude the simultaneous or later exercise by
such Persons of any or all such other rights, powers, or remedies.
Section 7.05 Related Documents. (a)  Each of the Borrower and the Servicer
hereby agrees that, to the extent not expressly prohibited by the terms of the
Related Documents, after the occurrence and during the continuance of an Event
of Default, it shall (i) upon the written request of the Administrative Agent,
promptly forward to such Person all material information and notices which it
receives under or in connection with the Related Documents relating to the
Collateral, (ii) upon the written request of the Administrative Agent, promptly
forward to the Administrative Agent any reasonably requested information
relating to any specified Collateral Loans and (iii) upon the written request of
either Agent, act and refrain from acting in respect of any request, act,
decision or vote under or in connection with the Related Documents relating to
the Collateral only in accordance with the direction of the Administrative Agent
(in its reasonable discretion).
(b)     The Borrower agrees that, to the extent the same shall be in the
Borrower’s possession, it will hold all Related Documents relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of the Administrative Agent following the occurrence and during
the continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee. In addition, in
accordance with the Custodian Agreement, promptly (and in any event, within five
(5) Business Days) following its acquisition of any Collateral Loan, the
Borrower shall deliver to the Custodian, to the extent applicable, copies of the
Related Documents.
Section 7.06 Borrower Remains Liable. (a)  Notwithstanding anything herein to
the contrary, (i) the Borrower shall remain liable under the contracts and
agreements included in and relating to the Collateral (including the Related
Documents) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed, and (ii) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.
(b)     No obligation or liability of the Borrower is intended to be assumed by
the Administrative Agent or any other Secured Party under or as a result of this
Agreement or the other Facility Documents, or the transactions contemplated
hereby or thereby, including under any Related Document or any other agreement
or document that relates to Collateral and, to the maximum extent permitted
under provisions of Law, the Administrative Agent and the other Secured Parties
expressly disclaim any such assumption.
Section 7.07 Protection of Collateral. The Borrower shall from time to time
execute, deliver, file and/or authorize the filing of all UCC-1 financing
statements and continuation statements and the equivalent thereof in any
applicable foreign jurisdiction, if applicable, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable to secure the rights and remedies of the Secured Parties hereunder and
to:
(a)grant security more effectively on all or any portion of the Collateral;
(b)maintain, preserve and perfect any grant of security made or to be made by
this Agreement including the first priority nature of the Lien granted hereunder
or to carry out more effectively the purposes hereof;
(c)perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement (including any and all actions necessary as a result of
changes in Law);
(d)enforce any of the Collateral or other instruments or property included in
the Collateral;


89

--------------------------------------------------------------------------------





(e)preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral against the claims of
all third parties; and
(f)pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Collateral.
The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement and continuation
statement and the equivalent thereof in any applicable foreign jurisdiction, if
applicable, and all other instruments, and take all other actions, required
pursuant to this Section 7.07 if the Borrower fails to take any such action
within ten (10) Business Days after either Agent’s request therefor. The
Borrower further authorizes the Collateral Agent to file UCC-1 financing
statements or the equivalent thereof in any foreign jurisdiction, if applicable,
that name the Borrower as debtor and the Collateral Agent as secured party and
that describes “all assets in which the debtor now or hereafter has rights” as
the Collateral in which the Collateral Agent has a grant of security hereunder.
Such designation set forth in this Section 7.07 shall not impose upon the
Collateral Agent or the Administrative Agent or any other Secured Party, or
release or diminish, the Borrower’s obligations under this Section 7.07.


90

--------------------------------------------------------------------------------





ARTICLE VIII


ACCOUNTS, ACCOUNTINGS AND RELEASES
Section 8.01 Collection of Money. Except as otherwise expressly provided herein,
the Administrative Agent may and the Collateral Agent shall at the direction of
the Administrative Agent demand payment or delivery of, and shall collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all Money and other property payable to or receivable by the
Collateral Agent pursuant to this Agreement, including (upon the occurrence and
during the continuance of an Event of Default) all payments due on the
Collateral, in accordance with the terms and conditions of such Collateral. The
Collateral Agent shall segregate and hold all such Money and property received
by it in trust for the Secured Parties and shall apply it as provided in this
Agreement. Each Covered Account shall be established and maintained under the
Account Control Agreement with a Qualified Institution. Any Covered Account may
contain any number of subaccounts for the convenience of the Collateral Agent or
as required by the Servicer for convenience in administering the Covered Account
or the Collateral.
Section 8.02 Collateral Account and Collection Account. (a)  In accordance with
this Agreement and the Account Control Agreement, the Borrower shall, on or
prior to the Closing Date, establish at the Securities Intermediary (i) the
“Collateral Account,” which shall be maintained with the Securities Intermediary
in accordance with the Account Control Agreement and which shall be subject to
the Lien of the Collateral Agent, and (ii) the “Collection Account” which shall
be maintained with the Securities Intermediary in accordance with the Account
Control Agreement, which shall be subject to the Lien of the Collateral Agent
and which shall consist of two segregated subaccounts, one of which will be
designated the “Interest Collection Subaccount” and one of which will be
designated the “Principal Collection Subaccount.” The Collateral Agent shall
from time to time deposit into the Interest Collection Subaccount, in addition
to the deposits required pursuant to Section 8.06(a), promptly upon receipt
thereof, all Interest Proceeds received by the Collateral Agent and identified
as such by the Servicer. The Collateral Agent shall deposit promptly upon
receipt thereof all other amounts remitted to the Collection Account into the
Principal Collection Subaccount including, in addition to the deposits required
pursuant to Section 8.06(a), all Principal Proceeds (unless simultaneously
reinvested in additional Collateral Loans in accordance with Article X or in
Eligible Investments or required to be deposited in the Revolving Reserve
Account pursuant to Section 8.04) received by the Collateral Agent and
identified as such by the Servicer. All Monies deposited from time to time in
the Collection Account pursuant to this Agreement shall be held by the
Collateral Agent as part of the Collateral and shall be applied to the purposes
herein provided. Subject to Section 8.02(c), amounts in the Collection Account
shall be reinvested pursuant to Section 8.06(a). Other than as expressly set
forth herein, the Collateral Agent shall from time to time deposit into the
Collateral Account any Collateral that is capable of being delivered to and held
by the Securities Intermediary and credited to an account in accordance with the
terms of this Agreement and the Account Control Agreement.
(b)     At any time when reinvestment is permitted pursuant to Article X, the
Borrower, or the Servicer, acting on behalf of the Borrower (subject to
compliance with Article X) may, by delivery of a certificate or an email (of a
.pdf or other similar file) instruction of a Responsible Officer of the Servicer
or a trade ticket, direct the Collateral Agent (with a copy to the Collateral
Administrator) to, and upon receipt of such certificate, email or trade ticket,
as applicable, the Collateral Agent shall, withdraw funds on deposit in the
Principal Collection Subaccount representing Principal Proceeds (together with
accrued interest received with regard to any Collateral Loan and Interest
Proceeds but only to the extent used to pay for accrued interest on an
additional Collateral Loan) and reinvest such funds in additional Collateral
Loans or make a Permitted Distribution or Permitted RIC Distribution in
accordance with such certificate, email or trade ticket. At any time as of which


91

--------------------------------------------------------------------------------





sufficient funds are not on deposit in the Revolving Reserve Account, the
Borrower, or the Servicer, acting on behalf of the Borrower may, by delivery of
a certificate of a Responsible Officer of the Servicer, direct the Collateral
Agent (with a copy to the Collateral Administrator) to, and upon receipt of such
certificate the Collateral Agent shall, withdraw funds on deposit in the
Principal Collection Subaccount representing Principal Proceeds and remit such
funds as so directed by the Servicer to meet the Borrower’s funding obligations
in respect of Delayed Drawdown Collateral Loans or Revolving Collateral Loans.
(c)     The Collateral Agent shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 9.01(a), on the Business
Day prior to each Payment Date, the amount set forth to be so transferred in the
Payment Date Report for such Payment Date.
Section 8.03 Payment Account. In accordance with this Agreement and the Account
Control Agreement, the Borrower shall, on or prior to the Closing Date,
establish at the Securities Intermediary a single, segregated trust account in
the name “OFSCC-FS, LLC Payment Account, subject to the Lien of the Collateral
Agent,” which shall be designated as the “Payment Account,” which shall be
maintained by the Borrower with the Securities Intermediary in accordance with
the Account Control Agreement and which shall be subject to the Lien of the
Collateral Agent. Except as provided in Section 9.01, the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be to pay amounts due and payable under the
Priority of Payments on the Payment Dates in accordance with their terms and the
provisions of this Agreement. The Borrower shall not have any legal, equitable
or beneficial interest in the Payment Account other than in accordance with this
Agreement and the Priority of Payments. Amounts on deposit in the Payment
Account will not be invested.
Section 8.04 The Revolving Reserve Account; Fundings. In accordance with this
Agreement and the Account Control Agreement, the Borrower shall, on or prior to
the Closing Date, establish at the Securities Intermediary a single, segregated
trust account in the name “OFSCC-FS, LLC Revolving Reserve Account, subject to
the Lien of the Collateral Agent,” which shall be designated as the “Revolving
Reserve Account,” which shall be maintained by the Borrower with the Securities
Intermediary in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent. The only permitted deposits to or
withdrawals from the Revolving Reserve Account shall be in accordance with the
provisions of this Agreement. The Borrower shall not have any legal, equitable
or beneficial interest in the Revolving Reserve Account other than in accordance
with this Agreement and the Priority of Payments.
During the Reinvestment Period, fundings of Delayed Drawdown Collateral Loans
and Revolving Collateral Loans shall be made using, first, amounts on deposit in
the Revolving Reserve Account, then available Principal Proceeds on deposit in
the Collection Account and finally, available Advances. On the last day of the
Reinvestment Period, to the extent the amount of funds on deposit in the
Revolving Reserve Account are less than the Revolving Exposure, (x) the Borrower
shall request a final Advance in an amount sufficient to fund the Revolving
Reserve Account in an amount equal to the Revolving Exposure; provided that
after giving effect to such Borrowing, the aggregate principal amount of the
Advances then outstanding shall not exceed the Maximum Available Amount, and/or
(y) the Borrower shall deposit other available funds into the Revolving Reserve
Account in an amount sufficient to fund the Revolving Reserve Account in an
amount equal to the Revolving Exposure. After the Facility Termination Date,
fundings of Delayed Drawdown Collateral Loans and Revolving Collateral Loans
shall be made using, first, amounts on deposit in the Revolving Reserve Account,
then available Principal Proceeds on deposit in the Collection Account. In
addition, after the Facility Termination Date, all Principal Proceeds received
with respect to Revolving Collateral Loans shall be deposited into the Revolving
Reserve Account to the extent such proceeds may be re-borrowed by the related
Obligors.


92

--------------------------------------------------------------------------------





Amounts on deposit in the Revolving Reserve Account will be invested in
overnight funds that are Eligible Investments selected by the Servicer pursuant
to Section 8.06 and earnings from all such investments will be deposited in the
Interest Collection Subaccount as Interest Proceeds. Funds in the Revolving
Reserve Account (other than earnings from Eligible Investments therein) will be
available solely to cover drawdowns on the Delayed Drawdown Collateral Loans and
Revolving Collateral Loans and settle purchases of Collateral Loans committed to
be acquired by the Borrower prior to the end of the Reinvestment Period;
provided that, to the extent that the aggregate amount of funds on deposit
therein at any time exceeds an amount equal to the Revolving Exposure, the
Collateral Agent, at the direction of the Borrower (or the Servicer on its
behalf) shall remit such excess to the Principal Collection Subaccount. In
addition, following the occurrence and during the continuance of an Event of
Default, funds in the Revolving Reserve Account may be withdrawn by the
Collateral Agent and deposited into the Principal Collection Subaccount pursuant
to and at the direction of the Administrative Agent.
Section 8.05 [Reserved].
Section 8.06 Reinvestment of Funds in Covered Accounts; Reports by Collateral
Agent. (a)  By delivery of a certificate of a Responsible Officer (which may be
in the form of standing instructions), the Borrower (or the Servicer on behalf
of the Borrower) shall at all times direct the Collateral Agent to, and, upon
receipt of such certificate, the Collateral Agent shall, in accordance with such
direction, invest all funds on deposit in the Collection Account and the
Revolving Reserve Account in Eligible Investments having stated maturities no
later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein, including Section 8.04 above). If, prior
to the occurrence of an Event of Default, the Servicer shall not have given any
such investment directions, such funds shall remain uninvested. After the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall invest and reinvest such Monies as fully as practicable in Specified
Eligible Investments selected by the Administrative Agent in accordance with the
definition of Specified Eligible Investment (and if no Specified Eligible
Investment has been specified, such funds shall be invested in the Specified
Eligible Investment selected by the Servicer or held uninvested if none has been
selected). Except to the extent expressly provided otherwise herein, all
interest, gain, loss and other income from such investments shall be deposited,
credited or charged (as applicable) in and to the Interest Collection
Subaccount. Absent its timely receipt of such instruction from the Servicer in
accordance with the foregoing, the Collateral Agent shall not be under an
obligation to invest (or pay interest on) funds held hereunder. The Collateral
Agent shall in no way be liable for any insufficiency in a Covered Account
resulting from any loss relating to any such investment.
(b)     The Collateral Agent agrees to give the Borrower prompt notice if any
Covered Account or any funds on deposit in any Covered Account, or otherwise to
the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. All Covered
Accounts shall remain at all times with the Securities Intermediary.
(c)     The Collateral Administrator shall supply, in a timely fashion, to the
Borrower and the Servicer any information regularly maintained by the Collateral
Administrator that the Borrower or the Servicer may from time to time reasonably
request with respect to the Collateral, the Covered Accounts and the other
Collateral and provide any other requested information reasonably available to
the Collateral Administrator and required to be provided by Section 8.07 or to
permit the Servicer to perform its obligations hereunder or the Borrower’s
obligations hereunder that have been delegated to the Servicer. The Collateral
Administrator shall promptly forward to the Servicer copies of notices and other
writings received by it from the Obligor of any Collateral Loan or from any
Clearing Agency with respect to any Collateral Loan which notices or writings
advise the holders of such Collateral Loan of any rights that the holders might
have with respect thereto (including requests to vote with respect to amendments
or waivers and notices of prepayments and redemptions)


93

--------------------------------------------------------------------------------





as well as all periodic financial reports received from such Obligor and
Clearing Agency with respect to such Obligor.
Section 8.07 Accountings.
(a)     Monthly. Not later than two (2) Business Days prior to the 20th calendar
day of each calendar month, beginning with August 2019 (other than March, June,
September and December in each year) (such date, the “Monthly Reporting Date”),
the Servicer shall compile and provide (or cause to be provided) to the Agents
and the Lenders, a monthly report for the prior calendar month (each, a “Monthly
Report”) in accordance with this Section 8.07, which Monthly Report may be
amended, modified or otherwise supplemented from time to time with the consent
of the Servicer, the Administrative Agent and the Collateral Administrator. The
Servicer shall compile and provide (or cause to be provided) to the Collateral
Agent and the Administrative Agent a loan data file (the “Data File”) in the
form of Exhibit H for the previous monthly period ending on the Monthly Report
Determination Date (containing such information agreed upon by the Servicer, the
Collateral Administrator and the Administrative Agent). The Servicer shall
provide (or cause to be provided) the Data File to the Collateral Agent at least
three (3) Business Days prior to the Monthly Reporting Date and, with respect to
a Payment Date Report, at least three (3) Business Days prior to the Payment
Date. The Administrative Agent shall use commercially reasonable efforts to
review and, based solely on the Data File provided by the Borrower (or Servicer
on its behalf), re-calculate the calculations in clauses (i) through (xvi) below
made by the Servicer in any such Monthly Report or Payment Date Report, as
applicable, for such calendar month, within two (2) Business Days of the receipt
thereof and notify the Servicer and the Collateral Administrator in the event of
any discrepancy between the Administrative Agent’s calculations and the Monthly
Report and Payment Date Report. The Administrative Agent shall re-calculate
pursuant to the preceding sentence: (i) Aggregate Net Collateral Balance,
(ii) Borrowing Base, (iii) Excess Concentration Amount, (iv) Maximum Available
Amount, (v) Class 1 Borrowing Base, (vi) Class 1A Borrowing Base, (vii) Class 2
Borrowing Base, (viii) Class 3 Borrowing Base, (ix) Class 1 OC Ratio, (x)
Class 1A OC Ratio, (xi) Class 2 OC Ratio, (xii) Class 3 OC Ratio, (xiii) each
Class Minimum OC Coverage Test, (xiv) each Coverage Test, (xv) for any Payment
Date Report, completion of Priority of Payments pursuant to Section 9.01(a),
(xvi) balances for each of the Covered Accounts and (xvii) such other
calculations as may be mutually agreed upon by the Collateral Administrator, the
Servicer and the Administrative Agent. Upon receipt of such notice reporting and
showing discrepancies, if any, from the Administrative Agent and in any event by
no later than the Monthly Reporting Date, the Servicer shall compile and provide
(or cause to be compiled and provided) to the Agents and the Lenders the Monthly
Report. As used herein, the “Monthly Report Determination Date” with respect to
any calendar month in which a Payment Date does not occur (or, if such day is
not a Business Day, the next Business Day) will be the last day of such calendar
month. The Monthly Report for a calendar month shall contain the information
with respect to the Collateral Loans and Eligible Investments included in the
Collateral that is agreed to by the Servicer, the Administrative Agent and the
Collateral Administrator from time to time, and shall be determined as of the
Monthly Report Determination Date for such calendar month.
In addition, the Borrower shall provide (or cause to be provided) in each
Monthly Report a statement setting forth in reasonable detail each amendment,
modification or waiver under any Related Document for each Collateral Loan that
constitutes a Material Modification that became effective since the immediately
preceding Monthly Report (or, in respect of the first Monthly Report, from the
Closing Date).
(b)     Payment Date Accounting. The Borrower shall render (or cause to be
rendered) an accounting (each, a “Payment Date Report”), determined as of the
close of business on each Determination Date preceding a Payment Date (such
Determination Date, a “Payment Date Report Determination Date”), and shall
deliver such Payment Date Report to the Agents, the Servicer and each Lender not
later than the second


94

--------------------------------------------------------------------------------





Business Day preceding the related Payment Date. The Payment Date Report shall
contain the information that is agreed to by the Servicer, the Administrative
Agent and the Collateral Administrator from time to time.
(c)     Daily Accounting. For each Business Day, the Collateral Administrator
shall render to the Borrower (with a copy to the Administrative Agent and the
Servicer) a daily report of (i) all deposits to and withdrawals from the Covered
Accounts for such Business Day and the outstanding balance of the Covered
Accounts as of the end of such Business Day, (ii) all settled trades of
securities for such Business Day, (iii) the Adjusted Principal Balance of each
Collateral Loan as of the end of such Business Day, (iv) the OC Ratio as of the
end of such Business Day, (v) the Borrower’s compliance with the Concentration
Limitations, (vi) the Loan Value of each Collateral Loan, (vii) the S&P rating
and Moody’s rating of each Collateral Loan and/or the Obligor thereunder (if
applicable), (viii) all principal and interest payments made or to be made on
each Collateral Loan on such Business Day, (ix) the applicable interest rates,
interest rate resets, interest accrual periods and libor floors, if any, of each
Collateral Loan, (x) the portion of the Principal Balance of any Delayed
Drawdown Collateral Loan that is unfunded, (xi) the amount of Interest Proceeds
received from Collateral Loans and Eligible Investments, (xii) the Collateral
Loans that are Defaulted Collateral Loans and (xiii) such other items as may be
agreed upon from time to time by the Collateral Administrator and the Borrower.
“Loan Value” shall be determined in accordance with the definition herein and
provided to the Collateral Administrator. For purposes of calculating the
Adjusted Principal Balance of each Collateral Loan, the Collateral Administrator
shall begin including each Collateral Loan in the report as of its trade date.
(d)     Failure to Provide Accounting. If the Collateral Administrator shall not
have received any accounting provided for in this Section 8.07 on the first
Business Day after the date on which such accounting is due to the Collateral
Administrator, the Collateral Administrator shall notify the Servicer who shall
use reasonable efforts to obtain such accounting by the applicable Monthly
Reporting Date or Payment Date, as applicable. The Collateral Administrator
shall in no event have any liability for the actions or omissions of the
Servicer, the Borrower or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Servicer, the Borrower or another Person (other than claims relating to the
Collateral Administrator’s gross negligence or willful misconduct).
Section 8.08 Release of Collateral. (a)  The Borrower may, by delivery of a
certificate of a Responsible Officer of the Servicer (with the written consent
of the Administrative Agent if the Administrative Agent has notified the
Collateral Agent in writing, following the occurrence of or during the
continuation of an Event of Default, to only permit releases with the written
consent of the Administrative Agent) delivered to the Collateral Agent and the
Custodian, as applicable, at least one (1) Business Day prior to the settlement
date for any sale of any item of Collateral certifying that the sale of such
loan is being made in accordance with Section 10.01 and such sale complies with
all applicable requirements of Section 10.01, direct the Collateral Agent (or
the Custodian on its behalf) to release or cause to be released such item from
the Lien of this Agreement and, upon receipt of such certificate, the Collateral
Agent (or Custodian, as applicable) shall deliver any such item, if in physical
form, duly endorsed to the broker or purchaser designated in such certificate
or, if such item is a Clearing Corporation Security, cause an appropriate
transfer thereof to be made, in each case against receipt of the sales price
therefor as specified by the Servicer in such certificate; provided that the
Collateral Agent (or the Custodian on its behalf) may deliver any such item in
physical form for examination in accordance with street delivery custom;
provided, that neither the Collateral Agent nor the Custodian will be deemed to
have notice of an Event of Default unless it has received notice thereof.
(b)     Subject to the terms of this Agreement, the Collateral Agent (or
Custodian, as applicable) shall, upon the receipt of a certificate of a
Responsible Officer of the Servicer, deliver any Collateral in accordance with
such certificate, and execute such documents or instruments as are delivered by
or on behalf of the Borrower and reasonably necessary to release or cause to be
released such security from the Lien of this


95

--------------------------------------------------------------------------------





Agreement, which is set for any mandatory call or redemption or payment in full
to the appropriate paying agent on or before the date set for such call,
redemption or payment, in each case against receipt of the call or redemption
price or payment in full thereof.
(c)     As provided in Section 8.02(a), the Collateral Agent shall deposit any
proceeds received by it from the disposition of any Collateral in the applicable
subaccount of the Collection Account as instructed by the Servicer, unless
simultaneously applied to the purchase of additional Collateral Loans or
Eligible Investments as permitted under and in accordance with the requirements
of this Article VIII and Article X.
(d)     The Collateral Agent shall, upon receipt of a certificate of a
Responsible Officer of the Borrower certifying that there are no Individual
Lender Maximum Funding Amounts outstanding and all Obligations of the Borrower
hereunder and under the other Facility Documents have been satisfied, execute
such documents or instruments as are delivered by or on behalf of the Borrower
and reasonably necessary to release any remaining Collateral from the Lien of
this Agreement.
(e)     Any Collateral Loan or amounts that are released pursuant to
Section 8.08(a) or (b) shall be automatically released from the Lien of this
Agreement.
Section 8.09 Reports by Independent Accountants. (a)  The Servicer will cause
KPMG US LLP or any other firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) consented to by
the Administrative Agent (the “Independent Accountants”) to furnish to the
Administrative Agent, each Lender and the Collateral Agent (i) on or prior to
December 31, 2019 (the “Initial AUP Report Date”), a report relating to one
Monthly Report and one Payment Date Report (in each case, as selected by the
Administrative Agent), each delivered prior to the Initial AUP Report Date, and
(ii) on or prior to each one-year anniversary of the Initial AUP Report Date
(each such anniversary, an “AUP Report Date”), a report relating to one Monthly
Report and one Payment Date Report (in each case, as selected by the
Administrative Agent), each delivered during the twelve (12) months immediately
preceding such AUP Report Date, in each case, to the effect that such
accountants have applied certain agreed-upon procedures (a copy of which
procedures are attached hereto as Exhibit F, it being understood that the
Servicer and the Administrative Agent will provide an updated Exhibit F
reflecting any further amendments to such Exhibit F prior to the issuance of the
first such agreed-upon procedures report, a copy of which shall replace the then
existing Exhibit F) to certain documents and records relating to the Collateral
under any Facility Document, compare the information contained in selected
Monthly Reports and Payment Date Reports (and all calculations therein)
delivered during the period covered by such report with such documents and
records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Agreement, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.
(b)     In the event the Independent Accountants appointed pursuant to
clause (a) above require the Collateral Agent or the Collateral Administrator to
agree to the procedures performed by such Independent Accountants with respect
to any of the reports, statements or certificates of such Independent
Accountants, or sign any agreement in connection therewith, Borrower hereby
directs the Collateral Agent or the Collateral Administrator to agree to the
terms and conditions requested by such Independent Accountants as a condition to
receiving documentation required by this Agreement; it being understood and
agreed that the Collateral Agent or the Collateral Administrator shall deliver
such agreement in conclusive reliance on the foregoing direction and shall make
no inquiry or investigation as to, and shall have no obligation or
responsibility in respect of, the terms of the engagement of such Independent
Accountants by the Borrower or the sufficiency, validity or correctness of the
agreed upon procedures in respect of such engagement. The Borrower hereby
authorizes and directs the Collateral Agent or the Collateral Administrator,
without liability on its part, to execute and deliver any such agreement with
such Independent Accountants in the form presented to it by the


96

--------------------------------------------------------------------------------





Borrower (or the Servicer on behalf of the Borrower), which agreement, to the
extent so directed by the Borrower (or the Servicer on behalf of the Borrower),
may include, amongst other things, (i) an acknowledgement that the Borrower (or
the Servicer on behalf of the Borrower) has agreed that the procedures by such
Independent Accountants are sufficient for the relevant purposes, (ii) releases
by the Collateral Agent or the Collateral Administrator of any claims,
liabilities and expenses arising out of or relating to such Independent
Accountant’s engagement, agreed-upon procedures or any report, statement or
certificate issued by such Independent Accountants under any such engagement and
acknowledgement of other limitations of liability in favor of such Independent
Accountants and (iii) restrictions or prohibitions on the disclosure of any such
reports, statements, certificates or other information or documents provided to
it by such Independent Accountants.


97

--------------------------------------------------------------------------------





ARTICLE IX
APPLICATION OF MONIES
Section 9.01 Disbursements of Monies from Payment Account. (a)  Notwithstanding
any other provision in this Agreement, but subject to the other subsections of
this Section 9.01, on each Payment Date, the Collateral Agent shall disburse
amounts transferred from the Collection Account to the Payment Account pursuant
to Section 8.02 in accordance with the Payment Date Report and the following
priorities (the “Priority of Payments”):
(i)On each Payment Date, so long as no Event of Default has occurred and is
continuing or would result therefrom, Interest Proceeds on deposit in the
Interest Collection Subaccount, to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred into the Payment Account, to
be applied in the following order of priority:
(A)to pay registration, registered office and filing fees, if any, of the
Borrower, subject to a cap of $15,000 per annum;
(B)(1) to pay Administrative Expenses; provided that the amounts in this
clause (1) will not exceed the Administrative Expense Cap; and (2) to the
Administrative Agent to pay all fees and expenses of the Administrative Agent
under the Facility Documents;
(C)to each Lender, pro rata, based on amounts owed, to pay accrued and unpaid
Interest on the Advances and Unused Fees due to each such Lender and amounts
payable to each such Lender under Section 2.11;
(D)to pay Servicer Expenses; provided that the amounts in this clause (D) will
not exceed the Servicer Expense Cap for such Payment Date;
(E)(1) on the Payment Date occurring after the 12-month anniversary of the
Facility Termination Date, pro rata to the Lenders to reduce the outstanding
principal amount to not more than 75% of the outstanding principal amount as of
the Facility Termination Date (calculated after giving effect to any paydown on
such Payment Date pursuant to Section 9.01(a)(ii)) and (2) on the Payment Date
occurring after the 18-month anniversary of the Facility Termination Date, pro
rata to the Lenders to reduce the outstanding principal amount to not more than
50% of the outstanding principal amount as of the Facility Termination Date
(calculated after giving effect to any paydown on such Payment Date pursuant to
Section 9.01(a)(ii));
(F)if the Coverage Tests are not satisfied as of the relevant Determination
Date, to pay principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until the Coverage Tests are satisfied (on a pro forma
basis as at such Determination Date); provided that the Borrower shall be
permitted to allocate such principal payments among the Classes on each Payment
Date so long as, after giving effect to such allocation of payments on such
Payment Date, each Class Minimum OC Coverage Test is satisfied; provided,
further, that, if the Borrower would be unable to cause each Class Minimum OC
Coverage Test to be satisfied on any Payment Date after allocating such
payments, the Administrative Agent shall allocate such payments in its sole
discretion;


98

--------------------------------------------------------------------------------





(G)(i) during the Reinvestment Period, at the discretion of the Servicer, for
deposit into the Revolving Reserve Account until the amount on deposit therein
equals the Revolving Exposure and (ii) after the Reinvestment Period, for
deposit into the Revolving Reserve Account until the amount on deposit therein
equals the Revolving Exposure;
(H)to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties;
(I)(1) first, to the payment or application of amounts referred to in clause (B)
above (in the same order of priority specified therein), to the extent not paid
in full pursuant to applications under such clause, (2) second, to the payment
or application of amounts referred to in clause (C) above to the extent not paid
in full pursuant to such clause and (3) third, to the payment or application of
amounts referred to in clause (D) above to the extent not paid in full pursuant
to such clause; and
(J)(1) if a Default has occurred and is continuing, to remain in the Interest
Collection Subaccount (other than a Permitted RIC Distribution) or
(2) otherwise, any remaining amount shall be released to the Equityholder, the
Servicer or its designee (or, at the direction of the Servicer, deposited into
the Principal Collection Subaccount for investment in Collateral Loans), whether
in the form of a distribution or otherwise.
(ii)On each Payment Date so long as no Event of Default has occurred and is
continuing or would result therefrom, except for any Principal Proceeds that
will be used to settle binding commitments entered into prior to the related
Determination Date for the purchase of Collateral Loans, Principal Proceeds on
deposit in the Principal Collection Subaccount to the extent received on or
before the related Determination Date (or, if such Determination Date is not a
Business Day, the next succeeding Business Day) will be transferred to the
Payment Account to be applied in the following order of priority:
(A)to the payment of unpaid amounts under clauses (A) through (D) in clause (i)
above (in the same order of priority specified therein), to the extent not paid
in full thereunder, but subject to any caps specified therein;
(B)during the Reinvestment Period, (i) if the Coverage Tests are not satisfied
as of the relevant Determination Date, to pay principal of the Advances of each
Lender (pro rata, based on each Lender’s Percentage) until such Coverage Tests
are satisfied (on a pro forma basis as at such Determination Date) and (ii) at
the option of the Equityholder, (x) to the Principal Collection Subaccount for
the purchase of additional Collateral Loans (including funding Revolving
Collateral Loans and Delayed Drawdown Collateral Loans) and/or for the making of
any Permitted Distribution or (y) as a Permitted Distribution;
(C)after the Reinvestment Period, to pay the Advances of each Lender (pro rata,
based on each Lender’s Percentage) until the Advances are paid in full; provided
that the Borrower shall be permitted to allocate such principal payments among
the Classes on each Payment Date so long as, after giving effect to such
allocation of payments on such Payment Date, each Class Minimum OC Coverage Test
is satisfied; provided, further, that, if the Borrower would be unable to cause
each Class Minimum OC Coverage Test to be satisfied on any Payment Date after
allocating such payments, the Administrative Agent shall allocate such payments
in its sole discretion;


99

--------------------------------------------------------------------------------





(D)to the payment of amounts referred to in clauses (H) and (I) of clause (i)
above (in the same order of priority specified therein), to the extent not paid
in full thereunder; and
(E)(1) if a Default has occurred and is continuing, to remain in the Principal
Collection Subaccount (other than any Permitted RIC Distribution) or
(2) otherwise, any remaining amount shall be released to the Equityholder, the
Servicer or its designee (or, at the direction of the Servicer, deposited into
the Principal Collection Subaccount for investment in Collateral Loans), whether
in the form of a distribution or otherwise.
(iii)On each Payment Date following the occurrence and continuance of an Event
of Default, all Interest Proceeds in the Interest Collection Subaccount and all
Principal Proceeds in the Principal Collection Subaccount, except for any
Principal Proceeds that will be used to settle binding commitments entered into
prior to the related Determination Date for the purchase of Collateral Loans, in
each case, to the extent received on or before the related Determination Date
(or, if such Determination Date is not a Business Day, the next succeeding
Business Day) will be transferred to the Payment Account to be applied in the
following order of priority:
(A)to pay registration, registered office and filing fees, if any, of the
Borrower, subject to a cap of $15,000 per annum;
(B)(1) first, to pay Administrative Expenses as provided in
Section 9.01(a)(i)(B)(1) without regard to the Administrative Expense Cap and
(2) second, to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents;
(C)to each Lender, pro rata, based on amounts owed, to pay accrued and unpaid
Interest on the Advances and Unused Fees due to each such Lender and amounts
payable to each such Lender under Section 2.11;
(D)to pay Servicer Expenses in accordance with the priorities specified in the
definition thereof, provided that the amounts in this clause (D) shall not
exceed the Servicer Expense Cap;
(E)to pay the principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until paid in full; provided that the Administrative Agent
shall allocate such principal payments among the Classes in its sole discretion;
(F)to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties;
(G)(1) first, to the payment of amounts referred to in clause (B) and
(2) second, to the payment of amounts referred to in clause (D)(2) above, in
each case to the extent not paid in full pursuant to such clause; and
(H)any remaining amount shall be released to the Equityholder, the Servicer or
its designee, whether in the form of a distribution or otherwise.
(b)     If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.


100

--------------------------------------------------------------------------------





ARTICLE X
SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS
Section 10.01 Sales of Collateral Loans.
(a)Discretionary Sales of Collateral Loans. Subject to the satisfaction of the
conditions specified in Section 10.03, the Borrower (or the Servicer on behalf
of the Borrower) may, but will not be required to, direct the Collateral Agent
to sell, and the Collateral Agent shall sell in the manner directed by the
Servicer, any Collateral Loan if such sale meets the requirements set forth
below (as shown in the Borrowing Base Calculation Statement delivered with
respect thereto in accordance with Section 5.02(d)(iii)):
(i)no Default or Event of Default exists or would result upon giving effect
thereto; provided that the Borrower (or the Servicer on behalf of the Borrower)
may sell one or more Collateral Loans if after giving effect thereto and the
application of the proceeds thereof any existing Default or Event of Default
would be cured;
(ii)[reserved]; and
(iii)the Administrative Agent has provided prior written consent to such sale,
if (A) any Coverage Test would not be satisfied following such proposed sale or
(B)     (1)    such sale is to the Equityholder, the Servicer or a Person that
is an Affiliate of the Borrower, the Equityholder or the Servicer (provided that
any such sale must comply with Sections 5.03(h) and 10.03);
(2)the proceeds from such proposed sale would be less than the lesser of
(x) Adjusted Principal Balance of such Collateral Loan and (y) the purchase
price of such Collateral Loan paid by the Borrower; or
(3)if, after giving effect to such proposed sale, the Aggregate Principal
Balance of all Collateral Loans sold by the Borrower during the immediately
preceding twelve calendar months (or since the Closing Date, if the Trade Date
of such proposed sale would occur earlier than twelve calendar months following
the Closing Date) would be greater than 30% of the Maximum Facility Amount;
provided that the restriction in clause (iii)(B)(1) of this Section 10.01(a)
does not apply to sales of Defaulted Collateral Loans or Ineligible Collateral
Loans.
Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default; provided
that the settlement for such sale occurs within the customary settlement period
for similar trades.
(b)Ineligible Collateral Loans. Notwithstanding Section 10.01(a), if on any day
a Collateral Loan is no longer an Eligible Collateral Loan and any Coverage Test
is not satisfied as of such day, the Borrower shall either make a deposit of the
funds and/or deliver one or more replacement Collateral Loans for such


101

--------------------------------------------------------------------------------





ineligible Collateral Loan, in each case pursuant to the Loan Sale Agreement and
in accordance with Section 10.03; provided that this clause (b) does not require
the Borrower to sell any such Collateral Loan. Upon confirmation of the deposit
of the amount described above into the Collection Account or the delivery to the
Borrower of the replacement Collateral Loans, such ineligible Collateral Loan
shall be removed from the Collateral and the Collateral Agent, for the benefit
of the Secured Parties, shall automatically and without further action be deemed
to release to the Borrower, without recourse, representation or warranty, all
the right, title and interest and any Lien of the Collateral Agent, for the
benefit of the Secured Parties in, to and under such ineligible Collateral Loan.
(c)Sales of Equity Securities. The Borrower (or the Servicer on behalf of the
Borrower) may sell any Equity Security at any time without restriction, and
shall use its commercially reasonable efforts to effect the sale of any Equity
Security, regardless of price, within forty-five (45) days of receipt if such
Equity Security constitutes Margin Stock, unless such sale is prohibited by
Applicable Law or contract, in which case such Equity Security should be sold as
soon as such sale is permitted by Applicable Law or contract.
Section 10.02 Purchase of Additional Collateral Loans. (a)  On any date during
the Reinvestment Period, if no Event of Default has occurred and is continuing,
the Borrower (or the Servicer on behalf of the Borrower) may, if each of the
conditions specified in this Section 10.02 and Section 10.04 are met, invest
Principal Proceeds (and accrued interest received with respect to any Collateral
Loan to the extent used to pay for accrued interest on additional Collateral
Loans and other amounts on deposit in the Principal Collection Subaccount) in
additional Collateral Loans on the current Approved List or subject to an
Approval Request; provided that no Collateral Loan (excluding subsequent draws
under Revolving Collateral Loans or Delayed Drawdown Collateral Loans) may be
purchased unless each of the following conditions are satisfied as of the date
the Servicer commits on behalf of the Borrower to make such purchase and after
giving effect to such purchase and all other sales or purchases previously or
simultaneously committed to:
(i)the Borrower shall have delivered and the Administrative Agent shall have
approved an Approval Request with respect to the Collateral Loan pursuant to the
terms of Section 2.02;
(ii)such obligation is an Eligible Collateral Loan; and
(iii)each Coverage Test is satisfied (or, if not satisfied immediately prior to
such investment, compliance with such Coverage Test is maintained or improved).
Section 10.03 Conditions Applicable to All Sale and Purchase Transactions.
(a)  Any transaction effected under this Article X (other than sales required by
Section 10.01(c)) or in connection with the acquisition of additional Collateral
Loans shall be for fair market value and, if effected with a Person that is the
Equityholder or an Affiliate thereof, shall be (i) in compliance with Section
5.03(h), (ii) effected in accordance with all Applicable Laws, (iii) after
giving pro forma effect to such transaction, the value of Collateral Loans
substituted or sold by the Borrower to Affiliates of the Servicer may not exceed
20% of the highest Aggregate Principal Balance of Collateral Loans of the
Borrower, and (iv) after giving pro forma effect to such transaction, the value
of Defaulted Collateral Loans substituted or sold by the Borrower to Affiliates
of the Servicer may not exceed 10% of the highest Aggregate Principal Balance of
Collateral Loans of the Borrower.
(b)     Upon each acquisition by the Borrower of a Collateral Loan (i) all of
the Borrower’s right, title and interest to such Collateral Loan shall be
subject to the Lien granted to the Collateral Agent pursuant to this Agreement
and (ii) such Collateral Loan shall be Delivered to the Collateral Agent.
Section 10.04 Additional Equity Contributions. (a)  The Equityholder may, but
shall have no obligation to, at any time or from time to time make a capital
contribution to the Borrower for any purpose,


102

--------------------------------------------------------------------------------





including for the purpose of curing any Default, satisfying any Coverage Test,
enabling the acquisition or sale of any Collateral Loan or satisfying any
conditions under Section 3.02. Each contribution shall either be made (a) in
Cash (in which event such contributions shall be made by deposit into the
Collection Account), (b) by assignment and contribution of an Eligible
Investment and/or (c) by assignment of a Collateral Loan that is an Eligible
Collateral Loan. In connection with any contribution described in this
Section 10.04 (other than a contribution of a portion of the purchase price of a
Collateral Loan acquired in accordance with the Loan Sale Agreement), the
Servicer shall provide written instruction to the Collateral Agent identifying
(a) the subclause under which such contribution is being made (the “Contribution
Notice”) and (b)(i) in the case of contributions made in Cash, (A) the timing of
such contribution and (B) the amount of such contribution and (ii) in the case
of contributions made by assignment and contribution of an Eligible Investment
and/or by assignment of a Collateral Loan that is an Eligible Collateral Loan,
(A) the name of such Eligible Investment and/or Collateral Loan and
(B) attaching the accompanying assignment forms. All Cash contributed to the
Borrower shall be treated as Principal Proceeds, except to the extent that the
Servicer specifies in the Contribution Notice that such Cash shall constitute
Interest Proceeds and shall be deposited into a Collection Account in accordance
with Section 8.02 as designated by the Servicer.


103

--------------------------------------------------------------------------------





ARTICLE XI
ADMINISTRATION AND SERVICING OF CONTRACTS
Section 11.01 Appointment and Designation of the Servicer.
(a)Initial Servicer. The Borrower hereby appoints OFS, pursuant to the terms and
conditions of this Agreement, as Servicer, with the authority to service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral. OFS hereby accepts such appointment and agrees to
perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.
(b)Servicer Removal Notice. The Borrower, the Servicer, each Lender and the
Administrative Agent hereby agree that, upon the occurrence of a Servicer
Removal Event, the Administrative Agent may (1) provide at least ten (10)
Business Days’ prior written notice to the Servicer of its intent to remove the
Servicer, and (2) following the expiration of such ten (10) Business Day period,
provide a removal notice to the Servicer (with a copy to the Collateral Agent
and the Collateral Administrator) (a “Servicer Removal Notice”) and terminate
all of the rights, obligations, power and authority of the Servicer under this
Agreement. On and after the receipt by the Servicer of a Servicer Removal Notice
pursuant to this Section 11.01(b), the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Removal Notice or otherwise specified by the Administrative Agent in
writing or, if no such date is specified in such Servicer Removal Notice or
otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent. After such date, the Servicer
agrees that it will terminate its activities as Servicer hereunder in a manner
that the Administrative Agent believes will facilitate the transition of the
performance of such activities to the Replacement Servicer, and except as
provided herein the Replacement Servicer shall assume each and all of the
Servicer’s obligations to service and administer the Collateral, on the terms
and subject to the conditions herein set forth, and the Servicer shall use its
commercially reasonable efforts to assist the Replacement Servicer in assuming
such obligations.
(c)Appointment of Replacement Servicer. At any time following the delivery of a
Servicer Removal Notice, the Administrative Agent may appoint a successor
servicer (the “Replacement Servicer”), which appointment shall take effect upon
the Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent in its sole discretion. Upon the
appointment of a Replacement Servicer, the initial Servicer shall have no
liability with respect to any action performed by the Replacement Servicer on or
after the date that the Replacement Servicer assumes the servicing duties of the
Servicer.
(d)Liabilities and Obligations of Replacement Servicer. Upon its appointment,
the Replacement Servicer shall be the successor in all respects to the Servicer
with respect to servicing functions under this Agreement and shall be subject to
all the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Replacement Servicer;
provided that the Replacement Servicer shall have (i) no liability with respect
to any action performed by the terminated Servicer prior to the date that the
Replacement Servicer becomes the successor to the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing or any repurchase obligations, if
any, of the Servicer unless it elects to in its sole discretion, (iii) no
obligation to pay any Taxes required to be paid by the Servicer (provided that
the Replacement Servicer shall pay any income Taxes for which it is liable),
(iv) no obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior


104

--------------------------------------------------------------------------------





Servicer, including the original Servicer. The indemnification obligations of
the Replacement Servicer, upon becoming a Replacement Servicer, are expressly
limited to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Replacement Servicer
shall have no liability relating to the representations and warranties of the
Servicer contained in Section 4.02. Any other provision in this Agreement
notwithstanding, if a Replacement Servicer is appointed, it shall perform its
obligations hereunder in good faith and with reasonable care, exercising a
degree of skill and attention no less than what it exercises to service similar
assets for itself and for others, such standard of care to be the “Servicing
Standard” applicable to it.
(e)Subcontracts. The Servicer may, without the consent of any party but with
prior written notice to the Administrative Agent, subcontract with any other
Person for servicing, administering or collecting the Collateral; provided that
(i) the Servicer shall select any such Person with reasonable care and shall be
solely responsible for the fees and expenses payable to any such Person,
(ii) the Servicer shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof without regard to any subcontracting arrangement and (iii) any such
subcontract shall be terminable upon the occurrence of a Servicer Removal Event.
Section 11.02 Duties of the Servicer.
(f)Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
from time to time, all in accordance with Applicable Law and the Servicing
Standard. Prior to the delivery of a Servicer Removal Notice, but subject to the
terms of this Agreement (including Section 11.04 and Article VI), the Servicer
has the sole and exclusive authority to make any and all decisions with respect
to the Collateral and take or refrain from taking any and all actions with
respect to the Collateral. Without limiting the foregoing, the duties of the
Servicer shall include the following:
(i)supervising the Collateral, including communicating with Obligors, executing
amendments, providing consents and waivers, exercising voting rights, enforcing
and collecting on the Collateral and otherwise managing the Collateral on behalf
of the Borrower;
(ii)maintaining all necessary servicing records with respect to the Collateral
and providing such reports to the Administrative Agent and each Lender (with a
copy to the Collateral Agent, the Collateral Administrator and the Custodian) in
respect of the servicing of the Collateral (including information relating to
its performance under this Agreement) as may be required hereunder or as the
Administrative Agent or any Lender may reasonably request and which can be
obtained without any undue burden or expense;
(iii)maintaining and implementing administrative and operating procedures
(including an ability to recreate servicing records evidencing the Collateral in
the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral;
(iv)promptly delivering to the Administrative Agent, each Lender, the Collateral
Agent, the Collateral Administrator or the Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender,
Custodian, the Collateral Administrator or the Collateral Agent may from time to
time reasonably request and which can be obtained without any undue burden or
expense;


105

--------------------------------------------------------------------------------





(v)identifying each Collateral Loan in its internal servicing records to reflect
the ownership of such Collateral Loan by the Borrower;
(vi)notifying the Administrative Agent and each Lender of any material action,
suit, proceeding, dispute, offset, deduction, defense or counterclaim (A) that
is or is threatened to be asserted by an Obligor with respect to any Collateral
Loan (or portion thereof) of which it has actual knowledge or has received
notice; or (B) that could reasonably be expected to have a Material Adverse
Effect;
(vii)maintaining the perfected security interest of the Collateral Agent, for
the benefit of the Secured Parties, in the Collateral;
(viii)directing the Collateral Agent to make payments pursuant to the terms of
the Payment Date Report;
(ix)assisting the Borrower with respect to the purchase and sale of and payment
for the Collateral Loans and Eligible Investments;
(x)instructing the Obligors and the administrative agents on the Collateral
Loans to make payments directly into the Collection Account established and
maintained with the Collateral Agent;
(xi)delivering assignments and promissory notes to the Custodian;
(xii)complying with such other duties and responsibilities as may be required of
the Servicer by this Agreement; and
(xiii)assisting in the acquisition and sale of Collateral Loans and other
Collateral in accordance with Article X and the Servicing Standard.
It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Servicer acts as lead agent with respect to any Collateral
Loan, the Servicer shall perform its servicing duties hereunder only to the
extent a lender under the applicable Related Documents has the right to do so.
(g)Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, the Collateral Agent and the Secured Parties of their
rights hereunder shall not release the Servicer (unless replaced by a
Replacement Servicer) or the Borrower from any of their duties or
responsibilities with respect to the Collateral. None of the Secured Parties
shall have any obligation or liability with respect to any Collateral, nor shall
any of them be obligated to perform any of the obligations of the Servicer
hereunder, unless one of them becomes a Replacement Servicer hereunder.
(h)Any payment by an Obligor in respect of any indebtedness owed by it to the
Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due, provided such obligation
is not on non-accrual) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.
(i)The Servicer agrees to supervise and assist in the investment and
reinvestment of the Collateral, and shall perform on behalf of the Borrower the
duties that have been expressly delegated to the Servicer in this Agreement and
any other Facility Document (and the Servicer shall have no obligation to
perform any other duties hereunder or otherwise) and, to the extent necessary or
appropriate to perform such


106

--------------------------------------------------------------------------------





duties, the Servicer shall have the power to execute and deliver all necessary
and appropriate documents and instruments on behalf of the Borrower with respect
thereto. The Servicer shall comply with the terms and conditions hereof and any
other Facility Document expressly applicable to it, in its capacity as the
Servicer, or otherwise affecting the duties and functions that have been
delegated to it thereunder and hereunder as the Servicer and shall perform its
obligations hereunder and thereunder in good faith and with reasonable care,
using a degree of skill and attention no less than the Servicer and its
Affiliates exercises with respect to comparable assets that it services for
itself and for others having similar investment objectives and restrictions
substantially in accordance with its existing practices and procedures relating
to assets of the nature and character of the Collateral Loans (such standard of
care, the “Servicing Standard”).
Section 11.03 Authorization of the Servicer. (a)  Each of the Borrower, the
Administrative Agent and each Lender hereby authorizes the Servicer (including
any successor thereto) to take any and all reasonable steps in its name and on
its behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the grant by the Borrower to the Collateral Agent on behalf of
the Secured Parties hereunder, to collect all amounts due under any and all
Collateral, including, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
and, after the delinquency of any Collateral and to the extent permitted under
and in compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents reasonably necessary or appropriate
to enable the Servicer to carry out its servicing and administrative duties
hereunder. In case any reasonable question arises as to its duties hereunder,
the Collateral Agent may request instructions from the Administrative Agent and
shall be entitled at all times to refrain from taking any actions unless it has
received instruction from the Administrative Agent. In no event shall the
Servicer be entitled to make any Secured Party a party to any litigation without
such party’s express prior written consent, or to make the Borrower a party to
any litigation (other than any routine foreclosure or similar collection
procedure) without the Administrative Agent’s consent.
(b)     The Administrative Agent may, at any time that an Event of Default has
occurred and is continuing, notify any Obligor with respect to any Collateral of
the assignment of such Collateral to the Collateral Agent on behalf of the
Secured Parties and direct that payments of all amounts due or to become due be
made directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral, and adjust, settle or compromise the amount or payment
thereof.
Section 11.04 Collection Efforts, Modification of Collateral. (a)  The Servicer
will use commercially reasonable efforts to collect, or cause to be collected,
all payments called for under the terms and provisions of the Collateral Loans
included in the Collateral as and when the same become due, all in accordance
with the Servicing Standard.
(b)     In the performance of its obligations hereunder, the Borrower (or the
Servicer on its behalf) may enter into any amendment or waiver of or supplement
to any Related Document; provided that the prior written consent of the Required
Lenders shall be required if an Event of Default has occurred and is continuing
or an Event of Default or Default would result from such amendment, waiver or
supplement. For the avoidance of doubt, any Collateral Loan that, as a result of
any amendment or supplement thereto, ceases to qualify as an Eligible Collateral
Loan shall not be included in the Borrowing Base.
Section 11.05 Servicer Expenses. The Servicer shall be entitled to be reimbursed
its expenses as provided in the Priority of Payments.


107

--------------------------------------------------------------------------------





Section 11.06 The Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the Servicer’s
determination that (a) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (b) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (a) above by an
opinion of counsel to such effect delivered to the Administrative Agent and each
Lender. No such resignation shall become effective until a Replacement Servicer
shall have assumed the responsibilities and obligations of the Servicer in
accordance with Section 11.01(c).


108

--------------------------------------------------------------------------------





ARTICLE XII
THE AGENTS
Section 12.01 Authorization and Action. (a)  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent, the Collateral Agent and the
Collateral Administrator to take such action as agent on its behalf and to
exercise such powers under this Agreement and, to the extent applicable, the
other Facility Documents, as are delegated to such Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, subject
to the terms hereof. No Agent shall have any duties or responsibilities, except
those expressly set forth herein or in the other Facility Documents to which it
is a party or any fiduciary relationship with any Secured Party and no implied
covenants, functions, responsibilities, duties or obligations or liabilities on
the part of such Agent shall be read into this Agreement or any other Facility
Document to which such Agent is a party (if any) as duties on its part to be
performed or observed. No Agent shall have or be construed to have any other
duties or responsibilities in respect of this Agreement or any other Facility
Document and the transactions contemplated hereby or thereby. As to any matters
not expressly provided for by this Agreement or the other Facility Documents, no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Majority
Lenders (or, with respect to the Collateral Agent, the Administrative Agent);
provided that such Agent shall not be required to take any action which exposes
such Agent, in its judgment, to personal liability, cost or expense or which is
contrary to this Agreement, the other Facility Documents or Applicable Law, or
would be, in its judgment, contrary to its duties hereunder, under any other
Facility Document or under Applicable Law. Each Lender agrees that in any
instance in which the Facility Documents provide that the Administrative Agent’s
consent may not be unreasonably withheld, provide for the exercise of the
Administrative Agent’s reasonable discretion, or provide to a similar effect, it
shall not in its instructions (or by refusing to provide instruction) to the
Administrative Agent withhold its consent or exercise its discretion in an
unreasonable manner.
(b)     If the Collateral Agent has been requested or directed by the Majority
Lenders or the Required Lenders, as applicable, (or by the Administrative Agent
acting at the direction of the Majority Lenders or the Required Lenders) to take
any action pursuant to any provision of this Agreement or any other Facility
Document, the Collateral Agent shall not be under any obligation to exercise any
of the rights or powers vested in it by this Agreement or such Facility Document
in the manner so requested unless it shall have been provided indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred by it in compliance with or in performing such request or
direction. No provision of this Agreement or any other Facility Document shall
otherwise be construed to require the Collateral Agent to expend or risk its own
funds or to take any action that could in its judgment cause it to incur any
cost, expenses or liability, unless it is provided indemnity acceptable to it
against any such expenditure, risk, costs, expense or liability. For the
avoidance of doubt, the Collateral Agent shall not have any duty or obligation
to take any action to exercise or enforce any power, right or remedy available
to it under this Agreement or any other Facility Document or any Related
Document unless and until directed by the Majority Lenders or the Required
Lenders, as applicable (or the Administrative Agent on their behalf).
(c)     Neither the Collateral Agent nor any officer, agent or representative
thereof shall be personally liable for any action taken by any such Person in
accordance with any notice given by the Majority Lenders or the Required
Lenders, as applicable, (or by the Administrative Agent acting at the direction
of the Majority Lenders or the Required Lenders) pursuant to the terms of this
Agreement or any other Facility Document even if, at the time such action is
taken by any such Person, the Majority Lenders or the Required Lenders, as
applicable, or Persons purporting to be the Majority Lenders or the Required
Lenders, as applicable, are not entitled to give such notice, except where the
Responsible Officer of the Collateral Agent has actual knowledge (without any
duty of inquiry or investigation on its part) that the Majority Lenders or the
Required


109

--------------------------------------------------------------------------------





Lenders, as applicable, or Persons purporting to be the Majority Lenders or the
Required Lenders, as applicable, are not entitled to give such notice. If any
dispute or disagreement shall arise as to the allocation of any sum of money
received by the Collateral Agent hereunder or under any Facility Document, the
Collateral Agent shall have the right to deliver such sum to a court of
competent jurisdiction and therein commence an action for interpleader.
(d)     If in performing its duties under this Agreement, the Collateral Agent
is required to decide between alternative courses of action, it may request
written instructions from the Administrative Agent as to the course of action
desired by it. If the Collateral Agent does not receive such instructions within
five (5) Business Days after it has requested them, the Collateral Agent may,
but shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Agent shall act in accordance with instructions received
after such five (5) Business Day period except to the extent it has already, in
good faith, taken or committed itself to take, action inconsistent with such
instructions.
(e)     Instructions to Collateral Agent.
(i)The Collateral Agent shall be entitled to refrain from taking any action
unless it has been instructed in writing by the Borrower (or the Servicer on the
Borrower’s behalf), the Required Lenders or the Administrative Agent, as
applicable, as it reasonably deems necessary. In the absence of gross negligence
or willful misconduct by the Collateral Agent, the Collateral Agent shall have
no liability for any action (or forbearance from action) taken pursuant to such
written instructions of the Borrower, the Servicer, the Required Lenders or the
Administrative Agent, as applicable.
(ii)Whenever the Collateral Agent is entitled or required to receive or obtain
any communications or information pursuant to or as contemplated by this
Agreement, it shall be entitled to receive the same in writing, in form, content
and medium reasonably acceptable to it and otherwise in accordance with any
applicable term of this Agreement; and whenever any report or other information
is required to be produced or distributed by the Collateral Agent it shall be in
form, content and medium reasonably acceptable to it and the Borrower, and
otherwise in accordance with any applicable term of this Agreement.
(iii)In case any reasonable question arises as to its duties hereunder, the
Collateral Agent may, so long as no Event of Default has occurred and is
continuing, request instructions from the Servicer and may, after the occurrence
and during the continuance of an Event of Default, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall, in the absence
of gross negligence or willful misconduct by the Collateral Agent, have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Administrative Agent.
(f)     General Standards of Care for the Collateral Agent. Notwithstanding any
terms herein contained to the contrary, the acceptance by the Collateral Agent
of its appointment hereunder is expressly subject to the following terms, which
shall govern and apply to each of the terms and provisions of this Agreement
(whether or not so stated therein):
(i)     The Collateral Agent shall not be deemed to have notice of any fact,
claim or demand with respect hereto unless actually known by a Responsible
Officer of the Collateral Agent or unless (and then only to the extent) received
in writing by the Collateral Agent and specifically referencing this Agreement.
The Collateral Agent shall not be charged with knowledge of any notices,
documents, instruments or reports delivered or prepared by the Collateral
Administrator.


110

--------------------------------------------------------------------------------





(ii)     No provision of this Agreement requires the Collateral Agent to expend
or risk its own funds, or to take any action (or forbear from action) hereunder
which might in its judgment involve any expense or any financial or other
liability unless it has been furnished with acceptable indemnification. Nothing
herein obligates the Collateral Agent to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Borrower or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.
(iii)     The permissive right of the Collateral Agent to take any action
hereunder shall not be construed as a duty.
(iv)The Collateral Agent may act or exercise its duties or powers hereunder
through agents or attorneys-in-fact, and the Collateral Agent shall not be
liable or responsible for the actions or omissions of any such agent or
attorney-in-fact appointed and maintained with reasonable due care.
(v)The Collateral Agent has no obligation to determine the Interest Rate or
whether an asset is an Eligible Collateral Loan.
Section 12.02 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and each other Facility Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care other than any Affiliates of such Agent.
Section 12.03 Agents’ Reliance, Etc. (a)  No Agent and none of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
any of the other Facility Documents, except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Agent: (i) may consult with legal counsel (including counsel for
the Borrower or the Servicer or any of their Affiliates) and independent public
accountants and other experts selected by it and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted to be taken by such Agent in good faith in
accordance with such opinion and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
Secured Party or any other Person and shall not be responsible to any Secured
Party or any Person for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or the other
Facility Documents; (iii) shall not have any duty to monitor, ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement, the other Facility Documents or any Related
Document or any notice, consent, certificate, instruction or waiver, report,
statement, opinion, direction or other instrument or writing on the part of the
Borrower, the Servicer or any other Person or to inspect the property (including
the books and records) of the Borrower or the Servicer; (iv) shall not be
responsible to any Secured Party or any other Person for the due execution,
legality, validity, enforceability, perfection, genuineness, sufficiency or
value of any Collateral (or the validity, perfection, priority or enforceability
of the Liens on the Collateral), this Agreement, the other Facility Documents,
any Related Document or any other instrument or document furnished pursuant
hereto or thereto; (v) shall incur no liability under or in respect of this
Agreement or any other Facility Document by relying on, acting upon (or by
refraining from action in reliance on) any notice, consent, certificate
(including, for the avoidance of doubt, the Borrowing Base Calculation
Statement), instruction or waiver, report, statement, opinion, direction or
other instrument or writing (which may be delivered by facsimile, email, cable
or telex, if acceptable to it) reasonably believed by it to be genuine and
believed by it to be signed or sent by the proper party or parties; (vi) shall
not be responsible to any Person for any recitals, statements, information,


111

--------------------------------------------------------------------------------





representations or warranties regarding the Borrower or the Collateral or in any
document, certificate or other writing delivered in connection herewith or
therewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of thereof
or any such other document or the financial condition of any Person or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions related to any Person or the
existence or possible existence of any Default or Event of Default; and (vii)
shall not have any obligation whatsoever to any Person to assure that any
collateral exists or is owned by any Person or is cared for, protected or
insured or that any liens have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available with respect thereto. No Agent shall have any
liability to the Borrower or any Lender or any other Person for the Borrower’s,
the Servicer’s, any Lender’s or any other Person’s, as the case may be,
performance of, or failure to perform, any of their respective obligations and
duties under this Agreement or any other Facility Document.
(b)     No Agent shall be liable for the actions or omissions of any other Agent
(including concerning the application of funds), or under any duty to monitor or
investigate compliance on the part of any other Agent with the terms or
requirements of this Agreement, any Facility Document or any Related Document,
or their duties hereunder or thereunder. Each Agent shall be entitled to assume
the due authority of any signatory and genuineness of any signature appearing on
any instrument or document it may receive (including each Notice of Borrowing
received hereunder) in the absence of its own gross negligence or willful
misconduct. No Agent shall be liable for any action taken in good faith and
reasonably believed by it to be within the powers conferred upon it, or taken by
it pursuant to any direction or instruction by which it is governed, or omitted
to be taken by it by reason of the lack of direction or instruction required
hereby for such action (including for refusing to exercise discretion or for
withholding its consent in the absence of its receipt of, or resulting from a
failure, delay or refusal on the part of the Required Lenders to provide,
written instruction to exercise such discretion or grant such consent from the
Required Lenders, as applicable). No Agent shall be liable for any error of
judgment made in good faith unless it shall be proven by a non-appealable court
of competent jurisdiction that such Agent was grossly negligent in ascertaining
the relevant facts. Nothing herein or in any Facility Document or Related
Document shall obligate any Agent to advance, expend or risk its own funds, or
to take any action which in its reasonable judgment may cause it to incur any
expense or financial or other liability for which it is not adequately
indemnified. No Agent shall be liable for any indirect, special, punitive or
consequential damages (including lost profits) whatsoever, even if it has been
informed of the likelihood thereof and regardless of the form of action. No
Agent shall be charged with knowledge or notice of any matter unless actually
known to a Responsible Officer of such Agent, or unless and to the extent
written notice of such matter is received by such Agent at its address in
accordance with Section 13.02. Any permissive grant of power to an Agent
hereunder shall not be construed to be a duty to act. Each Agent shall have only
the duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against any
Agent. Before acting hereunder, an Agent shall be entitled to request, receive
and rely upon such certificates and opinions as it may reasonably determine
appropriate with respect to the satisfaction of any specified circumstances or
conditions precedent to such action. No Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document. No Agent shall be liable for any
error of judgment, or for any act done or step taken or omitted by it, in good
faith, or for any mistakes of fact or law, or for anything that it may do or
refrain from doing in connection herewith, except in the case of its willful
misconduct or grossly negligent performance or omission of its duties.
(c)     No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include acts
of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire, communication line failures, computer
viruses, power


112

--------------------------------------------------------------------------------





failures, loss or malfunction of utilities, communications or computers
(software and hardware) services, earthquakes or other disasters.
(d)     The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Facility Documents to which it is a party. Whether or not expressly stated
in such Facility Documents, in performing (or refraining from acting)
thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.
(e)     Each Lender acknowledges that, except as expressly set forth in this
Agreement, no Agent has made any representation or warranty to it, and that no
act by either Agent hereafter taken, including any consent and acceptance of any
assignment or review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent to any Secured Party as
to any matter. Each Lender represents to each Agent that it has, independently
and without reliance upon such Agent and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the Servicer, and made its own decision to
enter into this Agreement and the other Facility Documents to which it is a
party. Each Lender also represents that it will, independently and without
reliance upon either Agent or any other Secured Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Facility Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the Servicer. No Agent shall have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Servicer which may come into the possession
of such Agent.
Section 12.04 Indemnification. Each of the Lenders agrees to indemnify and hold
the Agents harmless (to the extent not reimbursed by or on behalf of the
Borrower pursuant to Section 13.04 or otherwise) from and against any and all
Liabilities which may be imposed on, incurred by, or asserted against the Agents
in any way relating to or arising out of this Agreement or any other Facility
Document or any Related Document or any action taken or omitted by the Agents
under this Agreement or any other Facility Document or any Related Document;
provided that no Lender shall be liable to any Agent for any portion of such
Liabilities resulting from such Agent’s gross negligence or willful misconduct;
and provided, further, that no Lender shall be liable to the Collateral Agent
for any portion of such Liabilities unless such Liabilities are imposed on,
incurred by, or asserted against the Collateral Agent as a result of any action
taken, or not taken, by the Collateral Agent by the express terms of this
Agreement or at the direction of the Administrative Agent or such Lender or
Lenders, as the case may be, in accordance with the terms and conditions set
forth in this Agreement (it being understood and agreed that the Collateral
Agent shall be under no obligation to exercise or to honor any of the rights or
powers vested in it by this Agreement at the request or direction of the
Administrative Agent or any of the Lenders (or other Persons authorized or
permitted under the terms hereof to make such request or give such direction)
pursuant to this Agreement or any of the other Facility Document, unless the
Administrative Agent or such Lenders shall have provided to the Collateral Agent
security or indemnity reasonably satisfactory to it against the costs, expenses
(including reasonable and documented attorney’s fees and expenses) and
Liabilities which might reasonably be incurred by it in compliance with such
request or direction, whether such indemnity is provided under this
Section 12.04 or otherwise). The rights of the Agents and obligations of the
Lenders under or pursuant to this Section 12.04 shall survive the termination of
this Agreement, and the earlier removal or resignation of any Agent hereunder.


113

--------------------------------------------------------------------------------





Section 12.05 Successor Agents. (a)  Subject to the terms of this Section 12.05,
each Agent may, upon thirty (30) days’ notice to the Lenders and the Borrower,
resign as Administrative Agent or Collateral Agent, as applicable. If an Agent
shall resign, then the Required Lenders shall appoint a successor agent. If for
any reason a successor agent is not so appointed and does not accept such
appointment within thirty (30) days of notice of resignation, such Agent may
appoint a successor agent. The appointment of any successor Agent shall be
subject to the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower to
any such appointment shall not be required if (i) a Default or Event of Default
shall have occurred and is continuing or (ii) if such successor agent is a
Lender or an Affiliate of such Agent or any Lender. Any resignation of an Agent
shall be effective upon the appointment of a successor agent pursuant to this
Section 12.05. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Facility Documents and the provisions
of this Article XII shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Facility Documents. If no successor Collateral
Agent, Collateral Administrator or Administrative Agent has been appointed and
an instrument of acceptance by a successor Collateral Agent, Collateral
Administrator or Administrative Agent has not been delivered to the Collateral
Agent, Collateral Administrator or the Administrative Agent, as applicable
within sixty days after giving of notice of resignation by the Collateral Agent,
Collateral Administrator or the Administrative Agent, as applicable, the
resigning Collateral Agent, the resigning Collateral Administrator or the
resigning Administrative Agent, as applicable, may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent,
Collateral Administrator or Administrative Agent, as applicable.
(b)     Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the corporate
trust properties and assets of the Collateral Agent substantially as a whole,
shall be the successor to the Collateral Agent under this Agreement without
further act of any of the parties to this Agreement.
Secton 12.06 The Collateral Agent. (a)  The Collateral Agent shall have no
liability for losses arising from (i) any cause beyond its control, (ii) any
delay, error, omission or default of any mail, telegraph, cable or wireless
agency or operator, or (iii) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
(b)     It is expressly acknowledged and agreed that the Collateral Agent is not
guaranteeing the performance of or assuming any liability for the obligations of
the other parties hereto or any portion of the Collateral.
(c)     The Collateral Agent shall not be responsible for the preparation or
filing of any UCC financing statements or continuation statements or the
correctness of any financing statements filed in connection with this Agreement
or the validity or perfection of any lien or security interest created pursuant
to this Agreement.
(d)     The Collateral Agent shall not be liable for interest on any money
received by it except as the Collateral Agent may agree in writing with the
Borrower. In no event shall the Collateral Agent be liable for the selection of
any investments or any losses in connection therewith (except in its capacity as
obligor thereunder, if applicable), or for any failure of the relevant party to
provide investment instruction to the Collateral Agent in connection with the
investment of funds in or from any account set forth herein.
(e)     The Collateral Agent shall have no liability for any failure, inability
or unwillingness on the part of the Servicer, the Borrower, the Collateral
Administrator or the Administrative Agent to provide


114

--------------------------------------------------------------------------------





accurate and complete information on a timely basis to the Collateral Agent, or
otherwise on the part of any such party to comply with the terms of this
Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent’s part of any of its duties
hereunder that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof.
(f)     The Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer. It is expressly acknowledged by the Borrower, the Servicer, the Lenders
and the Administrative Agent that performance by the Collateral Agent of its
various duties hereunder (including recalculations to be performed in respect of
the matters contemplated hereby) shall be based upon, and in reliance upon,
data, information and notices provided to it by the Servicer (and/or the
Borrower) and/or any related bank agent, obligor or similar party with respect
to the Collateral, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate). Nothing herein shall impose or imply any duty or obligation on the
part of the Collateral Agent to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any issuer of the Collateral is in default or in compliance with the underlying
documents governing or securing such item of Collateral, from time to time.
(g) The Collateral Agent shall have no duty to determine or inquire into the
happening or occurrence of any event or contingency, and it is agreed that its
duties hereunder are purely ministerial in nature.
(h)     Should any controversy arise between the undersigned with respect to the
Collateral held by the Collateral Agent, the Collateral Agent shall follow the
instructions of the Administrative Agent on behalf of the Secured Parties.
(i)     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest (on behalf of the Secured Parties) in the Collateral and
shall not impose any duty on it to exercise any such powers. Except for
performing the obligations expressly imposed on the Collateral Agent hereunder,
the Collateral Agent shall have no duty as to any Collateral or responsibility
for ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Collateral Agent has or is deemed to have knowledge of such matters or
taking any steps to preserve rights against prior parties or other rights
pertaining to any Collateral.
(j)     In order to comply with the laws, rules, regulations and executive
orders in effect from time to time applicable to banking institutions, including
those relating to the funding of terrorist activities and money laundering, the
Collateral Agent may be required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Collateral Agent. Accordingly, each of the parties hereto
agrees to provide to the Collateral Agent upon its request from time to time
such identifying information and documentation as may be available to such party
in order to enable the Collateral Agent to comply with such requirements.
(k)     If Citibank, N.A. or the Collateral Agent is also acting in another
capacity, including as Custodian or Securities Intermediary, the rights,
protections, immunities and indemnities afforded to Citibank, N.A. or the
Collateral Agent pursuant to this Article XII shall also be afforded to
Citibank, N.A. or the Collateral Agent acting in such capacities; provided that
such rights, protections, benefits, immunities and indemnities shall be in
addition to, and not in limitation of, any rights, protections, benefits,
immunities and indemnities


115

--------------------------------------------------------------------------------





provided in the Custodian Agreement, Account Control Agreement or any other
Facility Documents to which Citibank, N.A. or the Collateral Agent in such
capacity is a party.
(l)    The Collateral Agent shall not have any obligation to determine if a
Collateral Loan meets the criteria specified in the definition of Eligible
Collateral Loan.
(m)     The Collateral Administrator shall be entitled to the same rights,
protections and indemnities as set forth with respect to the Collateral Agent in
this Article XII.


116

--------------------------------------------------------------------------------





ARTICLE XIII
MISCELLANEOUS
Section 13.01 No Waiver; Modifications in Writing. (a)  No failure or delay on
the part of any Secured Party exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver of any provision
of this Agreement or any other Facility Document, and any consent to any
departure by any party to this Agreement or any other Facility Document from the
terms of any provision of this Agreement or such other Facility Document, shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower or the Servicer in any case
shall entitle the Borrower or the Servicer to any other or further notice or
demand in similar or other circumstances.
(b)     No amendment, modification, supplement or waiver of this Agreement shall
be effective unless signed by the Borrower, the Servicer, the Administrative
Agent, the Collateral Administrator and the Required Lenders; provided that:
(i)any Fundamental Amendment shall require the written consent of all Lenders
affected thereby; and
(ii)no such amendment, modification, supplement or waiver shall amend, modify or
otherwise affect the rights or duties of any Agent hereunder without the prior
written consent of such Agent.
(c)     Notwithstanding anything to the contrary herein, in connection with the
increase of the Individual Lender Maximum Funding Amounts hereunder, only the
consent of the Lender increasing its Individual Lender Maximum Funding Amount
(or providing a new Individual Lender Maximum Funding Amount) shall be required
for any amendment that effects such increase in Individual Lender Maximum
Funding Amounts.
(d)     Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Individual Lender Maximum Funding Amount of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Section 13.02 Notices, Etc. Except where telephonic instructions are authorized
herein to be given, all notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be personally delivered or sent by registered, certified or
express mail, postage prepaid, or by facsimile transmission, or by prepaid
courier service, or by electronic mail (of a .pdf or other similar file and if
the recipient has provided an email address in Schedule 5), and shall be deemed
to be given for purposes of this Agreement on the day that such writing is
received by the intended recipient thereof in accordance with the provisions of
this Section 13.02. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 13.02, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective facsimile numbers or email addresses) indicated in Schedule 5,
and, in the case


117

--------------------------------------------------------------------------------





of telephonic instructions or notices, by calling the telephone number or
numbers indicated for such party in Schedule 5.
Each of the Collateral Agent, Custodian, Securities Intermediary and Collateral
Administrator agrees to accept and act upon instructions or directions pursuant
to this Agreement, any other Facility Document, or any Related Document or any
document executed in connection herewith or therewith sent by unsecured email
(of a .pdf or other similar file), facsimile transmission or other similar
unsecured electronic methods; provided, however, that any person providing such
instructions or directions shall provide an incumbency certificate listing
persons designated to provide such instructions or directions as such incumbency
certificate may be supplemented from time to time. If any person elects to give
the Collateral Agent, Custodian, Securities Intermediary or Collateral
Administrator email or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent, Custodian, Securities Intermediary
or Collateral Administrator, as applicable in its discretion elects to act upon
such instructions, the Collateral Agent’s, Custodian’s, Securities
Intermediary’s or Collateral Administrator’s, as applicable, reasonable
understanding of such instructions shall be deemed controlling. None of the
Collateral Agent, Custodian, Securities Intermediary or Collateral
Administrator, as applicable, shall be liable for any losses, costs or expenses
arising directly or indirectly from its reliance upon and compliance with such
instructions notwithstanding such instructions conflicting with or being
inconsistent with a subsequent written instruction. Any person providing such
instructions or directions acknowledges and agrees that there may be more secure
methods of transmitting such instructions than the method(s) selected by it and
agrees that the security procedures (if any) to be followed in connection with
its transmission of such instructions provide to it a commercially reasonable
degree of protection in light of its particular needs and circumstances.
Section 13.03 Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower under any Facility Document shall be made without
deduction or withholding for any and all Taxes with respect thereto, unless
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of the Borrower or the Administrative Agent) requires the
deduction or withholding of any Tax from any such payment by the Borrower, the
Collateral Agent or the Administrative Agent, then the Borrower, the Collateral
Agent or the Administrative Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as may be necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 13.03) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. In no event shall the Collateral Agent be responsible for
the calculation or withholding of any taxes.
(b)     The Borrower agrees to timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)     The Borrower agrees to indemnify each Recipient, within 10 days after
demand therefor, for (i) the full amount of any Indemnified Taxes (including any
Indemnified Taxes imposed or asserted by any jurisdiction on or attributable to
amounts payable under this Section 13.03) payable or paid by any Recipient or
required to be withheld or deducted from a payment to such Recipient and
(ii) any reasonable expenses arising therefrom or with respect thereto, in each
case whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of another Recipient, shall be conclusive absent manifest
error.


118

--------------------------------------------------------------------------------





(d)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 13.06(c)(ii)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Facility Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Facility Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 13.03(d).
(e)     As soon as practicable after the date of any payment of Taxes by the
Borrower to Governmental Authority pursuant to this Section 13.03, the Borrower
will furnish to the Administrative Agent the original or a certified copy of a
receipt issued by the relevant Governmental Authority evidencing payment
thereof, a copy of the return reporting such payment, or other evidence of
payment as may be reasonably satisfactory to the Administrative Agent.
(f)     If any Recipient in its sole discretion, but acting in good faith,
determines that it has received a refund of any Taxes with respect to which it
has been indemnified pursuant to this Section 13.03 (including by the payment of
additional amounts pursuant to Section 13.03(a)), such Recipient shall reimburse
the Borrower (or the Servicer, as applicable) such amount of any refund received
(net of reasonable out-of-pocket expenses incurred), but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), as such Secured
Party shall determine in its sole discretion, but acting in good faith, to be
attributable to the relevant Indemnified Taxes. Notwithstanding anything to the
contrary in this Section 13.03(f), in no event will any Secured Party be
required to pay any amount to an indemnifying party pursuant to this
Section 13.03(f) the payment of which would place such Secured Party in a less
favorable net after-Tax position than such Secured Party would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. Unless required
by Applicable Law, at no time shall any Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Facility Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than


119

--------------------------------------------------------------------------------





such documentation set forth in Sections 13.03(g)(ii), (iii) and (v) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)     Without limiting the generality of Section 13.03(g)(i), each Lender
that is a U.S. Person shall, on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), deliver to the Borrower and
each Agent, two accurate, complete and signed copies of U.S. Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.
(iii)     Any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and each Agent, on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or any Agent), two
accurate, complete and signed copies of whichever of the following is
applicable:
(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Facility Document, executed copies of U.S. Internal Revenue Service
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Facility Document, U.S. Internal Revenue Service Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(B)executed copies of U.S. Internal Revenue Service Form W-8ECI;
(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of U.S. Internal Revenue
Service Form W-8BEN-E (or W-8BEN, as applicable); or
(D)to the extent a Foreign Lender is not the beneficial owner, executed copies
of U.S. Internal Revenue Service Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.
(iv)     Each Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agents (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), executed copies of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agents to determine the withholding or deduction required to be
made.


120

--------------------------------------------------------------------------------





(v)     If a payment made to a Recipient under any Facility Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 13.03(g)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)     If any Lender requires the Borrower to pay any Indemnified Taxes or
additional amount to such Lender or any Governmental Authority for the account
of such Lender pursuant to this Section 13.03, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if such
Lender determines, in its sole discretion that such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to this Section 13.03 in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(i)     Each party’s obligations under this Section 13.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Individual
Lender Maximum Funding Amounts and the repayment, satisfaction or discharge of
all obligations under any Facility Document.
Section 13.04 Costs and Expenses; Indemnification. (a)  The Borrower agrees to
promptly pay on demand all reasonable and documented out-of-pocket costs and
expenses (i) of the Agents and the Lenders in connection with the preparation,
review, negotiation, reproduction, execution and delivery of this Agreement and
the other Facility Documents, including the reasonable and documented fees and
disbursements of one outside counsel for the Administrative Agent (provided that
the Borrower is not responsible for any such costs or expenses in excess of
$150,000) and one outside counsel for the Collateral Agent and the Collateral
Administrator, (ii) of creating, perfecting, releasing or enforcing the
Collateral Agent’s security interests in the Collateral, including filing and
recording fees, expenses, search fees, UCC filing fees and the equivalent
thereof in any foreign jurisdiction, if applicable, and all other reasonable and
documented out-of-pocket fees and expenses in connection therewith, and (iii) in
connection with the administration and any waiver, consent, modification or
amendment or similar agreement in respect of this Agreement, the Notes or any
other Facility Document and advising the Agents and Lenders as to their
respective rights, remedies and responsibilities, in each case, limited in the
case of legal fees, costs and expenses to the reasonable and documented
out-of-pocket fees and disbursements of one outside counsel for the
Administrative Agent, outside counsel for the Collateral Agent and outside
counsel for the Collateral Administrator. The Borrower agrees to promptly pay on
demand all reasonable and documented out-of-pocket costs and expenses of each of
the Secured Parties in connection with the enforcement of this Agreement, the
Notes or any other Facility Document, including all reasonable and documented
out-of-pocket costs and expenses incurred by the Collateral Agent in connection
with the


121

--------------------------------------------------------------------------------





preservation, collection, foreclosure or enforcement of the Collateral subject
to the Facility Documents or any interest, right, power or remedy of the
Collateral Agent and the Replacement Servicer (including in its capacity as
Replacement Servicer) or in connection with the collection or enforcement of any
of the Obligations or the proof, protection, administration or resolution of any
claim based upon the Obligations in any insolvency proceeding, including all
reasonable fees and disbursements of one outside counsel, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral Agent
or the Collateral Administrator; provided that, in each case, there shall be one
primary outside attorney and one local counsel representing such Secured Parties
(other than the Collateral Agent, who shall have one primary outside attorney
and one local counsel) unless any conflict of interest arises. Without prejudice
to its rights hereunder, the expenses and the compensation for the services of
the Secured Parties are intended to constitute expenses of administration under
any applicable bankruptcy law. For the avoidance of doubt, this Section 13.04(a)
shall not apply to Taxes, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim, which shall be covered by
Section 13.03.
(b)     The Borrower agrees to indemnify and hold harmless each Secured Party
and each of their Affiliates and the respective officers, directors, employees,
agents, managers of, and any Person controlling any of, the foregoing (each, an
“Indemnified Party”) from and against any and all Liabilities that may be
incurred by or asserted or awarded against any Indemnified Party, whether
brought by or involving the Borrower or any third party, in each case arising
out of or in connection with or by reason of the execution, delivery,
enforcement, performance, administration of or otherwise arising out of or
incurred in connection with this Agreement, any other Facility Document, any
Related Document or any transaction contemplated hereby or thereby (and
regardless of whether or not any such transactions are consummated); except that
the Borrower shall not be liable to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s bad faith, gross negligence or willful
misconduct; provided that any payment hereunder which relates to taxes, levies,
imposes, deductions, charges and withholdings, and all liabilities (including
penalties, interest and expenses) with respect thereto, or additional sums
described in Sections 2.10, 2.11 or 13.03, shall not be covered by this
Section 13.04(b). The Borrower has no liability hereunder to any Indemnified
Party to the extent an Indemnified Party affects any settlement of a matter that
is (or could be) subject to indemnification hereunder without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). In no event is the Borrower liable for any Indemnified Party’s lost
revenues or lost profits or for any indirect, special, punitive or consequential
damages. The Borrower shall not without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such settlement (i) does
not include a statement as to or admission of, fault, culpability or a failure
to act by or on behalf of any such Indemnified Party, and (ii) includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.
(c)     Subject to the Lender Fee Letter, the Servicer agrees to indemnify and
hold harmless each Indemnified Party from and against any and all Liabilities
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of any one or more
of the following: (i) any breach by the Servicer of any covenant or any of its
obligations under any Facility Document, (ii) the failure of any of the
representations or warranties of the Servicer set forth in any Facility Document
or in any certificate, statement or report delivered in connection therewith to
be true when made or when deemed made or repeated and (iii) by reason of any
gross negligence, bad faith or willful misconduct (as determined by the final
non-appealable judgment of a court of competent jurisdiction) on the part of the
Servicer in its capacity as Servicer; except the Servicer shall not be liable to
the extent any such Liability (x) results from the performance or
non-performance of the Collateral Loans or (y) is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s


122

--------------------------------------------------------------------------------





bad faith, gross negligence or willful misconduct or breach of this Agreement,
any other Facility Document or any Related Document; provided that any payment
hereunder which relates to taxes, levies, imposes, deductions, charges and
withholdings, and all liabilities (including penalties, interest and expenses)
with respect thereto, or additional sums described in Sections 2.10, 2.11 or
13.03, shall not be covered by this Section 13.04(c). The Servicer has no
liability hereunder to any Indemnified Party to the extent an Indemnified Party
affects any settlement of a matter that is (or could be) subject to
indemnification hereunder without the prior written consent of the Servicer
(which consent shall not be unreasonably withheld or delayed). In no event is
the Servicer liable for any Indemnified Party’s lost revenues or lost profits or
for any indirect, special, punitive or consequential damages (but, for the
avoidance of doubt, this sentence does not limit the Servicer’s indemnification
obligations pursuant to this Section 13.04(c) with respect to any such liability
paid by an Indemnified Party to a third party). The Servicer shall not without
the prior written consent of the Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement (i) does not include a statement as to or admission of,
fault, culpability or a failure to act by or on behalf of any such Indemnified
Party, and (ii) includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.
Section 13.05 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. Delivery of an executed signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
Section 13.06 Assignability. (a)  Each Lender may, with the consent of the
Administrative Agent and the Borrower, assign to an assignee all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its outstanding Advances or interests therein owned by it, together with ratable
portions of its Individual Lender Maximum Funding Amount); provided that:
(i)each of the Borrower’s and the Administrative Agent’s consent to any such
assignment (A) shall not be unreasonably withheld or delayed and (B) shall not
be required if the assignee is a Permitted Assignee with respect to such
assignor; and
(ii)the Borrower’s consent to any such assignment pursuant to this
Section 13.06(a) shall not be required if (x) a Default or an Event of Default
shall have occurred (and not been waived by the Lenders in accordance with
Section 13.01) or (y) such assignment is required by any Change in Law.
The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Section 13.03(g).
Notwithstanding any other provision of this Section 13.06, no assignment by any
Lender to the Borrower, any of its Affiliates or any Disqualified Lender shall
be permitted.
(b)     The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Agents and the Lenders.
(c)     (i)    Any Lender may, without the consent of, but with notice to, the
Borrower, sell participations to Participants in all or a portion of such
Lender’s rights and obligations under this Agreement; provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in


123

--------------------------------------------------------------------------------





connection with such Lender’s rights and obligations under this Agreement,
(D) each Participant shall have agreed to be bound by this Section 13.06(c),
Section 13.06(d), Section 13.06(e) and Section 13.17, and (E) such Participants
are not Disqualified Lenders. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
Fundamental Amendment. Sections 2.10, 2.11, and 13.03 shall apply to each
Participant as if it were a Lender and had acquired its interest by assignment
pursuant to clause (a) of this Section 13.06 (subject to the requirements and
limitations set forth in Section 13.03, including the requirements under
Section 13.03(g)); provided that (A) such Participant agrees to be subject to
the provisions of Section 13.03(g) as if it were an assignee under clause (a) of
this Section 13.06 and (B) no Participant shall be entitled to any amount under
Section 2.10, 2.11, or 13.03 which is greater than the amount the related Lender
would have been entitled to under any such Sections or provisions if the
applicable participation had not occurred, except to the extent such entitlement
to receive a greater amount results from a Change in Law that occurs after the
Participant acquired the applicable participation.
(ii)     In the event that any Lender sells participations in any portion of its
rights and obligations hereunder, such Lender as nonfiduciary agent for the
Borrower shall maintain a register on which it enters the name and address of
all participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Facility Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in a Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in such Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)     The Administrative Agent, on behalf of and acting solely for this
purpose as the nonfiduciary agent of the Borrower, shall maintain at its address
specified in Section 13.02 or such other address as the Administrative Agent
shall designate in writing to the Lenders, a copy of this Agreement and each
signature page hereto and each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the aggregate outstanding principal amount of
the outstanding Advances maintained by each Lender under this Agreement (and any
stated interest thereon). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. An Advance (and a Note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Note, if any,
shall expressly so provide) and compliance with this Section 13.06. The
Administrative Agent shall update and furnish to the Collateral Agent and the
Borrower from time to time at the request of the Collateral Agent, the
Collateral Administrator or the Borrower an updated version of Schedule 1
reflecting the then-current allocation of the Individual Lender Maximum Funding
Amounts.
(e)     Notwithstanding anything to the contrary set forth herein or in any
other Facility Document, each Lender hereunder, and each Participant, must at
all times be a “qualified purchaser” as defined


124

--------------------------------------------------------------------------------





in the Investment Company Act (a “Qualified Purchaser”) and a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act (a “QIB”).
Each Lender represents to the Borrower, (i) on the date that it becomes a party
to this Agreement (whether by being a signatory hereto or by entering into an
Assignment and Acceptance) and (ii) on each date on which it makes an Advance
hereunder, that it is a Qualified Purchaser and a QIB. Each Lender further
agrees that it shall not assign, or grant any participations in, any of its
Advances or its Individual Lender Maximum Funding Amounts to any Person unless
such Person is a Qualified Purchaser and a QIB.
(f)     Notwithstanding any other provision of this Section 13.06, any Lender
may at any time pledge or grant a security interest in all or any portion of its
rights (including rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender, including any pledge or security
interest granted to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.
Section 13.07 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY
OTHER FACILITY DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.
Section 13.08 Severability of Provisions. Any provision of this Agreement or any
other Facility Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 13.09 Confidentiality. The parties hereto agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed by any party (a) to its Affiliates, directors, officers,
members, principals and employees, and to its agents, counsel and other advisors
that have a need for such information relative to this facility (collectively,
the “Related Parties”) (it being understood that, in each case, the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
disclosing party shall be responsible for any breach by its Related Parties
under this Section 13.09); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), it being understood that the Persons to
whom such disclosure is made shall be informed of the confidential nature of
such Information; (c) to the extent required by Applicable Law or by any
subpoena or similar legal process; provided that with respect to disclosures of
Information pursuant to a subpoena or similar legal process, (A) prior to any
disclosure under this clause (c) the disclosing party agrees to provide the
Borrower with prior written notice thereof, to the extent that it is practicable
to do so and to the extent that the disclosing party is permitted to provide
such prior written notice to the Borrower pursuant to the terms of the subpoena
or other legal process and (B) any disclosure under this clause (c) shall be
limited to the portion of the Information as may be required by such
Governmental Authority pursuant to such subpoena or other legal process; (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Facility Document or any action or proceeding
relating to this Agreement or any other Facility Document or the enforcement of
rights hereunder or thereunder; (f) solely with respect to the Administrative
Agent or any Lender, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this


125

--------------------------------------------------------------------------------





Agreement; provided that such assignee or participant (or prospective assignee
or participant) has agreed to maintain confidentiality pursuant to this
Section 13.09 or another non-disclosure agreement substantially similar hereto,
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder that
has agreed to maintain confidentiality pursuant to this Section 13.09; or
(iii) any rating agency or (g) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section by such
party, or (y) becomes available to such party or any of their respective
Affiliates on a nonconfidential basis from a source other than a party to this
Agreement. For purposes of this Section 13.09, “Information” means all
information received from a party to this Agreement, the terms and substance of
this Agreement and each other Facility Document and any term sheet.
Section 13.10 Merger. This Agreement and the other Facility Documents executed
by the Administrative Agent or the Lenders taken as a whole incorporate the
entire agreement between the parties hereto and thereto concerning the subject
matter hereof and thereof and this Agreement and such other Facility Documents
supersede any prior agreements among the parties relating to the subject matter
thereof.
Section 13.11 Survival. All representations and warranties made hereunder, in
the other Facility Documents and in any certificate delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Advances hereunder. The
agreements in Sections 2.10, 2.11, 2.13, 12.04, 13.03, 13.04, 13.09, 13.15 and
13.17 and this Section 13.11 shall survive the termination of this Agreement in
whole or in part, the payment in full of the principal of and interest on the
Advances, any foreclosure under, or modification, release or discharge of, any
or all of the Related Documents and the resignation or replacement of any Agent.
Section 13.12 Submission to Jurisdiction; Waivers; Etc. Each party hereto hereby
irrevocably and unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement or the other Facility Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and the appellate courts of any of them;
(b)consents that any such action or proceeding may be brought in any court
described in Section 13.12(a) and waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)each party hereto agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address set forth in Section 13.02 or at such other address as may be
permitted thereunder;
(d)[reserved]; and
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding against any Secured Party
arising out of or relating to this Agreement or any other Facility Document any
special, exemplary, punitive or consequential damages.


126

--------------------------------------------------------------------------------





Section 13.13 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR FOR ANY
COUNTERCLAIM HEREIN OR THEREIN OR RELATING HERETO OR THERETO.
Section 13.14 Right of Setoff; Payments Pro Rata. (a)  Subject to
Section 9.01(a), if an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Facility Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Facility Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.
(b)     Each of the Lenders agrees that, if it should receive any amount under
this Agreement (whether by voluntary payments, by realization upon security, by
the exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Facility Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Advances or fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such other Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such disproportionate sum
received; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Section 13.15 PATRIOT Act Notice. Each Agent and Lender hereby notifies the
Borrower that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law on October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Agent or Lender to identify the Borrower in
accordance with the PATRIOT Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by any Lender or Agent in order to assist such Lender or
Agent, as applicable, in maintaining compliance with the PATRIOT Act.


127

--------------------------------------------------------------------------------





Section 13.16 Legal Holidays. In the event that the date of prepayment of
Advances or the Final Maturity Date shall not be a Business Day, then
notwithstanding any other provision of this Agreement or any other Facility
Document, payment need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such date of prepayment or Final Maturity Date, as the case may be,
and interest shall accrue on such payment for the period from and after any such
nominal date to but excluding such next succeeding Business Day.
Section 13.17 Limited Recourse; Non-Petition.
(a)Each of the Servicer and each Secured Party acknowledges that the Borrower is
a special purpose entity and that none of the directors, officers,
incorporators, shareholders, partners, agents or employees (collectively, the
“Relevant Agents”) of the Borrower (including, without limitation, any
Equityholder and any Affiliate thereof) shall be personally liable for any of
the obligations of the Borrower under this Agreement. The Borrower’s sole source
of funds for payment of all amounts due hereunder shall be the Collateral, and,
upon application of the proceeds of the Collateral and its reduction to zero in
accordance with the terms and under the circumstances described herein, all
obligations of and all claims against the Borrower under this Agreement, any
Note or under any other Facility Document shall extinguish and shall not
thereafter revive. No recourse shall be had for the payment of any amount owing
in respect of the Advances against the Equityholder, the Servicer or any
Affiliate, shareholder, manager, officer, director, employee or member of the
Borrower, the Equityholder or the Servicer or their respective successors or
assigns for any amounts payable in respect of the Obligations or the Facility
Documents.
(b)Each of the Servicer and each Secured Party hereby agrees not to institute
against, or join, cooperate with or encourage any other Person in instituting
against, the Borrower any bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
federal or state bankruptcy or similar laws until at least one year and one day,
or, if longer, the applicable preference period then in effect plus one day,
after the payment in full of all outstanding Obligations and the termination of
all Individual Lender Maximum Funding Amounts; provided that nothing in this
Section 13.17 shall preclude, or be deemed to prevent, any Secured Party
(a) from taking any action prior to the expiration of the aforementioned one
year and one day period, or, if longer, the applicable preference period then in
effect, in (i) any case or proceeding voluntarily filed or commenced by the
Borrower or (ii) any involuntary insolvency proceeding filed or commenced
against the Borrower by a Person other than any such Secured Party, or (b) from
commencing against the Borrower or any properties of the Borrower any legal
action which is not a bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
federal or state bankruptcy or similar laws. The provisions of this paragraph
shall survive the termination of this Agreement. The provisions of this Section
13.17 are a material inducement for the Secured Parties to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof. The parties hereby agree that monetary damages are not adequate for a
breach of the provisions of this Section 13.17 and the Administrative Agent may
seek and obtain specific performance of such provisions (including injunctive
relief), including, without limitation, in any bankruptcy, reorganization,
arrangement, winding up, insolvency, moratorium, winding up or liquidation
proceedings, or other proceedings under United States federal or state
bankruptcy laws, or any similar laws.
Section 13.18 Waiver of Setoff. Each of the Borrower and the Servicer hereby
waives any right of setoff it may have or to which it may be entitled under this
Agreement or under any Applicable Law from time to time against the
Administrative Agent, any Lender or its respective assets.
Section 13.19 Collateral Agent Execution and Delivery. By executing this
Agreement, each Lender hereby consents to the terms of this Agreement, directs
the Collateral Agent to execute and deliver this Agreement, and acknowledges and
agrees that the Collateral Agent shall be fully protected in relying upon the


128

--------------------------------------------------------------------------------





foregoing consent and direction and hereby releases the Collateral Agent and its
respective officers, directors, agents, employees and shareholders, as
applicable, from any liability for complying with such direction, except as a
result of gross negligence or willful misconduct of the Collateral Agent.
Section 13.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Facility Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any EEA
Financial Institution arising under or in connection with any Facility Document,
to the extent such liability is unsecured, may be subject to Bail-in Action by
the relevant EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest), or cancellation of any
such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Facility Document; or
(iii)the variation of the terms of any Finance Document to the extent necessary
to give effect to any Bail-in Action in relation to such liability.
Section 13.21 WAIVER OF SOVEREIGN IMMUNITY. To the extent that any of the
Borrower, Servicer or Equityholder may be entitled, in any jurisdiction in which
judicial proceedings may at any time be commenced with respect to this Agreement
or any other Facility Document, to claim for itself or its revenues, assets or
properties any immunity from suit, the jurisdiction of any court, attachment
prior to judgment, attachment in aid of execution of a judgment, set-off,
execution of a judgment or any other legal process, and to the extent that in
any such jurisdiction there may be attributed such immunity (whether or not
claimed), each of the Borrower, the Servicer and the Equityholder irrevocably
agrees not to claim and hereby irrevocably waives such immunity to the fullest
extent permitted by the laws of such jurisdiction and hereby agrees that the
foregoing waiver shall be enforced to the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States of America, as
amended, and is intended to be irrevocable for the purpose of such act.
Section 13.22 Risk Retention. OFS and the Equityholder hereby covenant, for the
benefit of the Administrative Agent, the Lenders, the Collateral Agent (for the
benefit of the Secured Parties) and, in respect of paragraphs (d) and (e) below
only, the Servicer that, for so long as any Advance remains outstanding:
(a)OFS, as originator (for the purpose of the Securitisation Regulation), will
retain on an ongoing basis, a material net economic interest in the form
specified in paragraph 3(d) of Article 6 of the Securitisation Regulation as in
effect on the Closing Date, being retention of the first loss tranche and, if
necessary, other tranches having the same or a more severe risk profile than
those transferred or sold to investors and not maturing any earlier than those
transferred or sold to investors, through OFS owning and continuing


129

--------------------------------------------------------------------------------





to own 100% of the membership interest in the Equityholder (the “Ownership
Interest”) and the Equityholder maintaining funding to the Borrower under the
LLC Agreement, in an amount equal to not less than 5% of the Retention Basis
Amount (the “Retained Interest”);
(b)neither OFS nor the Equityholder will sell, hedge, enter into a short
position or otherwise mitigate its credit risk under or associated with the
Ownership Interest or the Retained Interest, except to the extent permitted in
accordance with the EU Risk Retention Requirement;
(c)each of OFS and the Equityholder will (A) take such further action, provide
such information (provided that the provision of such information would not
contravene any applicable contract, law or regulation or duties of
confidentiality or the processing of personal data binding on it (“Restricted
Information”); provided further, that it shall use commercially reasonable
efforts to obtain any necessary consents required to disclose such restricted
information) and enter into such other agreements, in each case, as may
reasonably be required by the Borrower, a Lender or the Administrative Agent to
satisfy the EU Due Diligence Requirements and (B) provide to the Administrative
Agent and/or any Lender that is subject to the EU Due Diligence Requirements,
all information, documents, reports and notifications that the Administrative
Agent and/or such Lender requests in connection with its obligations under the
EU Due Diligence Requirements, but only to the extent the same is not Restricted
Information, or if it is Restricted Information, if the Administrative Agent
and/or any such Lender enters into a confidentiality agreement reasonably
acceptable to OFS; provided that nothing in this Agreement shall be construed as
requiring OFS or the Equityholder to provide any disclosure prescribed by
Article 7 of the Securitisation Regulation, other than to the extent mutually
agreed by OFS, the Equityholder, the Administrative Agent and/or any Lender
(which agreement shall not be unreasonably withheld, delayed or conditioned by
OFS and/or the Equityholder) and except to the extent necessary for any Lender
or the Administrative Agent to satisfy the requirements under Article 5 of the
Securitisation Regulation (but not the direct or indirect requirements of
Article 7 thereof);
(d)each of OFS and the Equityholder will confirm to each of the Borrower, the
Administrative Agent, the Servicer, each Lender, the Collateral Administrator
and the Collateral Agent, its continued compliance with the covenants set out at
paragraphs (a) and (b) above in each Monthly Report;
(e)OFS or the Equityholder, as applicable, will promptly notify the Borrower,
the Administrative Agent, the Servicer, each Lender, the Collateral
Administrator and the Collateral Agent in writing if for any reason it fails to
comply with either of the covenants set out in paragraphs (a) or (b) above in
any way;
(f)OFS will notify each of its subsidiaries of the contents of paragraph (b)
above and shall use reasonable endeavours to procure that each of its
subsidiaries complies with the terms of paragraph (b) as if it were a party
thereto;
(g)[reserved]; and
(h) (A) in relation to each Collateral Loan acquired by the Borrower which is a
Retention Holder Originated Collateral Loan pursuant to part (a) of the
definition thereof, OFS applied sound and well-defined credit granting criteria
to the origination of the Collateral Loan; (B) in relation to each Collateral
Loan acquired by the Borrower which is a Retention Holder Originated Collateral
Loan pursuant to part (b) of the definition thereof, OFS has verified, in light
of the information available to it and subject to its usual standard of care,
and reasonably believes that the entity which was, directly or indirectly,
involved in the original agreement which created the Collateral Loan applied
sound and well-defined credit granting criteria to the origination of the
Collateral Loan, and that it maintained clearly established processes for
approving, amending, modifying, renewing and financing the Collateral Loan and
had effective systems in place to apply those criteria


130

--------------------------------------------------------------------------------





and processes to ensure that the Collateral Loan was granted and approved based
on a thorough assessment of the relevant Obligor’s creditworthiness; and (C) OFS
and the Borrower have, and reasonably expect to maintain, clearly established
criteria and processes for originating, amending, modifying, renewing and
financing the Collateral Loans (the “Collateral Loan Originations and
Revisions”) and have effective systems in place to apply those criteria and
processes to ensure that Collateral Loan Originations and Revisions are granted
and approved based on a thorough assessment of each Obligor’s creditworthiness.
Section 13.23 Notwithstanding anything to the contrary contained herein, none of
OFS, the Equityholder or the Borrower makes any representation as to compliance
of the transaction or any of the parties hereto with respect to Securitisation
Regulation. Any Person accepting the benefits of this Section 13.22 (including
any related definitions or provisions), shall be deemed to have agreed to the
terms set forth in this paragraph and each Lender hereby represents that is not
relying on any of OFS, the Borrower, the Servicer or the Equityholder or any of
their respective Affiliates, for any financial, tax, legal, accounting, or
regulatory advise in connection with the matters set forth in this Section
13.22. Each of the parties hereto acknowledges that none of the Administrative
Agent, the Lenders, the Custodian, the Securities Intermediary, the Collateral
Administrator or the Collateral Agent are responsible for or have any obligation
to assist any other party hereto in connection with compliance with any
requirement of the Securitisation Regulation applicable to them.
Section 13.24 Adequacy of Monetary Damages Against the Lenders. Each of the
Borrower, the Servicer and the Equityholder hereby acknowledges and agrees that
(i) any and all claims, damages and demands against the Administrative Agent or
the Lenders arising out of, or in connection with, the exercise by the
Administrative Agent or the Lenders of any Administrative Agent or any of the
Lenders’ rights or remedies pursuant to this Agreement can be sufficiently and
adequately remedied by monetary damages, (ii) no irreparable injury will be
caused to the Borrower, the Servicer or the Equityholder as a result of, or in
connection with, any such claims, damages or demands, and (iii) no equitable or
injunctive relief shall be sought by the Borrower, the Servicer or the
Equityholder as a result of, or in connection with, any such claims, damages or
demands; provided that this Section 13.24 shall not constitute a waiver of any
rights of the Borrower, the Servicer or the Equityholder to seek injunctive
relief to enforce its rights under Section 13.09.


131

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
OFSCC-FS, LLC, as Borrower
By:
/s/ Tod Reichert

Name: Tod K. Reichert
Title: Managing Director
OFSCC-FS HOLDINGS, LLC, as Equityholder
By:
/s/ Tod Reichert

Name: Tod K. Reichert
Title: Managing Director
OFS CAPITAL CORPORATION, as Servicer
By:
/s/ Tod Reichert     

Name: Tod K. Reichert
Title: Corporate Secretary
BNP PARIBAS, as Administrative Agent and a Lender
By:
/s/ David Lee     

Name: David Lee
Title: Director
By:
/s/ Thomas Crystal     

Name: Thomas L. Crystal
Title: Managing Director




















132

--------------------------------------------------------------------------------






SCHEDULE 1
INITIAL INDIVIDUAL LENDER MAXIMUM FUNDING AMOUNTS AND PERCENTAGES
Lender
Individual Lender Maximum Funding Amount
Percentage of Individual Lender Maximum Funding Amounts
BNP Paribas
An amount equal to the Facility Amount
100%





1-1

--------------------------------------------------------------------------------






SCHEDULE 2


S&P INDUSTRY CLASSIFICATIONS


Industry Code
Description
Industry Code
Description
1020000
Energy Equipment & Services
5110000
Beverages
1030000
Oil, Gas & Consumable Fuels
5120000
Food Products
2020000
Chemicals
5130000
Tobacco
2030000
Construction Materials
5210000
Household Products
2040000
Containers & Packaging
5220000
Personal Products
2050000
Metals & Mining
6020000
Health Care Equipment & Supplies
2060000
Paper & Forest Products
6030000
Health Care Providers & Services
3020000
Aerospace & Defense
9551729
Health Care Technology
3030000
Building Products
6110000
Biotechnology
3040000
Construction & Engineering
6120000
Pharmaceuticals
3050000
Electrical Equipment
9551727
Life Sciences Tools & Services
3060000
Industrial Conglomerates
7011000
Banks
3070000
Machinery
7020000
Thrifts & Mortgage Finance
3080000
Trading Companies & Distributors
7110000
Diversified Financial Services
3110000
Commercial Services & Supplies
7120000
Consumer Finance
9612010
Professional Services
7130000
Capital Markets
3210000
Air Freight & Logistics
7210000
Insurance
3220000
Airlines
7311000
Real Estate Investment Trusts (REITs)
3230000
Marine
7310000
Real Estate Management & Development
3240000
Road & Rail
8020000
Internet Software & Services
3250000
Transportation Infrastructure
8030000
IT Services
4011000
Auto Components
8040000
Software
4020000
Automobiles
8110000
Communications Equipment
4110000
Household Durables
8120000
Technology Hardware, Storage & Peripherals
4120000
Leisure Products
8130000
Electronic Equipment, Instruments & Components
4130000
Textiles, Apparel & Luxury Goods
8210000
Semiconductors & Semiconductor Equipment
4210000
Hotels, Restaurants & Leisure
9020000
Diversified Telecommunication Services
9551701
Diversified Consumer Services
9030000
Wireless Telecommunication Services
4310000
Media
9520000
Electric Utilities
4410000
Distributors
9530000
Gas Utilities
4420000
Internet and Catalog Retail
9540000
Multi-Utilities
4430000
Multiline Retail
9550000
Water Utilities
4440000
Specialty Retail
9551702
Independent Power and Renewable Electricity Producers
5020000
Food & Staples Retailing
 
 









2-1

--------------------------------------------------------------------------------






SCHEDULE 3
INITIAL COLLATERAL LOANS
Asset Primary ID Asset ID Name
Currency Type
Identifier
Portfolio
Name
Issuer Name
Asset Name
Asset
Security
ID
Position
ID
Par
Amount
Units
Market
Value
Cost
Price
Cost
Amount
Mark
Price
Mark
Price
Unrealized
Gain
Quantity









3-1

--------------------------------------------------------------------------------






Schedule 4
MOODY’S INDUSTRY CLASSIFICATIONS
1.
Aerospace & Defense

2.
Automotive

3.
Banking, Finance, Insurance & Real Estate

4.
Beverage, Food & Tobacco

5.
Capital Equipment

6.
Chemicals, Plastics & Rubber

7.
Construction & Building

8.
Consumer goods: Durable

9.
Consumer goods: Non-durable

10.
Containers, Packaging & Glass

11.
Energy: Electricity

12.
Energy: Oil & Gas

13.
Environmental Industries

14.
Forest Products & Paper

15.
Healthcare & Pharmaceuticals

16.
High Tech Industries

17.
Hotel, Gaming & Leisure

18.
Media: Advertising, Printing & Publishing

19.
Media: Broadcasting & Subscription

20.
Media: Diversified & Production

21.
Metals & Mining

22.
Retail

23.
Services: Business

24.
Services: Consumer

25.
Sovereign & Public Finance

26.
Telecommunications

27.
Transportation: Cargo

28.
Transportation: Consumer

29.
Utilities: Electric

30.
Utilities: Oil & Gas

31.
Utilities: Water

32.
Wholesale







4-1

--------------------------------------------------------------------------------








Schedule 5
NOTICE INFORMATION
Borrower
OFSCC-FS, LLC
c/o OFS Capital Corporation
10 S Wacker Dr #2500
Chicago, IL 60606
Attention: Tod Reichert
Fax No.: (847) 734-7910
Email: treichert@ofsmanagement.com



With a copy to:
Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Jay R. Alicandri
Telephone: (212) 698-3800
Equityholder


OFSCC-FS Holdings, LLC
c/o OFS Capital Corporation
10 S Wacker Dr #2500
Chicago, IL 60606
Attention: Tod Reichert
Fax No.: (847) 734-7910
Email: treichert@ofsmanagement.com





With a copy to:


Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Jay R. Alicandri
Telephone: (212) 698-3800


5-1

--------------------------------------------------------------------------------







Servicer


OFS Capital Corporation
10 S Wacker Dr #2500
Chicago, IL 60606
Attention: Tod Reichert
Fax No.: (847) 734-7910
Email: treichert@ofsmanagement.com





With a copy to:


Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Jay R. Alicandri
Telephone: (212) 698-3800


Administrative Agent


BNP Paribas
Solutions Portfolio Management
787 7th Avenue
New York, New York 10019
Telephone No.: 917-472-4841
Facsimile No.: 212-841-2140
E-mail: dl.bnpp.ofs.acquisition@us.bnpparibas.com
Attention: Jasen Yang


Lender


BNP Paribas
Loan Servicing
525 Washington Blvd, 8th Floor
Jersey City, New Jersey 07310
Attention: NYLS FIG Support
Facsimile no.: 201-850-4014
E-mail: nyls.fig.support@us.bnpparibas.com


5-2

--------------------------------------------------------------------------------









Collateral Agent


Citibank, N.A.
 
388 Greenwich Street
 
New York, New York 10013
 
Attention: Agency & Trust - OFSCC-FS, LLC
Email: thomas.varcados@citi.com or call (888) 855-9695 to obtain Citibank, N.A.
account manager’s email address



Collateral Agent


Virtus Group, LP
1301 Fannin Street, 17th Floor
Houston, Texas 77002
Attention: OFSCC-FS, LLC





5-3

--------------------------------------------------------------------------------






SCHEDULE 6


AUTHORIZED SIGNATORIES




Borrower
Tod K. Reichert
Managing Director
Jeffrey A. Cerny
Senior Managing Director



Equityholder
Tod K. Reichert
Managing Director
Jeffrey A. Cerny
Senior Managing Director



Servicer
Tod K. Reichert
Corporate Secretary
Jeffrey A. Cerny
Chief Financial Officer











6-1

--------------------------------------------------------------------------------






SCHEDULE 7
DIVERSITY SCORE
“Diversity Score” is calculated by summing each of the Industry Diversity Scores
which are calculated as follows and rounding the result up to the nearest whole
number (provided that no Defaulted Collateral Loans shall be included in the
calculation of the Industry Diversity Score or any component thereof):


(a)
“Average Principal Balance” is calculated by summing the Obligor Principal
Balances and dividing by the sum of the aggregate number of Obligors;



(b)
“Obligor Principal Balance” is calculated for each Obligor represented in the
Collateral Loans by summing the Principal Balances of all Collateral Loans
(excluding Defaulted Collateral Loans) issued by such Obligor;



(c)
“Equivalent Unit Score” is calculated for each Obligor by taking the lesser of
(i) one and (ii) the Obligor Principal Balance for such Obligor divided by the
Average Principal Balance;



(d)
“Aggregate Industry Equivalent Unit Score” is then calculated for each of the 32
Moody’s industrial classification groups set out in Schedule 4 by summing the
equivalent unit scores for each Obligor in the industry (or such other
industrial classification groups and equivalent unit scores as are published by
Moody’s from time to time); and



(e)
“Industry Diversity Score” is then established by reference to the diversity
score table shown below (or such other diversity score table as is published by
Moody’s from time to time) (the “Diversity Score Table”) for the related
Aggregate Industry Equivalent Unit Score. If the Aggregate Industry Equivalent
Unit Score falls between any two such scores shown in the Diversity Score Table,
then the Industry Diversity Score is the lower of the two Industry Diversity
Scores in the Diversity Score Table.

For purposes of calculating the Diversity Scores, any Obligors that are
Affiliates will be considered to be one Obligor.
Diversity Score Table
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
0.0000
0.0000
5.0500
2.7000
10.1500
4.0200
15.2500
4.5300
0.0500
0.1000
5.1500
2.7333
10.2500
4.0300
15.3500
4.5400
0.1500
0.2000
5.2500
2.7667
10.3500
4.0400
15.4500
4.5500
0.2500
0.3000
5.3500
2.8000
10.4500
4.0500
15.5500
4.5600
0.3500
0.4000
5.4500
2.8333
10.5500
4.0600
15.6500
4.5700
0.4500
0.5000
5.5500
2.8667
10.6500
4.0700
15.7500
4.5800
0.5500
0.6000
5.6500
2.9000
10.7500
4.0800
15.8500
4.5900
0.6500
0.7000
5.7500
2.9333
10.8500
4.0900
15.9500
4.6000
0.7500
0.8000
5.8500
2.9667
10.9500
4.1000
16.0500
4.6100
0.8500
0.9000
5.9500
3.0000
11.0500
4.1100
16.1500
4.6200
0.9500
1.0000
6.0500
3.0250
11.1500
4.1200
16.2500
4.6300
1.0500
1.0500
6.1500
3.0500
11.2500
4.1300
16.3500
4.6400
1.1500
1.1000
6.2500
3.0750
11.3500
4.1400
16.4500
4.6500



7-1

--------------------------------------------------------------------------------





Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
1.2500
1.1500
6.3500
3.1000
11.4500
4.1500
16.5500
4.6600
1.3500
1.2000
6.4500
3.1250
11.5500
4.1600
16.6500
4.6700
1.4500
1.2500
6.5500
3.1500
11.6500
4.1700
16.7500
4.6800
1.5500
1.3000
6.6500
3.1750
11.7500
4.1800
16.8500
4.6900
1.6500
1.3500
6.7500
3.2000
11.8500
4.1900
16.9500
4.7000
1.7500
1.4000
6.8500
3.2250
11.9500
4.2000
17.0500
4.7100
1.8500
1.4500
6.9500
3.2500
12.0500
4.2100
17.1500
4.7200
1.9500
1.5000
7.0500
3.2750
12.1500
4.2200
17.2500
4.7300
2.0500
1.5500
7.1500
3.3000
12.2500
4.2300
17.3500
4.7400
2.1500
1.6000
7.2500
3.3250
12.3500
4.2400
17.4500
4.7500
2.2500
1.6500
7.3500
3.3500
12.4500
4.2500
17.5500
4.7600
2.3500
1.7000
7.4500
3.3750
12.5500
4.2600
17.6500
4.7700
2.4500
1.7500
7.5500
3.4000
12.6500
4.2700
17.7500
4.7800
2.5500
1.8000
7.6500
3.4250
12.7500
4.2800
17.8500
4.7900
2.6500
1.8500
7.7500
3.4500
12.8500
4.2900
17.9500
4.8000
2.7500
1.9000
7.8500
3.4750
12.9500
4.3000
18.0500
4.8100
2.8500
1.9500
7.9500
3.5000
13.0500
4.3100
18.1500
4.8200
2.9500
2.0000
8.0500
3.5250
13.1500
4.3200
18.2500
4.8300
3.0500
2.0333
8.1500
3.5500
13.2500
4.3300
18.3500
4.8400
3.1500
2.0667
8.2500
3.5750
13.3500
4.3400
18.4500
4.8500
3.2500
2.1000
8.3500
3.6000
13.4500
4.3500
18.5500
4.8600
3.3500
2.1333
8.4500
3.6250
13.5500
4.3600
18.6500
4.8700
3.4500
2.1667
8.5500
3.6500
13.6500
4.3700
18.7500
4.8800
3.5500
2.2000
8.6500
3.6750
13.7500
4.3800
18.8500
4.8900
3.6500
2.2333
8.7500
3.7000
13.8500
4.3900
18.9500
4.9000
3.7500
2.2667
8.8500
3.7250
13.9500
4.4000
19.0500
4.9100
3.8500
2.3000
8.9500
3.7500
14.0500
4.4100
19.1500
4.9200
3.9500
2.3333
9.0500
3.7750
14.1500
4.4200
19.2500
4.9300
4.0500
2.3667
9.1500
3.8000
14.2500
4.4300
19.3500
4.9400
4.1500
2.4000
9.2500
3.8250
14.3500
4.4400
19.4500
4.9500
4.2500
2.4333
9.3500
3.8500
14.4500
4.4500
19.5500
4.9600
4.3500
2.4667
9.4500
3.8750
14.5500
4.4600
19.6500
4.9700
4.4500
2.5000
9.5500
3.9000
14.6500
4.4700
19.7500
4.9800
4.5500
2.5333
9.6500
3.9250
14.7500
4.4800
19.8500
4.9900
4.6500
2.5667
9.7500
3.9500
14.8500
4.4900
19.9500
5.0000
4.7500
2.6000
9.8500
3.9750
14.9500
4.5000
 
 
4.8500
2.6333
9.9500
4.0000
15.0500
4.5100
 
 
4.9500
2.6667
10.0500
4.0100
15.1500
4.5200
 
 







7-2

--------------------------------------------------------------------------------






SCHEDULE 8
[RESERVED]






8-1

--------------------------------------------------------------------------------






SCHEDULE 9


INITIAL ASSET LIST
Request Date
Market: Primary or secondary
Obligor name
Facility type
First Lien / Second Lien
Facility Class
LoanX ID
Price Context
Offer Level
Intended hold amount
Maturity Date
Coupon
LIBOR
Floor
Actual Moody's CFR
Rating
Actual Moody's Facility Rating
Actual S&P Issuer Rating
Actual S&P Facility Rating
Current Global Facility Size ($MM)
Global Amt of Credit Agreement ($MM)
Moody's Industry
S&P Industry
Country
Approved Y/N
06/21/19
Secondary
AHP Health Partners
TLB
First Lien
Class 1
LX173926
101.000
$100.73
3,000,000
06/30/25
4.50%
1.00%
B3
B1
B
B
$825
$ 825
Healthcare & Pharmaceuti cals
Healthcare Providers and Services
USA
Y
06/21/19
Secondary
Albertson's Holdings LLC
Term B‐7 Loan
First Lien
Class 1
LX176679
100.000
$ 99.88
3,000,000
11/17/25
3.00%
0.75%
B1
Ba2
B
BB‐
$2,000
$4,610
Beverage, Food & Tobacco
Food and Staples Retailing
USA
Y
06/21/19
Secondary
Acrisure, LLC
Nov 2017
Refi
First Lien
Class 1
LX169343
101.000
$100.10
2,000,000
11/15/23
4.25%
1.00%
B3
B2
B
B+
$1,971
$2,470
Banking, Finance, Insurance & Real Estate
Insurance
USA
Y
06/21/19
Secondary
American Bath Group, LLC, LSF9 PHARAOH HOLDINGS LLC
TLB 2018
First Lien
Class 1
LX173981
100.000
$ 99.75
2,000,000
09/30/23
4.25%
1.00%
B3
B2
B
B
$ 632
$ 682
Construction & Building
Building Products
USA
Y
06/21/19
Secondary
AppLovin Corporation
1L TL
First Lien
Class 1
LX175246
101.000
$100.50
3,000,000
08/15/25
3.75%
0.00%
B1
B1
B+
B+
$1,220
$1,270
High Tech Industries
Electronic Equipment, Instruments and Components
USA
Y
06/21/19
Secondary
Asurion, LLC
Term Loan B‐7
First Lien
Class 1
LX174391
101.000
$100.17
3,000,000
11/03/24
3.00%
0.00%
B1
Ba3
B+
B+
$2,250
$8,188
Banking, Finance, Insurance & Real Estate
Insurance
USA
Y
06/21/19
Secondary
Athenahealth
Term B Loan (First Lien)
First Lien
Class 1
LX178382
101.000
$100.46
3,000,000
02/11/26
4.50%
0.00%
B3
B2
B
B
$3,660
$4,060
High Tech Industries
Software
USA
Y
06/21/19
Secondary
AURIS LUXEMBOURG III S.Ã€ R.L.
Term Loan B
First Lien
Class 1
LX174822
101.000
$100.53
3,000,000
02/21/26
3.75%
0.00%
B2
B2
B+
B+
$1,160
$3,418
Healthcare & Pharmaceuti cals
Healthcare Providers and Services
Luxembo urg
Y
06/21/19
Secondary
Bass Pro Group, LLC‐ASHCO‐
Huntsman Holdings, LLC
Initial Term Loan
First Lien
Class 1
LX156196
94.000
$ 93.96
3,000,000
09/25/24
5.00%
0.75%
Ba3
B1
B+
B+
$4,220
$5,120
Retail
Specialty Retail
USA
Y
06/21/19
Secondary
BJ's Wholesale Club, Inc.
Tranche B Term Loans
First Lien
Class 1
LX159354
101.000
$100.51
3,000,000
02/03/24
3.00%
1.00%
B1
B2
B+
BB‐
$1,537
$1,537
Retail
Specialty Retail
USA
Y
06/21/19
Secondary
Boardriders, Inc.
Initial Loan
First Lien
Class 1
LX171932
99.000
$ 98.67
2,000,000
04/06/24
6.50%
1.00%
B3
B3
B‐
B‐
$ 450
$ 450
Consumer goods: Non‐ durable
Specialty Retail
USA
Y
06/21/19
Secondary
BrightSpring Health Services
TLB
First Lien
Class 1
LX178457
101.000
$100.21
3,000,000
03/05/26
4.50%
0.00%
B2
B1
B
B
$1,650
$1,987
Healthcare & Pharmaceuti cals
Healthcare Providers and Services
USA
Y
06/21/19
Secondary
Brookfield WEC Holdings Inc.,
Initial Term Loan
First Lien
Class 1
LX174839
101.000
$100.45
3,000,000
08/01/25
3.75%
0.75%
B2
B2
B
B
$2,730
$2,930
Construction & Building
Construction & Engineering
USA
Y
06/21/19
Secondary
Endo International PLC/ Endo Luxembourg
Initial Term Loan
First Lien
Class 1
LX163026
98.000
$ 97.83
3,000,000
04/29/24
4.25%
0.75%
B2
Ba3
B
B+
$3,355
$4,415
Healthcare & Pharmaceuti cals
Pharmaceutic als
USA
Y
06/21/19
Secondary
Explorer Holdings, Inc.
Initial Term Loan
First Lien
Class 1
LX152084
101.000
$100.25
3,000,000
05/02/23
3.75%
1.00%
B3
B2
B
B
$ 869
$ 888
Healthcare & Pharmaceuti cals
Pharmaceutic als
USA
Y
06/21/19
Secondary
First American Payment Systems
Tranche B Term Loan (First Lien)
First Lien
Class 1A
LX157639
101.000
$100.19
2,000,000
01/05/24
4.75%
1.00%
B2
B1
B
B
$ 215
$ 255
High Tech Industries
Diversified Financial Services
USA
Y
06/21/19
Secondary
Kindred at Home
Closing Date Initial Term Loan (First Lien)
First Lien
Class 1
LX174074
101.000
$100.44
3,000,000
07/02/25
3.75%
0.00%
B2
B1
B
B
$1,360
$2,560
Healthcare & Pharmaceuti cals
Healthcare Providers and Services
USA
Y
06/21/19
Secondary
McAfee, LLC
1L $ TL
First Lien
Class 1
LX176623
101.000
$100.26
3,000,000
09/30/24
3.75%
1.00%
B2
B1
B
B
$2,801
$4,144
High Tech Industries
Internet Software and Services
USA
Y
06/21/19
Secondary
Micro Holding Corp; Indigo Merger Sub II, LLC
Amendmen t No. 2 Initial Term Loan (First Lien)
First Lien
Class 1
LX168014
100.000
$ 99.70
3,000,000
09/13/24
3.75%
0.00%
B3
B2
B
B
$2,562
$2,643
High Tech Industries
Internet Software and Services
USA
Y
06/21/19
Secondary
Mitel Networks Corp. & Mitel US Holdings, Inc.
Term B Loan (First Lien)
First Lien
Class 1
LX174556
98.000
$ 97.13
2,000,000
11/30/25
4.50%
0.00%
B3
B2
B
B
$1,117
$1,220
Telecommun ications
Electric Utilities
USA
Y
06/21/19
Secondary
Parfums Holding Company, Inc.
Initial Term Loan (First Lien)
First Lien
Class 1
LX165998
100.000
$100.00
3,000,000
06/30/24
4.25%
1.00%
B3
B2
B
B
$ 556
$ 630
Consumer goods: Non‐ durable
Personal Products
USA
Y
06/21/19
Secondary
Quad/Graphics, Inc.
Term B Loan
First Lien
Class 1
LX177448
101.000
$100.50
2,000,000
02/02/26
5.00%
0.00%
Ba3
Ba2
BB‐
BB‐
$ 500
$2,125
Media: Advertising,
Media
USA
Y
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Printing & Publishing
 
 
 
06/21/19
Secondary
Quest Software US Holdings Inc., et al...
Term Loan (May 2018)
First Lien
Class 1
LX173579
100.000
$ 99.21
2,000,000
05/16/25
4.25%
0.00%
B3
B2
B
B+
$1,465
$1,565
High Tech Industries
Internet Software and Services
USA
Y



9-1

--------------------------------------------------------------------------------





Request Date
Market: Primary or secondary
Obligor name
Facility type
First Lien / Second Lien
Facility Class
LoanX ID
Price Context
Offer Level
Intended hold amount
Maturity Date
Coupon
LIBOR
Floor
Actual Moody's CFR
Rating
Actual Moody's Facility Rating
Actual S&P Issuer Rating
Actual S&P Facility Rating
Current Global Facility Size ($MM)
Global Amt of Credit Agreement ($MM)
Moody's Industry
S&P Industry
Country
Approved Y/N
06/21/19
Secondary
Radnet Management, Inc.
Term B‐1 Loans
First Lien
Class 1
LX159617
101.000
$100.38
3,000,000
06/30/23
3.75%
1.00%
B2
B1
B
B
$ 584
$ 766
Healthcare & Pharmaceuti cals
Healthcare Providers and Services
USA
Y
06/21/19
Secondary
Refinitiv
Initial Dollar Term Loan
First Lien
Class 1
LX174544
99.000
$ 98.06
3,000,000
10/01/25
3.75%
0.00%
B3
B2
B
B
$6,500
$10,000
Banking, Finance, Insurance & Real Estate
Diversified Financial Services
USA
Y
06/21/19
Secondary
Rocket Software, Inc.
1L TL
First Lien
Class 1
LX176847
99.000
$ 98.70
3,000,000
11/28/25
4.25%
0.00%
B2
B1
B
B
$1,300
$1,425
High Tech Industries
Software
USA
Y
06/21/19
Secondary
Spring Education Group, Inc.
2019
Incremental Term Loan
First Lien
Class 1
LX174889
100.000
$ 99.38
3,000,000
07/30/25
4.25%
0.00%
B3
B2
B‐
B‐
$ 535
$ 681
Services: Consumer
Professional Services
USA
Y
06/21/19
Secondary
Sprint Communications, Inc.
2019
Incremental Term Loan
First Lien
Class 1
LX177116
100.000
$ 99.50
2,000,000
02/02/24
3.00%
0.75%
B2
Ba2
B
BB‐
$2,000
$8,000
Telecommun ications
Wireless Telecommuni cation Services
USA
Y
06/21/19
Secondary
Staples, Inc.
Term Loan B‐1
First Lien
Class 1
LX179530
97.000
$ 96.84
2,000,000
04/15/26
5.00%
0.00%
B1
B1
B+
B+
$2,000
$2,300
Services: Business
Commercial Services and Supplies
USA
Y
06/21/19
Secondary
Tank Holding Corp; Snyder Industries, Inc.; Norwesco, Inc
First Lien Term Loan
First Lien
Class 1
LX179205
101.000
$100.55
2,000,000
03/26/26
4.00%
0.00%
B3
B2
B
B
$ 500
$ 560
Containers, Packaging & Glass
Containers & Packaging
USA
Y
06/21/19
Secondary
U.S. Anesthesia Partners
Initial Term Loan (First Lien)
First Lien
Class 1
LX165390
101.000
$100.04
3,000,000
06/23/24
3.00%
1.00%
B2
B1
B
B
$1,410
$1,560
Healthcare & Pharmaceuti cals
Healthcare Providers and Services
USA
Y
06/21/19
Secondary
Verifone Intermediate Holdings, Inc; Verifone, Inc
1L TL
First Lien
Class 1
LX175222
99.000
$ 98.88
3,000,000
08/20/25
4.00%
0.00%
B2
B1
B
B
$2,175
$2,425
High Tech Industries
Electronic Equipment, Instruments and Components
USA
Y
06/21/19
Secondary
Davis Vision / Superior Vision / Versant Health
2nd Lien
2nd Lien
Class 1A
LX169185
101.000
$100.75
3,000,000
12/01/25
6.75%
1.00%
B3
Caa1
B
CCC+
$ 210
$ 210
Banking, Finance, Insurance & Real Estate
Insurance
USA
Y
06/21/19
Secondary
Hyland Software, Inc.
2L TL
2nd Lien
Class 1
LX164257
102.000
$101.30
3,000,000
07/07/25
7.00%
0.75%
B2
Caa1
B‐
CCC
$ 510
$ 510
High Tech Industries
Software
USA
Y
06/21/19
Secondary
Parfums Holding Company, Inc.
2nd Lien Term Loan
2nd Lien
Class 1A
LX166000
101.000
$100.38
3,000,000
06/30/25
8.75%
1.00%
B3
Caa2
B
CCC+
$ 220
$ 220
Consumer goods: Non‐ durable
Personal Products
USA
Y
06/21/19
Secondary
Pelican Products, Inc.
Term Loan (Second Lien)
2nd Lien
Class 1A
LX172824
97.000
$ 96.50
3,000,000
05/01/26
7.75%
0.00%
B3
Caa2
B
B‐
$ 110
$ 110
Containers, Packaging & Glass
Containers & Packaging
USA
Y
06/21/19
Secondary
Rocket Software, Inc.
2L TL
2nd Lien
Class 1
LX176849
99.000
$ 98.67
3,000,000
11/19/26
8.25%
0.00%
B2
Caa1
B
B‐
$ 260
$ 260
High Tech Industries
Software
USA
Y
06/21/19
Secondary
Truck Hero, Inc.
Initial Loan ‐ 2nd Lien Loan
2nd Lien
Class 1
LX163496
99.000
$ 98.25
3,000,000
04/21/25
8.25%
1.00%
B3
Caa2
B‐
CCC
$ 295
$ 295
Automotive
Auto Components
USA
Y







9-2

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF NOTE]
[DATE]
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[LENDER] (the “Lender”) and its registered assigns on the Final Maturity Date
(as defined in the Revolving Credit Agreement hereinafter referred to) the
principal sum of the aggregate unpaid principal amount of the Advances made by
the Lender to the Borrower under the Revolving Credit Agreement, in immediately
available funds and in Dollars, and to pay interest on the unpaid principal
amount of each such Advance, in like funds and money, from the Borrowing Date
thereof until the principal amount thereof shall have been paid in full, at the
rates per annum and on the dates provided in the Revolving Credit Agreement.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Revolving Credit Agreement.
This promissory note is one of the “Notes” referred to in Section 2.04 of the
Revolving Credit and Security Agreement, dated as of June 20, 2019 (as amended,
supplemented, waived or otherwise modified from time to time, the “Revolving
Credit Agreement”), among the Borrower, as borrower, the Lender, as lender, the
other lenders from time to time parties thereto, BNP Paribas, as administrative
agent, OFSCC-FS Holdings, LLC, as equityholder, OFS Capital Corporation, as
servicer, Citibank, N.A., as collateral agent and Virtus Group, LP, as
collateral administrator. The date and principal amount of each Advance (and
stated Interest thereon) made to the Borrower and of each repayment of principal
thereon shall be recorded by the Lender or its designee on Schedule I attached
to this Note, and the aggregate unpaid principal amount shown on such schedule
shall be prima facie evidence of the principal amount owing and unpaid on the
Advances made by the Lender. The failure to record or any error in recording any
such amount on such schedule shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the Revolving Credit Agreement to
repay the principal amount of the Advances together with all Interest accrued
thereon.
Notwithstanding any other provision contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Revolving Credit
Agreement or in any other Facility Document (to the extent such other charges
would constitute interest for the purpose of any Applicable Law limiting
interest that may be charged on this Note), exceeds the highest rate of interest
permissible under Applicable Law (the “Maximum Lawful Rate”), then so long as
the Maximum Lawful Rate would be exceeded, the rate of interest under this Note
shall be equal to the Maximum Lawful Rate. If at any time thereafter the rate of
interest payable under this Note is less than the Maximum Lawful Rate, the
Borrower shall continue to pay interest under this Note at the Maximum Lawful
Rate until such time as the total interest paid by the Borrower is equal to the
total interest that would have been paid had Applicable Law not limited the
interest rate payable under this Note. In no event shall the total interest
received by the Lender under this Note exceed the amount which the Lender could
lawfully have received had the interest due under this Note been calculated
since the date of this Note at the Maximum Lawful Rate.
Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the holder hereof by wire
transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Revolving Credit Agreement, or in
such manner or at such other address as the holder of this Note shall have
specified in writing to the Borrower for such purpose, without the presentation
or surrender of this Note or the making of any notation on this Note.


A-1

--------------------------------------------------------------------------------





Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Revolving Credit Agreement. Any portion or
all of the principal amount of this Note may be prepaid, together with interest
thereon (and, as set forth in the Revolving Credit Agreement, certain costs and
expenses of the Lender) at the time and in the manner set forth in, but subject
to the provisions of, the Revolving Credit Agreement.
Except as provided in the Revolving Credit Agreement, the Borrower expressly
waives presentment, demand, diligence, protest and all notices of any kind
whatsoever with respect to this Note.
All amounts evidenced by this Note, the Lender’s Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Lender, on the schedule attached hereto and
made a part hereof or on a continuation thereof, which shall be attached hereto
and made a part hereof; provided, however, that the failure of the Lender to
make such a notation shall not in any way limit or otherwise affect the
obligations of the Borrower under this Note as provided in the Revolving Credit
Agreement.
The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note,
subject to the applicable provisions of the Revolving Credit Agreement.
This Note is secured by the security interests granted pursuant to the Revolving
Credit Agreement and the other Facility Documents. The holder of this Note is
entitled to the benefits of the Revolving Credit Agreement and each other
Facility Document and may enforce the agreements of the Borrower contained in
the Revolving Credit Agreement and each other Facility Document and exercise the
remedies provided for by, or otherwise available in respect of, the Revolving
Credit Agreement or such other Facility Document, all in accordance with, and
subject to the restrictions contained in, the terms of the Revolving Credit
Agreement or the applicable Facility Document. If an Event of Default shall
occur, the unpaid balance of the principal of all Advances, together with
accrued interest thereon, may be declared, and may become, due and payable in
the manner and with the effect provided in the Revolving Credit Agreement.
The Borrower and the Lender each intend, for federal, state and local income and
franchise tax purposes only, that this Note be evidence of indebtedness of the
Borrower secured by the Collateral and the Lender, by the acceptance hereof,
agrees to treat the Note for federal, state and local income and franchise tax
purposes as indebtedness of the Borrower.
This Note shall be governed by and construed in accordance with the laws of the
state of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


A-2

--------------------------------------------------------------------------------







THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.
OFSCC-FS, LLC, as Borrower


By: ________________________    
Name:
Title:




A-3

--------------------------------------------------------------------------------







SCHEDULE I
This Note evidences Advances made by [LENDER], (the “Lender”) to OFSCC-FS, LLC
(the “Borrower”) under the Revolving Credit and Security Agreement dated as of
June 20, 2019 among the Borrower, as borrower, the Lender, as lender, the other
lenders from time to time parties thereto, BNP Paribas, as administrative agent,
OFSCC-FS Holdings, LLC, as equityholder, OFS Capital Corporation, as servicer,
Citibank, N.A., as collateral agent, and Virtus Group, LP, as collateral
administrator, in the principal amounts and on the dates set forth below,
subject to the payments and prepayments of principal set forth below:
DATE
PRINCIPAL
AMOUNT
ADVANCED
PRINCIPAL
AMOUNT PAID
OR PREPAID
PRINCIPAL
BALANCE
OUTSTANDING
NOTATION
BY
 
 
 
 
 







A-4

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF NOTICE OF BORROWING]
[Date]
BNP Paribas
as Administrative Agent
Attn: Jasen Yang
787 7th Avenue
7th Floor
New York, NY 10019


Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Agency & Trust - OFSCC-FS, LLC
Email: thomas.varcados@citi.com or call (888) 855-9695 to obtain Citibank,
N.A. account manager's email address


Virtus Group, LP
1301 Fannin Street, 17th Floor
Houston, Texas 77002
Attention: OFSCC-FS, LLC
Email: [ ]


NOTICE OF BORROWING
This Notice of Borrowing is delivered pursuant to Section 2.03 of that certain
Revolving Credit and Security Agreement dated as of June 20, 2019 (as the same
may from time to time be amended, supplemented, waived or modified, the
“Revolving Credit Agreement”) among OFSCC-FS, LLC, as borrower (the “Borrower”),
the lenders from time to time parties thereto (collectively, the “Lenders”), BNP
Paribas, as administrative agent (the “Administrative Agent”), OFSCC-FS
Holdings, LLC, as equityholder, OFS Capital Corporation, as servicer, Citibank,
N.A., as collateral agent, and Virtus Group, LP, as collateral administrator.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Revolving Credit Agreement.
1.    The Borrower hereby requests that on _____________, ____ (the “Borrowing
Date”)1 it receive Advances under the Revolving Credit Agreement in an aggregate
principal amount of ____________ Dollars ($_________)2 under Class [1][1A][2][3]
(the “Requested Amount”). The amounts set forth below represent each Lender’s
pro rata share of the Requested Amount:
BNP Paribas                $____________
1 Notice of Borrowing must be delivered not later than 2:00 p.m. at least one
(1) Business Day prior to the day of the requested Advance.
2Amount of Advance must be at least $500,000 or an integral multiple of $100,000
in excess thereof (or, if less, the remaining unfunded Individual Lender Maximum
Funding Amounts under the Revolving Credit Agreement or, in the case of
Revolving Collateral Loans and Delayed Drawdown Collateral Loans, such lesser
amount required to be funded by the Borrower in respect thereof).




B-2-1

--------------------------------------------------------------------------------





2.
The Borrower hereby gives notice of its request for Advances in an aggregate
principal amount equal to the Requested Amount to the Collateral Agent and the
Administrative Agent (who shall forward such request to the Lenders and the
Collateral Administrator) pursuant to Section 2.03 of the Revolving Credit
Agreement and requests that the Lenders remit, or cause to be remitted, the
proceeds thereof to [insert account information].

3.
The Borrower certifies that immediately after giving effect to the proposed
Advance on the Borrowing Date:

(a)
the Administrative Agent has received and approved an Approval Request for the
Collateral Loan(s) the Borrower intends to purchase with the proceeds of the
Advance or (ii) the Collateral Loan the Borrower intends to purchase with the
proceeds of the Advance is on the current Approved List; provided that, in each
case, such approval has not expired, been withdrawn or been rescinded in
accordance with Section 2.02 of the Revolving Credit Agreement;

(b)
the Administrative Agent has received a Notice of Borrowing with respect to such
Advance (including a duly completed Borrowing Base Calculation Statement
attached as Exhibit A hereto) delivered in accordance with Section 2.03 of the
Revolving Credit Agreement;

(c)
immediately before and after the making of such Advance on the Borrowing Date,
each Coverage Test will be satisfied and each Class Minimum OC Coverage Test
will be satisfied (as demonstrated on the Borrowing Base Calculation Statement
attached as Exhibit A hereto);

(d)
each of the representations and warranties of the Borrower, the Servicer and the
Equityholder contained in the Facility Documents are true and correct in all
material respects as of such Borrowing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date as if made on such date);

(e)
no Default, Event of Default, Potential Servicer Removal Event or Servicer
Removal Event has occurred and is continuing at the time of the making of such
Advance or will result upon the making of such Advance;

(f)
the Reinvestment Period has not terminated; and

(g)
after giving effect to such Advance, the aggregate outstanding principal balance
of the Advances will not exceed an amount equal to:

(i)    the Aggregate Net Collateral Balance, minus
(ii)    the Minimum Equity Amount, plus
(iii)    the aggregate amounts on deposit in the Principal Collection Subaccount
constituting Principal Proceeds.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


B-2-2

--------------------------------------------------------------------------------





WITNESS my hand on this ____ day of ________, ____.
OFSCC-FS, LLC, as Borrower
[By: ____________________    
Name:
Title: ]




[OFS CAPITAL CORPORATION, as Servicer on behalf of the Borrower
By: ____________________    
Name:
Title: ]








B-2-3

--------------------------------------------------------------------------------







EXHIBIT A TO NOTICE OF BORROWING
Form of Borrowing Base Calculation Statement
[To be inserted per Excel template]




B-2-4

--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF NOTICE OF PREPAYMENT]
[Date]


BNP Paribas
as Administrative Agent
Attn: Jasen Yang
787 7th Avenue
7th Floor
New York, NY 10019


Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Agency & Trust - OFSCC-FS, LLC
Email: thomas.varcados@citi.com or call (888) 855-9695 to obtain Citibank,
N.A. account manager's email address


Virtus Group, LP
1301 Fannin Street, 17th Floor
Houston, Texas 77002
Attention: OFSCC-FS, LLC
Email: [ ]




NOTICE OF PREPAYMENT
This Notice of Prepayment is made pursuant to Section 2.06(a) of that certain
Revolving Credit and Security Agreement dated as of June 20, 2019 among
OFSCC-FS, LLC, as borrower (the “Borrower”), the lenders from time to time
parties thereto (collectively, the “Lenders”), BNP Paribas, as administrative
agent (the “Administrative Agent”), OFSCC-FS Holdings, LLC, as equityholder, OFS
Capital Corporation, as servicer, Citibank, N.A., as collateral agent, and
Virtus Group, LP, as collateral administrator (as the same may from time to time
be amended, supplemented, waived or otherwise modified, the “Revolving Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned to such terms in the Revolving Credit
Agreement.
1.    The Borrower hereby gives notice that on ____________, ____, 3 it will
make a prepayment under the Revolving Credit Agreement in the principal amount
of _______________ Dollars ($_________)4 under Class [1][1A][2][3] (the
“Prepayment Amount”).


2.
The Borrower hereby gives notice to the Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator pursuant to Section 2.06(a) of
the Revolving Credit Agreement of its intent to prepay in an aggregate principal
amount equal to the Prepayment Amount and will remit, or cause to be remitted,
the proceeds thereof to the account of each Lender as set forth in Schedule I
hereto.



C-1

--------------------------------------------------------------------------------







3The Borrower shall provide each Notice of Prepayment by 2:00 p.m. at least two
(2) Business Days prior to the date of the proposed prepayment.


4Amount of the proposed prepayment must be at least $500,000 or, if less, the
entire outstanding principal amount of the Advances of the Borrower.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




C-2

--------------------------------------------------------------------------------





WITNESS my hand on this ____ day of ______________, ____.
OFSCC-FS, LLC, as Borrower
By: _____________________
Name:
Title:


C-3

--------------------------------------------------------------------------------





Schedule I to Notice of Prepayment


Wire Instructions for [INSERT LENDER]
Bank Name: [•]
Routing No: [•]
Account # [•]
Account Name: [•]
Ref: [•]




C-4

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Revolving Credit and Security Agreement dated as of
June 20, 2019 (as amended, supplemented or otherwise modified from time to time,
the “Revolving Credit Agreement”) among [INSERT NAME OF ASSIGNING LENDER] (the
“Assignor”), the other lenders from time to time parties thereto (together with
the Assignor, the “Lenders”), BNP Paribas, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”), OFSCC-FS, LLC, as borrower (the “Borrower”), OFSCC-FS
Holdings, LLC, as equityholder (the “Equityholder”), OFS Capital Corporation, as
servicer (the “Servicer”), Citibank, N.A., as collateral agent and Virtus Group,
LP, as collateral administrator. Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Revolving Credit Agreement.
The Assignor and the “Assignee” referred to on Schedule I hereto agree as
follows:
1.    As of the Effective Date (as defined below), the Assignor hereby
absolutely and unconditionally sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse to or
representation of any kind (except as set forth below) from Assignor, an
interest in and to the Assignor’s rights and obligations under the Revolving
Credit Agreement and under the other Facility Documents equal to the percentage
interest specified on Schedule I hereto, including the Assignor’s percentage
interest specified on Schedule I hereto of the outstanding principal amount of
the Advances to the Borrower (such rights and obligations assigned hereby being
the “Assigned Interest”). After giving effect to such sale, assignment and
assumption, the Assignee’s “Percentage” will be as set forth on Schedule I
hereto.
2.    The Assignor (i) represents and warrants that immediately prior to the
Effective Date it is the legal and beneficial owner of the Assigned Interest
free and clear of any Lien created by the Assignor; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Facility
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any Lien or security
or ownership interest created or purported to be created under or in connection
with, the Facility Documents or any other instrument or document furnished
pursuant thereto or the condition or value of the Assigned Interest, Collateral
relating to the Borrower, or any interest therein; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
condition (financial or otherwise) of the Borrower, the Administrative Agent,
the Servicer or any other Person, or the performance or observance by any Person
of any of its obligations under any Facility Document or any instrument or
document furnished pursuant thereto.
3.    The Assignee (i) confirms that it has received a copy of the Revolving
Credit Agreement and the other Facility Documents, together with copies of any
financial statements delivered pursuant to Section 5.01(d) of the Revolving
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under or in connection with any of the Facility Documents; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Facility Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all


D-1

--------------------------------------------------------------------------------





of the obligations that by the terms of the Facility Documents are required to
be performed by it as a Lender.


4.    The Assignee, by checking the box below, (i) acknowledges that it is
required to be a Qualified Purchaser for purposes of the Investment Company Act
and a QIB for purposes of the Securities Act at the time it becomes a Lender and
on each date on which an Advance is made under the Revolving Credit Agreement
and (ii) represents and warrants to the Assignor, the Borrower and the Agents
that the Assignee is a Qualified Purchaser and a QIB:
[ ]
By checking this box, the Assignee represents and warrants that it is a
Qualified Purchaser and a QIB.

5.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless a later effective date is specified on Schedule I hereto.
6.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to and bound by the provisions
of the Revolving Credit Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and under
any other Facility Document, (ii) without limiting the generality of the
foregoing, the Assignee expressly acknowledges and agrees to its obligations of
indemnification to the Administrative Agent pursuant to and as provided in
Section 12.04 of the Revolving Credit Agreement, and (iii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Revolving Credit Agreement and
under any other Facility Document.
7.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Borrower shall make all payments under the
Revolving Credit Agreement in respect of the Assigned Interest to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Revolving Credit Agreement and the Assigned Interest for periods prior
to the Effective Date directly between themselves.
8.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
9.    This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule I hereto by telecopier or electronic mail shall be
effective as a delivery of a manually executed counterpart of this Assignment
and Acceptance.


IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule I hereto
to be executed by their officers thereunto duly authorized as of the date
specified thereon.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


D-2

--------------------------------------------------------------------------------





Schedule I
Percentage interest
transferred by Assignor:                %________




Assignor:
[INSERT NAME OF ASSIGNOR],

as Assignor


By:_________________________    
Name:
Title:






Assignee:
[INSERT NAME OF ASSIGNEE]

as Assignee


By:_________________________    
Name:
Title:




Accepted this ___ day of
_____________, ____


BNP PARIBAS,
as Administrative Agent


By:____________________    
Name:
Title:




D-3

--------------------------------------------------------------------------------







[Consented to this ___ day of
______________, _____


OFSCC-FS, LLC, as Borrower


By:______________________    
Name:
Title:]5 






5Insert in an Assignment and Acceptance if Borrower consent is required.




D-4

--------------------------------------------------------------------------------






EXHIBIT E
[RESERVED]






E-1

--------------------------------------------------------------------------------






EXHIBIT F
AGREED-UPON PROCEDURES FOR INDEPENDENT PUBLIC ACCOUNTANTS
In accordance with Section 8.09 of the Revolving Credit and Security Agreement
dated as of June 20, 2019 among OFSCC-FS, LLC, as borrower (the “Borrower”), the
lenders from time to time parties thereto, BNP Paribas, as administrative agent
(the “Administrative Agent”), OFSCC-FS Holdings, LLC, as equityholder, OFS
Capital Corporation, as servicer (the “Servicer”), Citibank, N.A., as collateral
agent, and Virtus Group, LP, as collateral administrator (as the same may from
time to time be amended, supplemented, waived or otherwise modified, the
“Revolving Credit Agreement”), the Servicer will cause a firm of nationally
recognized independent public accountants to furnish in accordance with
attestation standards established by the American Institute of Certified Public
Accountants a report to the effect that such accountants have verified, compared
to the systems, underwriting files, compliance certificates, underlying loan
documents, or other relevant materials, or recalculated each of the following
items in the Monthly Report to the applicable system or records of the Servicer:
·         Collateral Loan List:
o   Loan Type (First Lien Loan, First Lien Last Out Loan, Second Lien Loan)
o   Loan Class (Class 1 Loan, Class 1A Loan, Class 2 Loan, Class 3 Loan)
o   Principal Balance/Adjusted Principal Balance
o   Collateral Loan Origination Date
o   Collateral Loan Purchase Date (date Collateral Loan was added to facility)
o   Purchase Price
o   Collateral Loan Maturity Date
o   Interest Rate (Floating/Fixed), Index, spread, PIK
o   Moody’s Industry Classification
o   Moody’s and S&P ratings (if applicable)
o   Days Delinquent
o   Unfunded Amount
o   Fixed Charge Coverage Ratio and Debt to Capitalization Ratio
o   EBITDA/debt to EBITDA ratio
o   Interest Coverage Ratio
o   Borrowing Base
o   Advances Outstanding
o   Discretionary Sales Calculations, Defaulted Collateral Loan Sales
Calculations, Substitution Calculations
o Excess Concentration Amounts
o Covenant calculations
o Priority of Payments in accordance with Section 9.01 of the Revolving Credit
Agreement


At the discretion of the Administrative Agent and a firm of nationally
recognized independent public accountants, one Monthly Report and one Payment
Date Report beginning with the 2019 fiscal year will be chosen and reviewed in
accordance with Section 8.09 of the Revolving Credit Agreement.




F-1

--------------------------------------------------------------------------------





The report provided by such firm may be in a format typically utilized for a
report of this nature; provided that it will consist of at a minimum (i) a list
of material deviations from the Monthly Report and Payment Date Report and (ii)
the reason for such material deviations, and set forth the findings in such
report.  Subject to Section 8.09 of the Revolving Credit Agreement, the format
and content of the agreed upon procedures described above may be revised by the
Administrative Agent and the Servicer without the necessity of an amendment to
the Revolving Credit Agreement.




F-2

--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF EXTENSION REQUEST]
[Date]6 


BNP Paribas
as Administrative Agent
Attn: Jasen Yang
787 7th Avenue
7th Floor
New York, NY 10019


Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Agency & Trust - OFSCC-FS, LLC
Email: thomas.varcados@citi.com or call (888) 855-9695 to obtain Citibank,
N.A. account manager's email address


Extension Request
This Extension Request (this “Request”) is executed and delivered by the
Borrower to the Administrative Agent pursuant to Section 2.16 of that certain
Revolving Credit and Security Agreement dated as of June 20, 2019 (as the same
may from time to time be amended, supplemented, waived or modified, the
“Revolving Credit Agreement”) among OFSCC-FS, LLC, as borrower (the “Borrower”),
the lenders from time to time parties thereto (collectively, the “Lenders”), BNP
Paribas, as administrative agent (the “Administrative Agent”), OFSCC-FS
Holdings, LLC, as equityholder, OFS Capital Corporation, as servicer, Citibank,
N.A., as collateral agent, and Virtus Group, LP, as collateral administrator.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Revolving Credit Agreement.
1.    The Borrower hereby requests an extension of the Facility Termination Date
to [DATE]7 (the “Facility Extension”).


2.    In connection with this Request, the Borrower hereby represents, warrants
and certifies to the Administrative Agent, for the benefit of the Lenders, that:


(a)    as of the effective date of such extension, the representations and
warranties of the Borrower, the Equityholder and the Servicer set forth in the
Revolving Credit Agreement and in the other Facility Documents are true and
correct in all material respects with the same force and effect as if made on
and as of such date (except to the extent that such representations and
warranties expressly relate to an earlier date); provided that if a
representation or warranty is qualified as to materiality, with respect to such
representation or warranty, the foregoing materiality qualifier shall be
disregarded for the purposes of this condition; and


(b)    no Default or Event of Default shall have occurred and be continuing on
the date on which this Request is delivered or on the effective date of such
extension.






G-1

--------------------------------------------------------------------------------





6An Extension Request cannot be made earlier than the one year anniversary of
the Closing Date and not later than one hundred twenty (120) days prior to the
Facility Termination Date then in effect.
7The Facility Termination Date may only be extended one time for a period not to
exceed one year.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




G-2

--------------------------------------------------------------------------------





OFSCC-FS, LLC, as Borrower


[ By: ____________________
Name:
Title: ]




G-3

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF DATA REPORT
(See attached)








H-1

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF APPROVAL REQUEST FOR COLLATERAL LOAN


Obligor Name
 
Global Amount of Credit Agreement
 
 
 
Moody’s Industry Classification
 
Moody’s Family/Facility Rating
 
S&P Family/Facility Rating
 
S&P Industry Classification
 
 
 
Intended Hold Amount (par value)
 
Facility Type (Moody’s Classification)
 
Facility Class (1, 1A, etc.)
 
Price Context
 
LIBOR Spread / Floor / Fixed Rate (as applicable)
 
Facility Tenor
 
Total Class Amount (Currently)
 
Primary or Secondary Purchase?
 
LoanXID
 
Other information as may be requested by Administrative Agent (e.g., borrower
financials, lender presentation, credit agreement)
 









I-1